Exhibit 10.29

SECOND OMNIBUS AMENDMENT TO LOAN DOCUMENTS

(MEZZANINE LOAN)

THIS SECOND OMNIBUS AMENDMENT TO LOAN DOCUMENTS (MEZZANINE LOAN) (this
“Amendment”) is made and entered into as of December 15, 2010, by and between
GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership (“Lender”), and
W2007 EQUITY INNS SENIOR MEZZ, LLC, a Delaware limited liability company
(“Borrower”).

RECITALS

A. Lender (through Bank of America, National Association, successor by merger to
LaSalle Bank National Association, a national banking association, in its
capacity as custodian (the “Custodian”)) is the current “Lender,” and Borrower
is the current “Borrower,” pursuant to a Loan Agreement dated as of October 25,
2007, between Borrower and Lender (the “Original Loan Agreement”), as amended by
an Omnibus Amendment to Loan Documents (Mezzanine A) dated as of April 2, 2008,
between Borrower and Lender (the “First Omnibus Amendment”), The Original Loan
Agreement, as modified by the First Omnibus Amendment, is referred to herein as
the “Loan Agreement.” Capitalized terms used and not defined in this Amendment
shall have the same meanings that are given to such terms in the Loan Agreement.
Pursuant to the terms of the Loan Agreement, Lender has made a loan to Borrower
(the “Loan”), for the purposes described in the Loan Agreement.

B. Borrower and Lender desire to modify the Loan Agreement and the other Loan
Documents upon the terms and conditions set forth in this Amendment.

C. Contemporaneously herewith, Mortgage Lender and Mortgage Borrower are
entering into the Third Omnibus Amendment to Loan Documents in the form of
Exhibit D hereto (the “Mortgage Loan Amendment”).

D. This Amendment, and all documents executed pursuant hereto, are Loan
Documents as such term is defined in the Loan Agreement.

AGREEMENT

NOW, THEREFORE, with reference to the foregoing Recitals and in consideration of
the mutual covenants and agreements contained in this Amendment, and for other
valuable consideration, receipt of which is acknowledged, Borrower and Lender
hereby agree as follows:

1. Recitals; Waiver; Representations.

1.1 Recitals. Lender and Borrower acknowledge and agree that the above
statements of fact set forth in the Recitals are true and correct.

 

-1-



--------------------------------------------------------------------------------

1.2 Prior Defaults. Borrower and Lender hereby acknowledge and agree that the
following Defaults or Events of Default exist prior to the Modification Closing
Date (collectively, the “Prior Defaults”): (i) the existing Maturity Date of the
Loan occurred on November 4, 2010 and the Indebtedness was not repaid; and
(ii) Borrower failed to deliver an unqualified auditor’s opinion in connection
with the audited financial statements that were delivered to Lender on
November 5, 2010 in accordance with the requirements of the Loan Agreement. Upon
the occurrence of the Modification Closing Date, Lender hereby permanently
waives each of the Prior Defaults in their entirety. For purposes of
clarification, Lender’s waiver of the Prior Defaults identified above are
one-time waivers only and shall not create any implication that (a) no other
Defaults or Events of Default exist, or (b) Lender has waived strict compliance
with any provisions of the Loan Documents in the future (for example, Borrower
shall remain obligated to deliver unqualified auditor’s opinions in the future
under applicable provisions of the Loan Agreement). Lender also waives the
default alleged in Mortgage Lender’s letter to Borrower dated as of April 22,
2010, with respect to Property Owner’s failure to provide documentary evidence
of completion of Required Reserve Expenditures under Approved Franchise
Agreements, and waives any Default or Event of Default arising from Property
Owner’s failure to provide such documentary evidence (although Lender does not
waive Borrower’s obligation to comply with all requirements under Approved
Franchise Agreements). To the actual knowledge of Lender, without any
independent investigation, Lender is not currently aware of any Defaults or
Events of Default (other than the Prior Defaults identified above to be waived
as of the Modification Closing Date, and other than any Defaults or Events of
Default that may arise from matters disclosed by Borrower in Schedule 1.3 and
Exhibit E attached to the Mortgage Loan Amendment) existing as of the date of
execution hereof (provided that nothing herein shall be construed to estop
Lender from enforcing any Defaults or Events of Default of which Borrower has
knowledge, whether or not disclosed herein).

1.3 Borrower Representations. Borrower hereby represents and warrants to Lender
that: (a) on the Modification Closing Date (i.e., after giving effect to this
Amendment), (i) no Event of Default will exist, and (ii) to Borrower’s
knowledge, other than any Defaults that may arise from matters disclosed in
letters received in connection with the Approved Franchise Agreements for the
Mortgaged Properties set forth on Schedule 1.3 to the Mortgage Loan Amendment
(copies of which have been or shall be delivered to Lender), no Default will
exist; (b) except as set forth on the original Exception Report and on Exhibit E
attached to the Mortgage Loan Amendment (which Exception Report shall be deemed
to include the information set forth on such Exhibit E), and as otherwise
specifically disclosed in this Amendment, all representations and warranties of
Borrower contained in the Loan Agreement or in any of the other Loan Documents
(as the Loan Documents and such other Loan Documents are amended hereby) are
true and correct as of the date hereof in all material respects, except (i) to
the extent such representations and warranties expressly relate to an earlier
date (other than the Closing Date), such representations and warranties shall be
reaffirmed as of such earlier date, and (ii) to the extent that any of such
representations or warranties by their terms are limited to Borrower’s
knowledge, such reaffirmation shall also be limited to Borrower’s knowledge; (c)
there have been no changes to the organizational or governing documents of
Borrower or any other party (other than Lender) to the Loan Documents other than
any such changes that have been previously disclosed to Lender; (d) Borrower and
each other party executing this Amendment or any other Loan Documents pursuant
to this Amendment have obtained all required authorizations and approvals to
enter into and perform their respective obligations under

 

-2-



--------------------------------------------------------------------------------

this Amendment and such other Loan Documents; and (e) as of the date hereof,
Property Owner has terminated all TRS Leases in accordance with Section 2.4 of
the Mortgage Loan Agreement, and no TRS Lessees hold any interest in the
Mortgage Loan Collateral.

2. Modifications. The Loan Documents are modified in the following respects only
(to be effective as of the Modification Closing Date):

2.1 Maturity Date.

(a) Extension of Existing Maturity Date. The parties acknowledge that the
existing Maturity Date of the Loan occurred on November 4, 2010. Effective as of
the Modification Closing Date, the existing Maturity Date of the Loan is hereby
extended to the Payment Date in November, 2012, as such date may be extended
pursuant to Section 2.1(b) below, or such earlier date as may result from
acceleration of the Loan during the continuance of an Event of Default in
accordance with the Loan Agreement.

(b) Options to Further Extend Maturity Date. Borrower shall have three
(3) successive options (each, an “Extension Option”) to further extend the
Maturity Date of the Loan to, respectively, the Payment Date in November, 2013,
the Payment Date in November, 2014 and the Payment Date in November, 2015 (each,
an “Extension Term”), provided that (i) if any Extension Option is not
exercised, or is exercised but does not become effective, as provided in this
Section 2.1, such Extension Option and all subsequent Extension Options will
automatically cease and terminate, and (ii) with respect to Borrower’s exercise
of each Extension Option, all of the following conditions precedent must be
satisfied in order for such exercise to become effective:

(1) Borrower shall deliver to Lender written notice of such extension at least
thirty (30) days and not more than ninety (90) days prior to the scheduled
commencement of the applicable Extension Term.

(2) No Event of Default and no monetary Default shall be continuing on either
the date of such notice or immediately prior to the scheduled commencement of
the applicable Extension Term.

(3) The term of the Mortgage Loan shall be extended through the end of the
applicable Extension Term in accordance with Section 2.1(b) of the Mortgage Loan
Amendment.

(4) On or before the scheduled commencement of the applicable Extension Term,
Borrower shall have paid all reasonable out-of-pocket expenses incurred by
Lender in connection with such extension, to the extent that such expenses have
been timely invoiced to Borrower prior to the commencement of the applicable
Extension Term (it being understood that Borrower will pay any remaining
reasonable expenses incurred by Lender in connection with such extension upon
receipt of invoice therefor after the extension becomes effective, and that
Borrower will pay any reasonable expenses incurred by Lender in connection with
any proposed extension, upon receipt of invoice therefor, whether or not such
extension actually becomes effective).

 

-3-



--------------------------------------------------------------------------------

(5) Borrower shall have achieved the minimum Debt Yield (as defined in
Section 2.6(a) below) and minimum Mortgage Loan Note A Debt Yield (as defined in
Section 2.6(a) below) specified below for the applicable Extension Term (and
Borrower shall have delivered to Lender, at least thirty (30) days prior to the
commencement of the applicable Extension Term, a Debt Yield Certification, as
defined in Section 2.6(a) below, for purposes of the required Debt Yield or
Mortgage Loan Note A Debt Yield determination):

(A) with respect to the first Extension Option, (i) a minimum Debt Yield of 7.9%
for the Test Period ending August 31, 2012, and (ii) a minimum Mortgage Loan
Note A Debt Yield of 12.4% for the Test Period ending August 31, 2012;

(B) with respect to the second Extension Option, (i) a minimum Debt Yield of
9.4% for the Test Period ending August 31, 2013, and (ii) a minimum Mortgage
Loan Note A Debt Yield of 14.9% for the Test Period ending August 31, 2013; and

(C) with respect to the third Extension Option, (i) a minimum Debt Yield of
10.9% for the Test Period ending August 31, 2014, and (ii) a minimum Mortgage
Loan Note A Debt Yield of 17.9% for the Test Period ending August 31, 2014.

For purposes of the foregoing Debt Yield and Mortgage Loan Note A Debt Yield
tests, the definition of Test Period is modified to mean the 12 month period
ending on the applicable date specified above (i.e., August 31, 2012, August 31,
2013 or August 31, 2014, respectively).

(6) With respect to the first Extension Option only, Borrower shall have
provided to Lender no later than August 31, 2012, updated Environmental Reports
and Engineering Reports for each of the Mortgaged Properties, in each case
prepared by a firm or firms reasonably acceptable to Lender.

(c) No Other Options to Extend. Borrower shall have no further options to extend
the Maturity Date other than as set forth above in this Section 2.1.
Section 1.2(b) of the Loan Agreement is hereby deleted. “Extension Term” as used
in the Loan Agreement and the other Loan Documents shall have the definition
given above in this Section 2.1.

2.2 Compliance with Mortgage Loan Amendment. Borrower shall cause Property Owner
to comply with the Mortgage Loan Agreement as modified by the Mortgage Loan
Amendment. Without limiting the foregoing, Borrower shall cause Property Owner
to comply with the provisions of the Mortgage Loan Amendment relating to cash
management and reserve accounts; required repayments of the Mortgage Loan; the
provision of an interest rate cap agreement to the Mortgage Lender; and the
prohibition against certain payments and distributions.

 

-4-



--------------------------------------------------------------------------------

2.3 Intentionally Omitted.

2.4 Interest Rate Changes. The following changes shall be effective
retroactively with respect to interest rate determinations made for periods from
and after (and including) November 4, 2010:

(a) Revised Definition of LIBOR. The definition of “LIBOR” in the Loan Agreement
(as such defined term is used in the Loan Agreement and in this Amendment) is
modified in the following respects only (and otherwise remains in effect):

(1) The phrase “one-month period” in clauses (i) and (ii) of said definition is
replaced with the phrase “three-month period”;

(2) The following new clause (iv) is added immediately following the end of
existing clause (iii) of said definition: “(iv) Notwithstanding the foregoing,
“LIBOR” shall be deemed equal to the greater of (x) one percent (1%) per annum
and (y) the LIBOR rate per annum determined in accordance with clauses
(i) through (iii) above”; and

(3) In the last paragraph of said definition, the phrase “rounded upwards to the
nearest multiple of 1/100 of 1%” is replaced with the phrase “rounded upwards to
the next highest 1/16 of 1%”.

(b) New Definition of LIBOR Period. The following new defined term “LIBOR
Period” (as such defined term is used in the Loan Agreement and in this
Amendment) shall have the meaning specified below:

““LIBOR Period” means (a) for the first LIBOR Period, the period commencing
November 4, 2010 and ending February 5, 2011, and (b) for each LIBOR Period
thereafter, the next succeeding consecutive three (3) Interest Accrual Periods,
for the term of the Loan.”

(c) Revised Definition of Interest Determination Date. The definition of
“Interest Determination Date” in the Loan Agreement (as such defined term is
used in the Loan Agreement and in this Amendment) is amended and restated as
follows:

““Interest Determination Date” means, in connection with the determination of
LIBOR for any LIBOR Period, the second Business Day preceding the 14th day of
the month in which such LIBOR Period commenced.”

(d) LIBOR Breakage Amount. In connection with any voluntary or involuntary
prepayment of the Loan, Borrower shall pay to Lender (which payment shall be
paid to the Noteholders receiving the prepayment, in proportion to their
respective prepayments) the LIBOR Breakage Amount (as defined below). As used
herein, the

 

-5-



--------------------------------------------------------------------------------

“LIBOR Breakage Amount” means the sum on the date of prepayment of each Libor
Monthly Interest Shortfall (as defined below) for the remaining term of the then
current LIBOR Period; provided, however, that no LIBOR Breakage Amount shall be
due if the prepayment occurs on a Business Day falling within the last (i.e.,
the 3rd) Interest Accrual Period within any LIBOR Period. As used herein, the
“Libor Monthly Interest Shortfall” will be calculated by Lender for each monthly
Payment Date through the end of the then current LIBOR Period and means the
product of (1) the prepaid principal balance of the Loan divided by 12, and
(2) the positive result, if any, from (a) LIBOR (as in effect for the then
current LIBOR Period), minus (b) the Libor Replacement Rate (as defined below).
As used herein, the “Libor Replacement Rate” means the rate calculated by linear
interpolation (rounded to one thousandth of one percent (i.e., .001%)) of the
rates, as listed on Reuters Screen LIBOR01 Page as of 11:00 a.m. London Time on
the second (2nd) full Eurodollar Business Day next preceding the prepayment
date, of the British Bankers Association Libor Rate (rounded upward to the
nearest one sixteenth of one percent) for U.S. Dollar deposits with designated
maturities (one longer and one shorter) most nearly approximating the number of
days remaining in the then current LIBOR Period as of the prepayment date. If
Reuters (a) publishes more than one (1) such Libor rate, the average of such
rates shall apply, or (b) ceases to publish such Libor rate, or if in Lender’s
reasonable judgment the information contained on such page ceases to accurately
reflect the rate offered by leading banks in the London interbank market as
reported by any publicly available source of similar market data selected by
Lender, such Libor rate shall be determined from such substitute financial
reporting service as Lender in its discretion shall determine. As used herein,
“Eurodollar Business Day” shall mean any Business Day on which banks in the City
of London are generally open for interbank or foreign exchange transactions.

(e) Spreads.

(1) Spread. The term “Spread”, as such term is used in the Loan Agreement and
the other Loan Documents, is hereby amended to mean the following, during the
periods specified:

 

Loan Period:

   Spread:  

12 month period from and after (and including) November 4, 2010

     8.00 % 

12 month period from and after (and including) the Payment Date occurring in
November, 2011

     8.50 % 

12 month period from and after (and including) the Payment Date occurring in
November, 2012

     9.50 % 

24 month period from and after (and including) the Payment Date occurring in
November, 2013

     10.00 % 

(2) Mortgage Loan Spreads. Lender and Borrower acknowledge and agree that the
“Spread” pursuant to the Mortgage Loan Agreement shall be as set forth in the
Mortgage Loan Amendment.

(f) Retroactive Application to November 4, 2010. The interest owing on the Loan
during the period from and after (and including) November 4, 2010 to the
Modification Closing Date shall be determined retroactively (taking into account
the revisions set forth in this Section 2.4). In consideration of the above
retroactive application of such interest rates, any default interest or late
penalties that may have accrued on the Loan Amount prior to the Modification
Closing Date are hereby waived by Lender.

 

-6-



--------------------------------------------------------------------------------

2.5 Intentionally Omitted.

2.6 Debt Yield.

(a) Definitions. As of the Modification Closing Date, the defined term “Debt
Yield” and the new defined terms “Mortgage Loan Note A Debt Yield”, Quarterly
Minimum Debt Yield” and “Deferral Period” shall have the respective meanings set
forth in the Mortgage Loan Amendment.

(b) Borrower shall deliver to Lender, within forty-five (45) days following the
end of each Fiscal Quarter, a Debt Yield Certification for such Fiscal Quarter.
Lender will have up to thirty (30) days following receipt of a Debt Yield
Certification to review and verify the same.

2.7 Interest Deferral.

(a) Deferral of Interest Payments on the Loan. The payment of all interest on
the Loan that accrues during any Deferral Period shall be deferred until the
Mortgage Loan Indebtedness is paid in full (and Borrower shall not cause or
permit any such interest payments to be made on the Loan until the Mortgage Loan
Indebtedness is paid in full). During any period other than a Deferral Period,
any disbursements made from the Cash Management Account pursuant to
Section 3.2(b)(v) of the Mortgage Loan Agreement (as amended and restated in
Section 2.12(e) of the Mortgage Loan Amendment), shall be utilized to pay the
full current interest payments that become due on the Loan (but not any
previously deferred interest, which shall continue to be deferred until the
Indebtedness is paid in full). Accrued and unpaid interest shall accrue during,
and be deemed to have been added to the Principal Indebtedness on the last day
of, each Fiscal Year.

(b) Payments on the Loan. Other than payments to Lender of Net Proceeds and
Excess Capital Event Proceeds that are specifically permitted under

 

-7-



--------------------------------------------------------------------------------

Sections 2.10 and 2.11 of the Mortgage Loan Amendment, the payment of current
interest pursuant to Section 2.7(a) above, and the capitalization of deferred
interest pursuant to Section 2.7(a) above, Borrower shall not cause or permit
any voluntary or involuntary payments on the Loan to be made until after the
Mortgage Loan Indebtedness is paid in full.

2.8 G&A Expenses. As used herein, “G&A Expenses” shall mean Borrower’s and
Property Owners’ general and administrative overhead expenses, which include an
asset management fee payable monthly to Archon Group, L.P. or its permitted
successors and assigns (the “Archon Asset Management Fee”). The following
provisions shall apply to G&A Expenses:

(a) Borrower shall submit to Lender for its review and approval at least fifteen
(15) days prior to the commencement of each calendar year an annual budget of
G&A Expenses including the Archon Asset Management Fee (such budget as approved
by Lender, together with any changes thereto approved by Lender, is referred to
herein as the “Approved G&A Budget”). Lender may disapprove any such proposed
annual budget or portion thereof (or proposed change thereto) that fails to
comply with the specific requirements of this Section 2.8 or any other
applicable provisions of the Loan Documents, but shall not otherwise
unreasonably withhold its consent.

(b) Borrower shall not permit Property Owner to utilize any income or proceeds
of the Mortgage Loan Collateral to pay for G&A Expenses, except that G&A
Expenses that are allowed under an Approved G&A Budget shall be paid solely as
and to the extent permitted by the Mortgage Loan Amendment.

(c) No G&A Expenses (other than the Archon Asset Management Fee) shall be paid
to Affiliates of Borrower.

(d) The Archon Asset Management Fee shall be subject to the following
restrictions:

(1) Borrower represents to Lender that (i) the Archon Asset Management Fee is
owing pursuant to that certain Asset Management Agreement dated as of
October 25, 2007, between W2007 Grace I, LLC, and Archon Group, L.P. (the “Asset
Management Agreement”), (ii) the Asset Management Agreement is the entire
agreement governing the Asset Management Fee, and (iii) the Asset Management
Agreement and the Asset Management Fee are and will continue to be based on
asset management services provided for the Mortgaged Properties and the
Encumbered Properties only. Borrower will provide Lender with copies of any
amendments to or replacements of the Asset Management Agreement so that Lender
may verify compliance with the requirements of this Section.

(2) The total Archon Asset Management Fee (including both paid portions and
deferred portions as provided below) for each calendar year shall be limited as
follows: (i) the total Archon Asset Management Fee for

 

-8-



--------------------------------------------------------------------------------

calendar year 2011 shall not exceed $6,600,000, or such lower amount that may be
set forth in the Approved G&A Budget; (ii) the total Archon Asset Management Fee
for calendar year 2012 may not increase by more than five percent (5%) over the
total Archon Asset Management Fee for calendar year 2011; and (iii) the total
Archon Asset Management Fee for any subsequent calendar year after 2012 (until
the Indebtedness is paid in full) shall not increase by more than five percent
(5%) over the total Archon Asset Management Fee for the immediately preceding
calendar year. The foregoing percentage limitations are not cumulative (i.e.,
they apply to each calendar year independently). The foregoing maximum annual
amounts shall be equitably adjusted to take into account the effect of sales or
other dispositions of the Mortgaged Properties and the Encumbered Properties, at
such times as Borrower has sold or otherwise disposed of 25%, 50% and 75%,
respectively, of the aggregate value of the Mortgaged Properties and the
Encumbered Properties (for purposes of determining aggregate value under this
sentence only, the proportionate values of the Mortgaged Properties and the
Encumbered Properties shall be deemed to be the percentages set forth on
Schedule 2.8(d)(2) of the Mortgage Loan Amendment.

(3) The payment of fifty percent (50%) of the monthly Archon Asset Management
Fee that accrues during any Deferral Period shall be deferred until the
Indebtedness is paid in full. During any period other than a Deferral Period,
Borrower may permit Property Owner to pay the monthly amount of the approved
Archon Asset Management Fee then due (but not any previously deferred amounts,
which shall continue to be deferred until the Indebtedness is paid in full).

2.9 Financial Reporting.

(a) Financial Statements. Sections 5.12, 5.13 and 5.14 of the Loan Agreement are
hereby amended and restated in their entirety as follows:

“5.12. Annual Financial Statements. As soon as available, and in any event
within 90 days after the close of each Fiscal Year, Borrower shall furnish to
Lender consolidated financial statements of W2007 Grace I, LLC, including a
consolidated balance sheet as of the end of such Fiscal Year, together with the
related consolidated statements of operations, changes in equityholders’ capital
and cash flows for such Fiscal Year, audited by a “Big Four” accounting firm (or
another independent accounting firm of national repute reasonably approved by
Lender) whose opinion shall be to the effect that such financial statements have
been prepared in accordance with GAAP and shall not be qualified as to the scope
of the audit or as to the status of W2007 Grace I, LLC as a going concern.
Together with the annual financial statements, Borrower shall furnish to Lender:

(i) an annual report for the most recently completed Fiscal Year, describing
Capital Expenditures (stated separately with respect to any project costing in
excess of $500,000); and

(ii) such other information as Lender shall reasonably request.

 

-9-



--------------------------------------------------------------------------------

5.13. Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each Fiscal Quarter (including year-end),
Borrower shall furnish to Lender unaudited consolidated financial statements of
W2007 Grace I, LLC, including consolidated balance sheets as of the end of such
Fiscal Quarter and the related statements of operations and changes in
equityholders’ capital for such Fiscal Quarter and for the portion of the Fiscal
Year ending with such Fiscal Quarter, which statements shall be accompanied by
an Officer’s Certificate certifying that the same are true and correct and were
prepared in accordance with GAAP, subject to changes resulting from audit and
normal year-end adjustments. Each such quarterly report shall be accompanied by
the following:

(i) a statement in reasonable detail which calculates Net Operating Income for
each of the Fiscal Quarters in the Test Period ending in such Fiscal Quarter, in
the case of each such Fiscal Quarter, ending at the end thereof;

(ii) then current franchise reports, average daily room rates and occupancy
reports; and

(iii) such other information as Lender shall reasonably request.

5.14. Monthly Financial Statements. Borrower shall furnish within 30 days after
the end of each calendar month (i) unaudited operating statements (including a
profit and loss statement) for each Mortgaged Property and Encumbered Property
for such month and for the portion of the Fiscal Year ending with such month,
(ii) unaudited consolidated financial statements of W2007 Grace I, LLC,
including consolidated balance sheets as of the end of such month and the
related statements of operations and changes in equityholders’ capital for such
month and for the portion of the Fiscal Year ending with such month, and (iii) a
statement of updated reserve balances for the Encumbered Property Indebtedness,
which statements shall be accompanied by an Officer’s Certificate certifying
that the same are true and correct and were prepared in accordance with GAAP,
subject to changes resulting from audit and normal year-end adjustments. Each
such monthly report shall be accompanied by the following:

(i) then current franchise reports, STR reports, average daily room rates and
occupancy reports; and

(ii) such other information as Lender shall reasonably request.”

 

-10-



--------------------------------------------------------------------------------

(b) Annual Budgets. Section 5.17 of the Loan Agreement is hereby amended and
restated in its entirety as follows:

“5.17 Annual Budget. At least 15 days prior to the commencement of each Fiscal
Year during the term of the Loan, Borrower shall deliver to Lender an Annual
Budget for the Mortgaged Properties and the Encumbered Properties prepared by
Property Owner in good faith for the ensuing Fiscal Year and, promptly after
preparation thereof, any subsequent revisions thereto. Further, at least 30 days
after the occurrence of any Event of Default (provided that such Event of
Default is then continuing), Borrower shall deliver to Lender an Annual Budget
for the Mortgaged Properties and the Encumbered Properties prepared by Property
Owner in good faith for such period of time as Lender may designate, and,
promptly after preparation thereof, any subsequent revisions thereto. Each such
Annual Budget, and any revisions thereto, shall be subject to Lender’s approval
until the Indebtedness is repaid in full, which approval (so long as no Event of
Default then exists and is continuing) shall not be unreasonably withheld,
conditioned or delayed. Such Annual Budget, as so approved by Lender, is
referred to herein as an “Approved Annual Budget.””

2.10 Mortgaged Property Releases.

(a) Definitions. As of the Modification Closing Date, (i) the existing defined
terms “Aggregate Allocated Loan Amount,” “Loan Amount,” “Mortgage Loan Amount,”
“Minimum Release Price,” and “Release Price” (as used in the Loan Agreement and
this Amendment) are amended and restated as follows, and (ii) the new defined
terms “Modification Closing Date” and “Second Omnibus Amendment” (as used in the
Loan Agreement and this Amendment) shall have the meanings stated below:

“Aggregate Allocated Loan Amount” means, with respect to each Mortgaged
Property, the sum of the portions of the Loan Amount and the Mortgage Loan
Amount that are allocated to such Mortgaged Property, as set forth on the
revised Schedule E to the Loan Agreement attached as Exhibit A to the Second
Omnibus Amendment.

“Loan Amount” shall mean $83,251,255.80 (which is the aggregate principal
balance of the Loan, as of the Modification Closing Date).

“Minimum Release Price” shall mean, with respect to each Mortgaged Property, the
product of (i) one hundred five percent (105%), and (ii) the Aggregate Allocated
Loan Amount for such Mortgaged Property. For purposes of calculating the Minimum
Release Price of multiple Mortgaged Properties that are to be released from the
Liens of the Mortgage Loan Documents on the same day, such Mortgaged Properties
shall be treated as

 

-11-



--------------------------------------------------------------------------------

if they were released sequentially. If Loss Proceeds in respect of any Mortgaged
Property are applied towards Mortgage Loan Indebtedness as and to the extent
permitted under the Mortgage Loan Agreement, then the Minimum Release Price with
respect to such Mortgaged Property shall be reduced by the amount as applied on
a dollar-for-dollar basis.

“Modification Closing Date” shall have the meaning given to such term in
Section 4 of the Second Omnibus Amendment.

“Mortgage Loan Amount” shall mean $946,556,929.39 (which is the aggregate
principal balance of the Mortgage Loan on the Modification Closing Date, after
the required $10,000,000 principal payment under Section 2.2(a) of the Mortgage
Loan Amendment).

“Mortgage Loan Note A” means “Note A” as defined in the Mortgage Loan Amendment.

“Release Price” shall mean, with respect to the permitted Transfer of any
Mortgaged Property, the greater of (i) one hundred percent (100%) of the Net
Proceeds from the Transfer of such Mortgaged Property, or (ii) the Minimum
Release Price.

“Second Omnibus Amendment” means that certain Second Omnibus Amendment to Loan
Documents dated as of December     , 2010.

(b) New Schedule E. Schedule E to the Loan Agreement (Aggregate Allocated Loan
Amounts) is hereby replaced by the new Schedule E attached as Exhibit A to this
Amendment. Lender and Borrower acknowledge that the Aggregate Allocated Loan
Amounts in the new Schedule E attached to this Amendment are based upon the
revised Loan Amount and the revised Mortgage Loan Amount as stated above in this
Section 2.10.

(c) Release Price Payments For Mortgaged Properties. Section 2.2(a)(ii) of the
Loan Agreement is deleted in its entirety, and superseded by this
Section 2.10(c).

(1) As used in this Section 2.10(c), the term “Pro Rata Payment Conditions”
shall mean both of the following: (i) the aggregate outstanding principal
balance of Mortgage Loan Note A shall be equal to or less than $600,000,000
(taking into account the portion of the Release Price applied to principal
prepayment in connection with such release); and (ii) with respect to the most
recent Test Period preceding the proposed release, Property Owner shall have
achieved a minimum Debt Yield of 13% (after appropriate adjustments (x) to
include only Operating Income and Operating Expenses attributable to the
Mortgaged Properties remaining after the release, and (y) to take into account
principal prepayments made through the date of the release, including the
Release Price to be applied to principal prepayment in connection with such
release, for purposes of determining the Principal Indebtedness and the Mortgage
Loan

 

-12-



--------------------------------------------------------------------------------

Principal Indebtedness). The foregoing determination shall be made independently
with respect to each proposed release of a Mortgaged Property. Borrower shall
deliver to Lender, at least thirty (30) days prior to any proposed release of a
Mortgaged Property, a Debt Yield Certification for purposes of the above Debt
Yield determination.

(2) If at any time a release of any Mortgage is proposed with respect to a
Transfer of a Mortgaged Property, Borrower shall (as a condition to such release
being permitted hereunder) pay the Release Price to Mortgage Lender and (if
applicable) to Lender in the proportions stated in Section 2.10©(2)(A) or
Section 2.10(c)(2)(B) below, as applicable:

(A) If either of the Pro Rata Payment Conditions will not be satisfied as of the
occurrence of the proposed release and the payment of the applicable Release
Price, Borrower shall cause all of the Release Price to be paid to Mortgage
Lender (and none of the Release Price shall be paid to Lender); or

(B) If both of the Pro Rata Payment Conditions will be satisfied as of the
occurrence of the proposed release and the payment of the applicable Release
Price, Borrower shall pay the Release Price to Lender and Mortgage Lender in
proportion to the outstanding principal balances of the Loan and the Mortgage
Loan as of the date of payment, in which case (i) the portion of the Release
Price paid to Lender shall be applied to the outstanding principal balance of
the Loan, and (ii) the portion of the Release Price paid to Mortgage Lender
shall be applied to the outstanding principal balance of the Mortgage Loan.

(3) Notwithstanding anything contained herein to the contrary, Borrower shall
not permit Property Owner to release any Mortgage unless the full Release Price
for the applicable Mortgaged Property encumbered by such Mortgage is paid to
Mortgage Lender and, if applicable, Lender (even if the Net Proceeds are less
than the Release Price), and if any amount is paid to Lender in accordance
herewith Borrower concurrently pays (i) the LIBOR Breakage Amount under
Section 2.4(d) above and (ii) the amount of interest theretofore accrued but
unpaid in respect of the principal amount so prepaid and permitted to be paid at
such time pursuant to the terms of the Mortgage Loan. Borrower may provide
additional funds from another source (i.e., other than Net Proceeds, Collateral
Accounts or revenue or proceeds of the Mortgage Collateral) to make up any
shortfall between the Net Proceeds and the Minimum Release Price.

(d) Conforming Revisions. Notwithstanding anything in the Loan Documents to the
contrary, from and after the Modification Closing Date, (i) the terms “Excess
Transfer Proceeds,” “Mezzanine A Loan Percentage,” “Release Price Deficit,”
“Spread Maintenance Amount,” “Spread Maintenance Period,” and “DSCR Threshold”
shall have no further application, and (ii) neither Borrower not Property Owner
shall have any right to receive or retain any portion of Net Proceeds from any
Transfer of the Mortgaged Properties. Section 2.2(c) of the Loan Agreement is
hereby deleted in its entirety.

 

-13-



--------------------------------------------------------------------------------

2.11 Encumbered Property Capital Events. Section 2.5(a) of the Loan Agreement is
deleted in its entirety, and superseded by this Section 2.11.

(a) Encumbered Property Pro Rata Payment Conditions. As used in this
Section 2.11, with respect to any Capital Event affecting an Encumbered
Property, the term “Encumbered Property Pro Rata Payment Conditions” shall mean
both of the following: (i) the aggregate outstanding principal balance of
Mortgage Loan Note A shall be equal to or less than $600,000,000 (taking into
account the Excess Capital Event Proceeds to be applied to the outstanding
principal balance of Mortgage Loan Note A in connection with such Capital
Event); and (ii) with respect to the most recent Test Period preceding the
occurrence of the Capital Event, Borrower shall have achieved a minimum Debt
Yield of 13% (with appropriate adjustment take into account principal
prepayments made through the date of the Capital Event, including the amount to
be applied to principal prepayment in connection with such Capital Event, for
purposes of determining the Principal Indebtedness and the Mortgage Loan
Principal Indebtedness). The foregoing determination shall be made independently
with respect to each Capital Event involving an Encumbered Property. Borrower
shall deliver to Lender, at least thirty (30) days prior to any proposed Capital
Event with respect to an Encumbered Property, a Debt Yield Certification for
purposes of the above Debt Yield determination.

(b) Payment of Excess Capital Event Proceeds. If at any time a Capital Event
shall occur with respect to any of the Encumbered Properties:

(1) If either or both or both of the Encumbered Property Pro Rata Payment
Conditions will not be satisfied as of the occurrence of the Capital Event and
the payment of the applicable Excess Capital Event Proceeds, Borrower shall
cause all of the Excess Capital Event Proceeds to be paid to Mortgage Lender; or

(2) If both of the Encumbered Property Pro Rata Payment Conditions will be
satisfied as of the occurrence of the Capital Event and the payment of the
applicable Excess Capital Event Proceeds, Borrower shall cause all of the Excess
Capital Event Proceeds to be paid to Lender and Mortgage Lender as principal
payments on the Loan and the Mortgage Loan in proportion to their respective
outstanding principal balances as of the date of payment, in which case (i) the
portion of the Excess Capital Event Proceeds paid to Lender shall be applied to
the outstanding principal balance of the Loan, and (ii) the portion of the
Excess Capital Event Proceeds paid to Mortgage Lender shall be applied to the
outstanding principal balance of the Mortgage Loan.

2.12 Revised Schedule of Alcoholic Beverage Permit Holders. Schedule C attached
to the Loan Agreement, pursuant to Section 4.32(b) of the Loan Agreement, is
hereby deleted and replaced with the amended and restated Schedule C attached as
Schedule 2.18 to the Mortgage Loan Amendment (which Schedule is incorporated
herein by this reference).

 

-14-



--------------------------------------------------------------------------------

2.13 Guaranties.

(a) Guaranty Amendment. On the Modification Closing Date, the Operating
Partnership and Sponsor (collectively, “Guarantors”) will each execute and
deliver to Lender a First Amendment to Guaranty of Recourse Obligations
(Mezzanine Loan) in the form(s) attached as Exhibit B to this Amendment (the
“Guaranty Amendment”).

2.14 Revised Schedule of Material Agreements. Schedule D attached to the
Original Loan Agreement, pursuant to Section 4.14(c) of the Loan Agreement, is
hereby deleted and replaced with the amended and restated Schedule D attached as
Schedule 2.19 to the Mortgage Loan Amendment (which Schedule is incorporated
herein by this reference).

2.15 Restrictions on Acquisitions of Further Mortgaged Properties and Encumbered
Properties, and Financing of Encumbered Properties. Notwithstanding anything in
the Loan Documents to the contrary, from and after the Modification Closing
Date: (i) without the prior written consent of Lender in its sole discretion,
Borrower shall have no right to (and shall not) cause or permit the acquisition
of any additional Mortgaged Properties or Encumbered Properties; (ii) except
with respect to the acquisition of Encumbered Property Indebtedness by Borrower
or any Affiliate of Borrower from funds that are not subject to the restrictions
set forth in the Loan Agreement (as amended by this Amendment) and which such
purchaser immediately extinguishes (without any new Lien being placed on the
Encumbered Property, so that the Encumbered Property is held free and clear of
any Encumbered Property Indebtedness), without the prior written consent of
Lender in its sole discretion, Borrower shall have no right to (and shall not)
cause or permit Borrower or any Affiliate of Borrower to hold any interest in
any Encumbered Property Indebtedness (and Borrower represents to Lender that
neither Borrower nor any Affiliate of Borrower holds any interest in any
Encumbered Property Indebtedness as of the Modification Closing Date); and
(iii) without the prior written consent of Lender to the terms thereof (which
shall not be unreasonably withheld or delayed), Borrower shall not cause or
permit any modification or refinancing of any Encumbered Property Indebtedness;
provided, however, that if (x) (1) such modification or refinancing is entered
into on market terms with a third party lender (not an Affiliate of Borrower),
(2) any additional paydown amounts or required reserves (except to the extent
already held in reserves with respect to such Encumbered Property or Lender
reasonably approves otherwise) will come from funds that are not subject to the
restrictions set forth in the Loan Agreement (as amended by this Amendment),
(3) no additional security interests (other than the security interests that
were granted under the current Encumbered Property Indebtedness) will be granted
in connection with such modification or refinancing, (4) Borrower provides
Lender with notice of all material terms of such modification or refinancing,
and (5) where the principal outstanding indebtedness after such refinancing or
modification exceeds 100% of the principal outstanding indebtedness that existed
under such Encumbered Property Indebtedness as of the Modification Closing Date,
the principal outstanding indebtedness after such modification or refinancing
does not exceed the lesser of (a) a principal outstanding indebtedness amount
that would result in a debt yield that is 10% based on the trailing twelve
(12) month operating income generated by the collateral subject to such
indebtedness or (b) 115% of the principal outstanding indebtedness that existed
under such Encumbered Property Indebtedness as of the Modification Closing Date,
then (y) Lender’s consent will not be required for such modification or
refinancing.

 

-15-



--------------------------------------------------------------------------------

2.16 Defined Terms. All defined terms in the Loan Agreement or other Loan
Documents that have been amended or restated in this Amendment shall from and
after the Modification Closing Date have the amended or restated definitions
contained in this Amendment. All new defined terms set forth in this Amendment
(i.e., which are not currently defined terms in the Loan Agreement) are hereby
added to (and incorporated by reference into) the “Definitions” set forth at the
beginning of the Loan Agreement. All references to the Mortgage Loan Agreement
and Mortgage Loan Documents in the Loan Agreement and other Loan Documents shall
hereafter be deemed to refer to the Mortgage Loan Agreement and Mortgage Loan
Documents as amended by the Mortgage Loan Amendment and the other amendments
references therein and entered into on the Loan Modification Date.

3. Waivers and Release. In consideration of the parties’ agreement to amend the
Loan Documents as set forth in this Amendment, Borrower and, by executing the
Consents attached hereto, Guarantors and Pillar Hotel and Resorts, L.P.
(formerly known as Archon Hospitality, L.P.) (collectively, “Releasors”) agree
as follows:

3.1 Releasors, acting on behalf of themselves, their constituent members, and
their successors and assigns, and any entities controlled by any of them,
release and forever discharge Lender (and each of them), and their respective
direct and indirect owners, parents, affiliates, subsidiaries, successors in
interest, transferees, assigns, officers, directors, employees, managers,
attorneys, accountants, agents, and servants, and each of them, in all
capacities, including individually (collectively “Lender Parties”) from any and
all actions, liabilities, liens, debts, damages, claims, suits, judgments,
executions and demands of every kind, nature and description (collectively,
“Claims”) that Releasors, their constituent members, and their successors and
assigns, and any entities controlled by any of them may have or hereafter may
acquire against Lender Parties arising out of or in connection with the Loan,
the Loan Documents, any actions taken by Lender (or any of them) in connection
with the Loan or in the exercise of their rights and remedies under the Loan
Documents, or any other dealings between the Lender Parties (or any of them) and
Releasors, their constituent members, or their successors and assigns, or any
entities controlled by any of them in connection with the Loan, including any
Claims which may have been assigned to any Releasor by any Person, but only to
the extent that the foregoing Claims arise during or relate to, or pertain to
conduct occurring during, the period of time existing prior to the Modification
Closing Date. Releasors further waive and release any and all counterclaims,
offsets or defenses which Releasors have or believe they may have in connection
with the enforcement of the Note (and each of them) and other Loan Documents,
including without limitation Lender’s enforcement of its foreclosure sale rights
under the Mortgages, but only to the extent that such counterclaims, offsets or
defenses arise during or relate to, or pertain to conduct occurring during, the
period of time existing prior to the Modification Closing Date.

3.2 Each Releasor acknowledges that the foregoing release shall extend to Claims
which the Releasor does not know or suspect to exist in Releasor’s favor at the
time of executing this Amendment, regardless of whether such Claims, if known by
such Releasor, would have materially affected such Releasor’s decision to enter
into this Amendment. Each Releasor waives and relinquishes any right or benefit
which it has or may have under any provision of the statutory or nonstatutory
law of any jurisdiction which provides to the contrary, to the full extent that
it may lawfully waive all such rights and benefits. In connection with such

 

-16-



--------------------------------------------------------------------------------

waiver and relinquishment, each Releasor acknowledges that it is aware that it
or its attorneys or agents may hereafter discover facts in addition to or
different from those which it now knows or believes to exist with respect to the
subject matter of this Section 3 or the other parties hereto, but that each
Releasor intends hereby fully, finally and forever to settle, waive and release
all of the Claims, known or unknown, suspected or unsuspected, which now exist
or may exist hereafter between Releasors and the Lender Parties in connection
with the Loan, except as otherwise expressly provided in this Section 3. This
Release shall be and remain in effect notwithstanding the discovery or existence
of any such additional or different facts.

3.3 Releasors agree, jointly and severally, to defend, indemnify and hold Lender
Parties harmless from and against any losses, damages, costs (including
reasonable attorneys’ fees, court costs and costs of appeal), expenses,
judgments, liens, decrees, fines, penalties, liabilities, claims, actions,
executions, debts, demands, obligations, suits and causes of action
(collectively, “Losses”) arising, directly or indirectly, from any Claims
released pursuant to Section 3.1 above. If any of the Lender Parties incurs such
Losses, then Releasors shall promptly reimburse the Lender Parties upon request
for all Losses arising therefrom.

3.4 Each Releasor warrants and represents that it is the sole and lawful owner
of all right, title and interest in and to all of the respective Claims released
hereby and that it has not heretofore voluntarily or, to its knowledge, by
operation of law or otherwise, assigned or transferred or purported to assign or
transfer to any person any such Claim or any portion thereof.

3.5 Each Releasor acknowledges that it has been represented by legal counsel of
its own choice in connection with this Amendment and that it has agreed to the
provisions of this Section 3 after consulting with such legal counsel regarding
the effect of this Section 3, and without reliance upon any promise or
representation of any Person acting for or on behalf of any other party. Each
Releasor further acknowledges that it and its counsel have had adequate
opportunity to make whatever investigation or inquiry they may deem necessary or
desirable in connection with the subject matter of this release prior to the
execution of this Amendment and the delivery and acceptance of the consideration
described herein.

3.6 Nothing contained herein shall be construed as an admission by any party of
any liability of any kind to any other party.

4. Conditions Precedent. Subject to the last sentence of this Section 4, the
modifications to the Loan Documents set forth in this Amendment shall not become
effective until all of the following conditions precedent have been satisfied or
waived (or deferred as provided below) by Lender in its sole and absolute
discretion (herein referred to as the “Modification Closing Date”); provided,
however, that if for any reason whatsoever the Modification Closing Date does
not occur by December 15, 2010, Lender may terminate this Amendment by written
notice to Borrower at any time after such date and prior to the occurrence of
the Modification Closing Date.

4.1 Lender’s receipt of the fully executed originals of this Amendment, the
Guaranty Amendment (pursuant to Section 2.13(a) above), and all other
instruments and documents required to be delivered pursuant to this Amendment.

 

-17-



--------------------------------------------------------------------------------

4.2 (i) a copy of the fully executed Mortgage Loan Amendment; and (ii) the
concurrent closing under the Mortgage Loan Amendment on the Modification Closing
Date.

4.3 Lender’s receipt, review and approval of updated third party desktop USPAP
certified summary appraisals on all of the remaining Mortgaged Properties, in
addition to the equity value, after deduction of in-place mortgages, on all
remaining Encumbered Properties, prepared by HVS Int’l. The “appraised value”
will be based on a 10-year discounted cash flow valuation. HVS Int’l will
provide a valuation letter that contains the enterprise value for the portfolio
assuming it was to sell as a whole.

4.4 Lender’s receipt, review and reasonable approval of evidence of maintenance
of current insurance policies and coverages required under the Loan Agreement.

4.5 Lender’s receipt of a list of (and copies of) all new property management
agreements, subordination agreements, franchise agreements and comfort letters
entered into since May 28, 2008.

4.6 Lender shall have reasonably determined that no material adverse change has
occurred in the financial condition of Borrower or the Operating Partnership
from the date hereof through the Modification Closing Date.

4.7 Lender receipt of an opinion or opinions of counsel, representing Borrower
and Guarantors (collectively, the “Borrower Parties”), for the benefit of
Lender, opining as to (i) the due formation and good standing of each of the
Borrower Parties, (ii) the due authorization, execution and delivery of this
Amendment and the Guaranty Amendment, (iii) the enforceability of this Amendment
and the Guaranty Amendment, each in accordance with their terms, and such other
matters as may be reasonably requested by Lender; which opinion letter or
letters shall be in form and content (and with assumptions and qualifications)
reasonably acceptable to Lender. Also, receipt of a non-consolidation opinion
acceptable to Lender.

4.8 Borrower shall have paid to Lender all of its external costs and expenses
incurred in evaluating, documenting, negotiating and closing the transactions
contemplated by this Amendment, and in connection with prior Borrower defaults
and events leading up to this Amendment, including without limitation, all fees
and costs incurred for legal services and closing matters.

4.9 No Default or Event of Default shall then exist, other than those that will
be cured by the occurrence of the Modification Closing Date or waived hereunder.

4.10 (i) An updated organizational chart of Borrower and Guarantors (and
Mortgage Borrower); (ii) Authorizing consents and resolutions of Borrower and
Guarantors; and (iii) Any amendments to the organizational/formation documents
of Borrower or Guarantors (or Mortgage Borrower) since May 28, 2008.

Borrower and Lender agree that upon the release of signature pages by all
parties hereto, the Modification Closing Date shall be deemed to have occurred
and the conditions to closing set forth above shall be deemed satisfied
(although the foregoing shall not be deemed a waiver of any representations,
warranties or covenants set forth in other provisions of the Loan Documents that
may relate to the same subject matter as the foregoing conditions).

 

-18-



--------------------------------------------------------------------------------

5. Modification of Loan Documents. The Loan Documents are hereby supplemented,
amended and modified to incorporate the provisions of this Amendment, which
shall supersede and prevail over any conflicting provisions of the Loan
Documents. Except as otherwise specifically modified by this Amendment, all
terms and provisions of the Loan Documents shall remain unmodified and in full
force and effect. This Amendment shall not be construed as a novation of the
Note or the other Loan Documents. This Amendment shall not prejudice or be
construed as a waiver of any present or future rights, remedies, benefits or
powers belonging or accruing to Lender under the terms of the Loan Documents as
amended by this Amendment. Except as specifically indicated, nothing contained
in this Amendment shall in any way impair the Loan Documents or alter, waive,
annul, vary, affect or impair any provision, condition, or covenant contained
therein or any right, power, or remedy granted therein. The obligations and
covenants of this Amendment are in addition to (and are not in substitution of)
the obligations and covenants under the Loan Documents.

6. Default. The breach of any representation, warranty, or covenant contained in
this Amendment or the failure of Borrower or Guarantor to observe or comply with
any term or agreement contained in this Amendment shall, subject to any
applicable notice and cure period set forth in the Loan Agreement, constitute an
Event of Default under the Loan Agreement and the other Loan Documents, and
Lender shall be entitled to exercise all rights and remedies it may have under
the Loan Documents and applicable law, including without limitation the right to
declare all indebtedness and obligations owing under the Note, and all other
Loan Documents, to be immediately due and payable in full.

7. Additional Documents. Borrower shall, upon the request of Lender, execute,
acknowledge, and deliver, or cause to be executed, acknowledged, or delivered,
such further documents, instruments, or agreements and perform such other acts
as may be necessary, desirable, or proper for carrying out the intention or
facilitating the performance of the terms of this Amendment or the Loan
Documents.

8. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties and their respective legal representatives, permitted
successors and permitted assigns.

9. Third-Party Beneficiaries. Nothing in this Amendment is intended to benefit
or create any right, interest or cause of action in or on behalf of any other
person other than the parties hereto unless expressly set forth herein.

10. No Waiver. No failure to exercise, and no delay in exercising, any right,
power or remedy under this Amendment or under any document delivered by
Borrower, Guarantor or any other party pursuant hereto or heretofore pursuant to
the transactions contemplated hereby shall impair any right, power or remedy
Lender may have, nor shall any such delay be construed to be a waiver of any of
such rights, powers or remedies, or an acquiescence in any breach or default
under this Amendment or any document delivered pursuant to this Amendment or the
transactions contemplated hereby, nor shall any waiver of any breach or default
of Borrower be deemed a waiver of any default or breach subsequently occurring.

 

-19-



--------------------------------------------------------------------------------

11. Construction. Unless the context otherwise specifies or requires, all of the
terms used in this Amendment shall be applicable equally to the singular and
plural forms of such terms and to all genders. Any pronoun used in this
Amendment shall be deemed to cover all genders. The terms “include”, “including”
and similar terms shall be construed as if followed by the phrase “without being
limited to.” The term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Amendment refer to this
Amendment as a whole and not to any particular provision or section of this
Amendment. An Event of Default shall “continue” or be “continuing” until such
Event of Default has been waived in writing by Lender.

12. Miscellaneous. The parties hereto acknowledge that they have been
represented by counsel of their own choice throughout the negotiations that
preceded the execution of this Amendment and in connection with the preparation
and execution of this Amendment and, as a result, this Amendment shall be
construed without regard to any presumption or rule requiring construction
against the party causing the Amendment or any portion thereof to be drafted.
The Loan Documents and this Amendment may be amended or modified only by a
written agreement signed by the parties hereto. The Loan Documents and this
Amendment contain or expressly incorporate by reference the entire agreement of
the parties with respect to the matters contemplated therein or herein and
supersede all prior negotiations. In the event of any inconsistencies between
the provisions of this Amendment and the Loan Documents (without giving effect
to this Amendment), the provisions of this Amendment shall control. This
Amendment and the Consents attached hereto may be executed in any number of
counterparts, each of which when executed and delivered to Agent will be deemed
to be an original and all of which, taken together, will be deemed to be one and
the same instrument. Further, counterpart original signatures pages may be
executed into one or more fully executed documents. The headings used in this
Amendment are for convenience only and shall be disregarded in interpreting the
substantive provisions of this Amendment. Time is of the essence of each term of
the Loan Documents and this Amendment. This Amendment shall be subject to
Section 9.2 (Governing Law) of the Loan Agreement. If any provision of this
Amendment or any of the Loan Documents shall be determined by a court of
competent jurisdiction to be invalid, illegal or unenforceable, that portion
shall be deemed severed therefrom and the remaining parts shall remain in full
force as though the invalid, illegal, or unenforceable portion had never been a
part thereof.

13. Custodian. Lender hereby irrevocably directs the Custodian to execute and
deliver this Amendment and the Guaranty Amendment. Bank of America, N.A. has
entered into and executed (i) this Amendment and (ii) the Guaranty Amendment
(collectively, the “Amendments”) solely in its capacity as Custodian;
(a) neither the Custodian nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates (the “Exculpated Parties”) shall be liable for
any action taken or omitted to be taken by it or such person under or in
connection with the Amendments; (b) the Exculpated Parties shall not be under
any obligation to ascertain or to inquire as to the observance or performance by
any loan participant of any of the agreements contained in the Amendments;
(c) none of the Exculpated Parties shall have personal

 

-20-



--------------------------------------------------------------------------------

liability under the Amendments; (d) none of the parties hereto shall have
recourse against the Exculpated Parties as a result of its execution of the
Amendments; and (e) the Exculpated Parties shall not be required to expend their
own funds in connection with the performance of any obligation under the
Amendments.

[Signatures on following pages]

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first stated above.

 

BORROWER:

W2007 EQUITY INNS SENIOR MEZZ, LLC,

a Delaware limited liability company

By: LOGO [g933018ex10_29pg022.jpg]  

 

Name:

Peter A. Weidman

Title:

Authorized Signatory

[signatures continue on next page]

 

SIGNATURE PAGE TO SECOND OMNIBUS

AMENDMENT TO LOAN DOCUMENTS

(MEZZANINE LOAN)

S-1



--------------------------------------------------------------------------------

LENDER:

GOLDMAN SACHS MORTGAGE COMPANY,

a New York limited partnership

By: LOGO [g933018ex10_29pg023.jpg]  

 

Name:

Mark J. Buono

Title:

 

 

SIGNATURE PAGE TO SECOND OMNIBUS

AMENDMENT TO LOAN DOCUMENTS

(MEZZANINE LOAN)

S-2



--------------------------------------------------------------------------------

CUSTODIAN FOR LENDER: BANK OF AMERICA, N.A., as successor by merger to LaSalle
Bank National Association, not in its individual capacity but solely as
Custodian on behalf of the Participant pursuant to that certain Participation
Agreement, dated as of April 2, 2008 By: LOGO [g933018ex10_29pg024.jpg]  

 

Name:

Jacqueline Reyes

Title:

Trust Officer

 

SIGNATURE PAGE TO SECOND OMNIBUS

AMENDMENT TO LOAN DOCUMENTS

(MEZZANINE LOAN)

S-3



--------------------------------------------------------------------------------

CONSENT AND AGREEMENT OF GUARANTORS

This Consent and Agreement of Guarantors (this “Consent”) is attached to that
certain Second Omnibus Amendment to Loan Documents (Mezzanine Loan) (the
“Amendment”) dated as of December     , 2010, executed by Goldman Sachs Mortgage
Company, a New York limited partnership, as Lender, and W2007 Equity Inns Senior
Mezz, LLC, a Delaware limited liability company, as Borrower. Capitalized terms
used and not defined in this Consent shall have the same meanings that are given
to such terms in the Amendment or in the Loan Agreement referred to therein, as
applicable. Operating Partnership previously executed in favor of Lender that
certain Payment Guaranty (Mezzanine A), dated October 25, 2007 (the “Operating
Partnership Payment Guaranty”), which is secured by that certain Pledge and
Security Agreement (Encumbered Property Equity Interests – Mezzanine A Loan)
dated as of October 25, 2007, executed by Operating Partnership in favor of
Lender (the “Operating Partnership Pledge Agreement”). Operating Partnership and
Sponsor previously executed in favor of Lender that certain Guaranty of Recourse
Obligations (Mezzanine A) dated as of October 25, 2007, as amended by the
Guaranty Amendment (as so amended, the “Guaranty of Recourse Obligations”).
Operating Partnership previously executed in favor of Lender that certain
Environmental Indemnity Agreement (Mezzanine A) dated as of October 25, 2007
(the “Environmental Indemnity Agreement”). As used in this Consent, the term
“Guarantors” means, collectively, Operating Partnership and Sponsor.

Guarantors, having read and understood the provisions of the Amendment, each
hereby (i) consents to all of the terms and provisions of the Amendment, and
(ii) joins in and makes in favor of Lender all of those waivers and releases set
forth in Section 3 of the Amendment (which are hereby incorporated into this
Consent in their entirety).

Operating Partnership hereby: (a) agrees that the Amendment does not terminate
or otherwise impair any of the obligations of Operating Partnership to Lender
under the Operating Partnership Payment Guaranty, the Operating Partnership
Pledge Agreement, the Guaranty of Recourse Obligations and/or the Environmental
Indemnity Agreement; (b) reaffirms, in light of the Amendment, the obligations
of Operating Partnership to Lender under the Operating Partnership Payment
Guaranty, the Operating Partnership Pledge Agreement, the Guaranty of Recourse
Obligations and the Environmental Indemnity Agreement; (c) agrees that the
Operating Partnership Payment Guaranty and the Guaranty of Recourse Obligations
shall continue to guaranty the obligations of Borrower specified therein, as
such obligations may have been modified by or pursuant to the Amendment and
including the Amendment; and (d) agrees that all references in the Operating
Partnership Payment Guaranty, the Operating Partnership Pledge Agreement, the
Guaranty of Recourse Obligations and/or the Environmental Indemnity Agreement,
(i) to the “Loan Agreement”, the “Note” and any other terms used therein or
other Loan Documents described therein shall be deemed to be references to such
terms and/or documents as amended by or pursuant to the Amendment, and (ii) to
the “Loan Documents” shall include, in addition to all other Loan Documents
existing as of the date hereof, the Amendment and all documents executed
pursuant to the Amendment.

 

CONSENT AND AGREEMENT

OF GUARANTOR

-1-



--------------------------------------------------------------------------------

Sponsor hereby: (a) agrees that the Amendment does not terminate or otherwise
impair any of the obligations of Sponsor to Lender under the Guaranty of
Recourse Obligations; (b) reaffirms, in light of the Amendment, the obligations
of Sponsor to Lender under the Guaranty of Recourse Obligations; (c) agrees that
the Guaranty of Recourse Obligations shall continue to guaranty the obligations
of Borrower specified therein, as such obligations may have been modified by or
pursuant to the Amendment and including the Amendment; and (d) agrees that all
references in the Guaranty of Recourse Obligations, (i) to the “Loan Agreement”,
the “Note” and any other terms used therein or other Loan Documents described
therein shall be deemed to be references to such terms and/or documents as
amended by or pursuant to the Amendment, and (ii) to the “Loan Documents” shall
include, in addition to all other Loan Documents existing as of the date hereof,
the Amendment and all documents executed pursuant to the Amendment.

[Remainder of page intentionally left blank]

 

CONSENT AND AGREEMENT

OF GUARANTOR

-2-



--------------------------------------------------------------------------------

Operating Partnership has reread the Operating Partnership Payment Guaranty, the
Operating Partnership Pledge Agreement, the Guaranty of Recourse Obligations and
the Environmental Indemnity Agreement, and Sponsor has reread the Guaranty of
Recourse Obligations, and Operating Partnership and Sponsor, with the advice of
their own counsel, each hereby reaffirms and restates all waivers,
authorizations, and agreements set forth in such documents, as though set forth
in full in this Consent.

 

GUARANTORS: “Operating Partnership”

W2007 EQUITY INNS PARTNERSHIP, L.P.,

a Tennessee limited partnership

By: 

W2007 EQUITY INNS GEN-PAR, LLC,

a Delaware limited liability company,

its General Partner

By: LOGO [g933018ex10_29pg027a.jpg]    

 

Name:

Peter A Weidman

Title:

Authorized signatory

“Sponsor”

WHITEHALL STREET GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007,

a Delaware limited partnership

By: 

WH ADVISORS, L.L.C. 2007,

a Delaware limited liability company

its General Partner

By: LOGO [g933018ex10_29pg027b.jpg]    

 

Name:

Peter A. Weidman

Title:

Authorized signatory

 

CONSENT AND AGREEMENT

OF GUARANTOR

-3-



--------------------------------------------------------------------------------

CONSENT AND AGREEMENT OF PILLAR HOTEL AND RESORTS, L.P.

This Consent and Agreement of Pillar Hotel and Resorts, L.P. (this “Consent”) is
attached to that certain Second Omnibus Amendment to Loan Documents (Mezzanine
Loan) (the “Amendment”) dated as of December     , 2010, executed by Goldman
Sachs Mortgage Company, a New York limited partnership, as Lender, and W2007
Equity Inns Senior Mezz, LLC, a Delaware limited liability company, as Borrower.
Capitalized terms used and not defined in this Consent shall have the same
meanings that are given to such terms in the Amendment or in the Loan Agreement
referred to therein, as applicable. The undersigned, Pillar Hotel and Resorts,
L.P. (f/k/a Archon Hospitality, L.P.), a Delaware limited partnership (“Pillar
Hotel”) is a party to the Pillar Hotel Property Management Agreements, and one
or more Consents and Agreements of Manager and Subordination of Management
Agreement (Mezzanine A) made in favor of Lender with respect to all of such
Pillar Hotel Property Management Agreements (collectively, the “Subordination
Agreements”).

Pillar Hotel, having read and understood the provisions of the Amendment, hereby
(a) consents to all of the terms and provisions of the Amendment, (b) agrees
that the Amendment does not terminate or otherwise impair any of the obligations
of the undersigned to Lender under the Subordination Agreements, (c) reaffirms
the undersigned’s obligations under the Subordination Agreements, in light of
the Amendment, (d) agrees that all references in the Subordination Agreements to
the Loan Agreement, the Note and any other terms used therein or other Loan
Documents described therein shall be deemed to be references to such terms
and/or documents as amended by or pursuant to the Amendment, and that all
references in the Subordination Agreements to the “Loan Documents” shall
include, in addition to all other Loan Documents existing as of the date hereof,
the Amendment and all documents executed pursuant to the Amendment, and
(e) joins in and makes in favor of Lender all of those waivers and releases set
forth in Section 3 of the Amendment (which are hereby incorporated into this
Consent in their entirety).

[Remainder of page intentionally left blank]

 

CONSENT AND AGREEMENT

OF ARCHON HOSPITALITY

-1-



--------------------------------------------------------------------------------

Pillar Hotel has reread the Subordination Agreements, and with the advice of its
own counsel, hereby reaffirms and restates all waivers, authorizations, and
agreements set forth in the Subordination Agreements, as though set forth in
full herein.

 

“Pillar Hotel”

PILLAR HOTEL AND RESORTS, L.P.,

(f/k/a Archon Hospitality, L.P.),

a Delaware limited partnership

By: 

Pillar Hotels and Resorst Gen-Par, L.L.C.,

a Delaware limited liability company,

its general partner

By: LOGO [g933018ex10_29pg029.jpg]    

 

Name:

Chris Russell

Title:

President & Manager

 

CONSENT AND AGREEMENT

OF ARCHON HOSPITALITY

-2-



--------------------------------------------------------------------------------

CONSENT AND AGREEMENT OF MORTGAGE LENDER

This Consent and Agreement of Mortgage Lender (this “Consent” is attached to
that certain Second Omnibus Amendment to Loan Documents (Mezanine Loan) (the
“Amendment”) dated as of December     , 2010, executed by Goldman Sachs Mortgage
Company, a New York limited partnership, as Lender, and W2007 Equity Inns Senior
Mezz, LLC, a Delaware limited liability company, as Borrower. Capitalized terms
used and not defined in this Consent shall have the same meanings that are given
to such terms in the Amendment or in the Loan Agreement referred to therein, as
applicable. The undersigned (collectively, “Mortgage Lender”) are the current
“Mortgage Lender” (as such term is defined in the Loan Agreement) and currently
holds all of the Mortgage Loan (as such term is defined in the Loan Agreement).
Mortgage Lender is also a party with Lender to that certain Intercreditor
Agreement dated as of October 25, 2007 (the “Mortgage/Mezz Intercreditor
Agreement”).

Mortgage Lender, having read and understood the provisions of the Amendment,
hereby (a) consents to all of the terms and provisions of the Amendment,
(b) agrees that the Amendment does not terminate or otherwise impair any of the
obligations of the undersigned to Lender under the Mortgage/Mezz Intercreditor
Agreement, (c) reaffirms the undersigned’s obligations under the Mortgage/Mezz
Intercreditor Agreement, in light of the Amendment, and (d) agrees that all
references in the Mortgage/Mezz Intercreditor Agreement to the Mezzanine Loan
Agreement, the Mezzanine Note and any other terms used therein or other
Mezzanine Loan Documents described therein shall be deemed to be references to
such terms and/or documents as amended by or pursuant to the Amendment, and that
all references in the Mortgage/Mezz Intercreditor Agreement to the “Mezzanine
Loan Documents” shall include, in addition to all other Mezzanine Loan Documents
existing as of the date hereof, the Amendment and all documents executed
pursuant to the Amendment.

[Remainder of page intentionally left blank]

 

CONSENT AND AGREEMENT

OF MORTGAGE LENDER

-1-



--------------------------------------------------------------------------------

Mortgage Lender has reread the Mortgage/Mezz Intercreditor Agreement, and with
the advice of its own counsel, hereby reaffirms and restates all waivers,
authorizations, and agreements set forth in the Mortgage/Mezz Intercreditor
Agreement, as though set forth in full herein.

 

MORTGAGE LENDER: GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
By: LOGO [g933018ex10_29pg031.jpg]  

 

Name:

Renetta Lieske

 

 

Title:

Authorized Signatory

 

 

NEW YORK LIFE INSURANCE COMPANY,

a New York mutual insurance company

By:  

 

Name:  

 

Title:  

 

PB CAPITAL CORPORATION,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

 

CONSENT AND AGREEMENT

OF MORTGAGE LENDER

-2-



--------------------------------------------------------------------------------

Mortgage Lender has reread the Mortgage/Mezz Intercreditor Agreement, and with
the advice of its own counsel, hereby reaffirms and restates all waivers,
authorizations, and agreements set forth in the Mortgage/Mezz Intercreditor
Agreement, as though set forth in full herein.

 

MORTGAGE LENDER: GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
By:  

 

Name:  

 

Title:  

 

NEW YORK LIFE INSURANCE COMPANY,

a New York mutual insurance company

By: LOGO [g933018ex10_29pg032.jpg]  

 

 

 

Name: Richard Walsh  

 

Title: Vice President  

 

PB CAPITAL CORPORATION,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

 

CONSENT AND AGREEMENT

OF MORTGAGE LENDER

-2-



--------------------------------------------------------------------------------

Mortgage Lender has reread the Mortgage/Mezz Intercreditor Agreement, and with
the advice of its own counsel, hereby reaffirms and restates all waivers,
authorizations, and agreements set forth in the Mortgage/Mezz Intercreditor
Agreement, as though set forth in full herein.

 

MORTGAGE LENDER: GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
By:  

 

Name:  

 

Title:  

 

NEW YORK LIFE INSURANCE COMPANY,

a New York mutual insurance company

By:  

 

Name:  

 

Title:  

 

PB CAPITAL CORPORATION,

a Delaware corporation

By: LOGO [g933018ex10_29pg033a.jpg] LOGO [g933018ex10_29pg033b.jpg]  

 

Name: Jonathan Oh Robert Rengifo  

 

Title: Senior Director Senior Director  

 

 

CONSENT AND AGREEMENT

OF MORTGAGE LENDER

-2-



--------------------------------------------------------------------------------

GOLDMAN SACHS MORTGAGE COMPANY,

a New York limited partnership

By: LOGO [g933018ex10_29pg034.jpg]  

 

Name:

Mark J. Buono

Title:

Authorized Signatory

GUGGENHEIM STRUCTURED REAL ESTATE FUNDING 2005-1 LTD. By:

 

Name:

 

Title:

 

OREGON PUBLIC EMPLOYEES RETIREMENT FUND By:

 

Name:

 

Title:

 

KEYBANK NATIONAL ASSOCIATION,

a national banking association

By:

 

Name:

 

Title:

 

 

CONSENT AND AGREEMENT

OF MORTGAGE LENDER

-3-



--------------------------------------------------------------------------------

GOLDMAN SACHS MORTGAGE COMPANY,

a New York limited partnership

By:

 

Name:

 

Title:

 

GUGGENHEIM STRUCTURED REAL ESTATE FUNDING 2005-1 LTD. By: Guggenheim Structured
Real Estate Advisors LLC, its Collateral Manager By: LOGO
[g933018ex10_29pg035a.jpg]  

 

Name:

Grant G. Rogers

Title:

Managing Director

OREGON PUBLIC EMPLOYEES RETIREMENT FUND By: GSREA, LLC, a its Agent By: LOGO
[g933018ex10_29pg035b.jpg]  

 

Name:

Grant G. Rogers

Title:

Managing Director

KEYBANK NATIONAL ASSOCIATION,

a national banking association

By:

 

Name:

 

Title:

 

 

CONSENT AND AGREEMENT

OF MORTGAGE LENDER

-3-



--------------------------------------------------------------------------------

GOLDMAN SACHS MORTGAGE COMPANY,

a New York limited partnership

By:

 

Name:

 

Title:

 

GUGGENHEIM STRUCTURED REAL ESTATE FUNDING 2005-1 LTD. By:

 

Name:

 

Title:

 

OREGON PUBLIC EMPLOYEES RETIREMENT FUND By:

 

Name:

 

Title:

 

KEYBANK NATIONAL ASSOCIATION,

a national banking association

By: LOGO [g933018ex10_29pg036.jpg]  

 

Name:

TAYVEN HIKE, CFA

Title:

VICE PRESIDENT

 

CONSENT AND AGREEMENT

OF MORTGAGE LENDER

-3-



--------------------------------------------------------------------------------

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND, CONNECTICUT BRANCH By: LOGO
[g933018ex10_29pg037a.jpg]  

 

Name:

Robert D. Gominiak

Title:

Director

By: LOGO [g933018ex10_29pg037b.jpg]  

 

Name:

Decian Meagher

Title:

Managing Director

 

CONSENT AND AGREEMENT

OF MORTGAGE LENDER

-4-



--------------------------------------------------------------------------------

CONSENT AND AGREEMENT OF ASSET MANAGER

This Consent and Agreement of Asset Manager (this “Consent”) is attached to that
certain Second Omnibus Amendment to Loan Documents (Mezzanine Loan) (the
“Amendment”) dated as of December     , 2010, executed by Goldman Sachs Mortgage
Company, a New York limited partnership, as Lender, and W2007 Equity Inns Senior
Mezz, LLC, a Delaware limited liability company, as Borrower. Capitalized terms
used and not defined in this Consent shall have the same meanings that are given
to such terms in the Amendment or in the Loan Agreement referred to therein, as
applicable. The undersigned, Archon Group, L.P., a Delaware limited partnership
(“Asset Manager”) and Borrower are currently parties to that certain [Asset
Management Agreement] dated              (as now or hereafter amended, and
including substitutions thereto or replacements thereof, the “Asset Management
Agreement”), pursuant to which Asset Manager provides asset management services
to Borrower and Property Owner with respect to the Mortgaged Properties.

Asset Manager, having read and understood the provisions of the Amendment,
hereby: (a) consents to all of the terms and provisions of the Amendment
(including without limitation the restrictions on the amount of the Asset
Management Fee, and the deferral of 50% of the Asset Management Fee, set forth
in Section 2.8(d) of the Amendment); (b) agrees that Asset Manager’s right to
receive the Archon Asset Management Fee is subject to all restrictions set forth
in the Amendment (including without limitation Section 2.8(d) thereof), and that
Asset Manager will hold in trust for Mortgage Lender and immediately pay over to
Mortgage Lender any payments made under the Asset Management Agreement in
violation of the restrictions set forth in the Amendment; (c) confirms and
agrees that Lender has no obligation to Asset Manager under or with respect to
the Asset Management Agreement; (d) confirms and agrees that the Asset
Management Agreement (including without limitation any obligation to pay any
deferred portion of any Asset Management Fee) shall not be binding on the
Mortgaged Properties, Lender, Mortgage Borrower, any receiver obtained by Lender
or Mortgage Lender, or any other party that acquires ownership of any of the
Mortgaged Properties, following any foreclosure (or conveyance in lieu of
foreclosure) of any Collateral; and (e) subordinates its right to receive any
and all payments under the Asset Management Agreement to Lender’s liens and
rights to receive payments under the Loan Documents (provided that Asset Manager
may retain portions of the Asset Management Fee received by Asset Manager prior
to the occurrence of an Event of Default to the extent permitted under the
provisions of the Amendment and other Loan Documents).

[Remainder of page intentionally left blank]

 

CONSENT AND AGREEMENT

OF ASSET MANAGER

-1-



--------------------------------------------------------------------------------

Asset Manager, with the advice of its own counsel, has executed this Consent in
favor of Lender and its successors and assigns under or with respect to the Loan
Documents.

 

“Asset Manager”

ARCHON GROUP, L.P.,

a Delaware limited partnership

By: LOGO [g933018ex10_29pg039.jpg]  

 

Name:

Ron K Barger

Title:

Vice President

 

CONSENT AND AGREEMENT

OF ASSET MANAGER

-2-



--------------------------------------------------------------------------------

EXHIBIT A

REVISED SCHEDULE E TO LOAN AGREEMENT

(Aggregate Allocated Loan Amounts)

Note: This Schedule E replaces the existing Schedule E to the Loan Agreement.

[see attached]

 

EXHIBIT A

REVISED SCHEDULE E TO LOAN AGREEMENT

(Aggregate Allocated Loan Amounts)



--------------------------------------------------------------------------------

LOGO [g933018ex10_29pg041nnew.jpg]



--------------------------------------------------------------------------------

LOGO [g933018ex10_29pg042nnew.jpg]



--------------------------------------------------------------------------------

LOGO [g933018ex10_29pg043nnew.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF GUARANTY AMENDMENT

[see attached]

 

EXHIBIT B

FORM OF GUARANTY AMENDMENT(S)



--------------------------------------------------------------------------------

FIRST AMENDMENT TO GUARANTY OF RECOURSE OBLIGATIONS

(MEZZANINE A LOAN)

THIS FIRST AMENDMENT TO GUARANTY OF RECOURSE OBLIGATIONS (MEZZANINE A LOAN)
(this “Amendment”) is made and entered into as of December     , 2010, by and
between WHITEHALL STREET GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007, a Delaware
limited partnership (together with its successors and assigns, “Sponsor”), W2007
EQUITY INNS PARTNERSHIP, L.P., a Tennessee limited partnership, (together with
its successors and assigns, “Operating Partnership”; and collectively with
Sponsor, “Guarantors” and each a “Guarantor”), and GOLDMAN SACHS MORTGAGE
COMPANY, a New York limited partnership (together with its successors and
assigns, the “Lender”).

RECITALS

A. Lender (through Bank of America, National Association, successor by merger to
LaSalle Bank National Association, a national banking association, in its
capacity as custodian) is the current “Lender,” and W2007 EQUITY INNS SENIOR
MEZZ, LLC, a Delaware limited liability company (the “Borrower”) is the current
“Borrower,” pursuant to a Loan Agreement dated as of October 25, 2007, between
Borrower and Lender (the “Original Loan Agreement”), as amended by an Omnibus
Amendment to Loan Documents (Mezzanine A) dated as of April 2, 2008, and a
Second Omnibus Amendment to Loan Documents (Mezzanine Loan) dated as of the date
hereof. The Original Loan Agreement, as so modified, is referred to herein as
the “Loan Agreement.” Capitalized terms used and not defined in this Amendment
shall have the same meanings that are given to such terms in the Loan Agreement.
Pursuant to the terms of the Loan Agreement, Lender made a loan to Borrower (the
“Loan”) for the purposes described in the Loan Agreement.

B. The Loan is guaranteed by, among other things, a Guaranty of Recourse
Obligations (Mezzanine A) (the “Recourse Guaranty”) dated as of October 25,
2007, made by Guarantors in favor of Lender.

C. Lender and the Guarantors desire to modify the Recourse Guaranty upon the
terms and conditions set forth in this Amendment.

D. This Amendment is a “Loan Document” as such term is defined in the Loan
Agreement.

AGREEMENT

NOW, THEREFORE, with reference to the foregoing Recitals and in consideration of
the mutual covenants and agreements contained in this Amendment, and for other
valuable consideration, receipt of which is acknowledged, Borrower and Lender
hereby agree as follows:

1. Recitals. Lender and the Guarantors acknowledge and agree that the above
statements of fact set forth in the Recitals are true and correct.

 

-1-



--------------------------------------------------------------------------------

2. Defined Terms. Section 1(b) of the Recourse Guaranty is amended in its
entirety to read as follows:

(b) The term “Guaranteed Obligations” shall mean, (x) with respect to Sponsor,
the obligations set out in Section 2(a) and the Joint and Several Guaranteed
Obligations as defined in Section 2(b), and (y) with respect to Operating
Partnership, the obligations set out in Section 2(a), the Joint and Several
Obligations as defined in Section 2(b) and the Operating Partnership Guaranteed
Obligations as defined in Section 2(c). For the avoidance of doubt, no use of
the general term “Guaranteed Obligations” to characterize the obligations of
Sponsor and Operating Partnership hereunder shall imply any liability on the
part of Sponsor for any of the Operating Partnership Guaranteed Obligations, nor
shall it in any way be deemed a limitation on or vitiation of the cap on
Sponsor’s liability set forth in the last paragraph of Section 2(b); provided,
that, except as expressly set forth herein with respect to the Operating
Partnership Guaranteed Obligations, all of the obligations of the Guarantors
under this Agreement shall be joint and several.

3. Guaranty of Loan Obligations. Section 2 of the Recourse Guaranty is amended
in its entirety to read as follows:

2. Guaranty of Loan Obligations.

(a) The Guarantors hereby irrevocably and unconditionally guarantee to Lender
and its successors and permitted assigns of interests in the Loan, on a joint
and several basis, the payment of all of Borrower’s payment obligations under
the terms of the Loan Agreement, the Note and the other Loan Documents as and
when the same shall be due and payable, whether by lapse of time, by
acceleration of maturity or otherwise; provided that such amounts shall only be
payable in the event of (i) any voluntary Transfer of any of the Mortgaged
Properties, the Mortgage Loan Collateral, the Collateral or any other direct or,
except as described in Section 7.1(f) of the Loan Agreement, indirect interest
in Borrower, Property Owner or Property Owner GP, or (ii) the occurrence of any
filing by Borrower, Property Owner or Property Owner GP under the Bankruptcy
Code or any joining or colluding by Borrower, Property Owner or Property Owner
GP or any of their Affiliates (including any Guarantor) in the filing of an
involuntary case in respect of Borrower, Property Owner or Property Owner GP
under the Bankruptcy Code. To the extent such payment obligation arises, each
Guarantor hereby irrevocably and unconditionally covenants and agrees that it is
liable for such payment obligations as a primary obligor. For the avoidance of
doubt, the obligations of the Guarantors under this Section 2(a) is in addition
to, and is not limited by, their obligations under Sections 2(b) and 2(c),
below.

(b) Without in any way limiting its obligations under Sections 2(a) and 2(c),
the Guarantors hereby agree to indemnify Lender on a joint and several basis and
hold Lender harmless from and against any and all Damages to Lender (including
the legal and other expenses of enforcing the obligations of Borrower

 

-2-



--------------------------------------------------------------------------------

and/or any Guarantor hereunder and under Section 9.19(b) of the Loan Agreement)
to the extent resulting from or arising out of any of the following
(collectively, the “Joint and Several Guaranteed Obligations”):

(i) any voluntary Lien on any of the Mortgaged Properties, the Mortgage Loan
Collateral or the Collateral which is prohibited under the Loan Agreement;

(ii) (A) The misappropriation or misapplication in violation of the Loan
Documents and/or the Mortgage Loan Documents by Borrower, Property Owner,
Property Owner GP, the Guarantors or any of their respective Affiliates of any
funds (including misappropriation or misapplication of Revenues, security
deposits, Net Proceeds and/or Loss Proceeds and/or any excess proceeds from
Mortgage Lender’s exercise of any of its remedies under the Mortgage Loan
Documents remaining after payment in full of the Mortgage Loan Indebtedness and
the violation of the last sentence of Section 5.7(d) of the Loan Agreement
and/or the Mortgage Loan Agreement), (B) any failure by the Operating
Partnership to remit or cause to be remitted all net Revenues generated by the
Encumbered Properties in the possession or control of the Operating Partnership
or its Affiliates, including but not limited to all Excess Capital Event
Proceeds with respect to all or any part of the Encumbered Properties, or sales
of full or partial interests in the Encumbered Properties, into the Mortgage
Loan Cash Management Account or a Mortgage Loan Blocked Account, in each case
pursuant to and solely to the extent required under Section 3.1(b)(ii) of the
Loan Agreement, (C) Borrower, Property Owner, Property Owner GP or any Guarantor
or any of their respective Affiliates give any payment directions to any
Approved Property Manager after an Event of Default with respect to any Revenues
or other proceeds of the Mortgaged Properties and the Encumbered Properties that
conflict with any prior instructions given by Lender or Mortgage Lender to such
Approved Property Manager, or (D) any failure of the Operating Partnership to
turn over any Trust Preferred Payments to Mortgage Lender as required under
Section 3.2(b)(vi) of the Mortgage Loan Agreement (as amended);

(iii) Borrower’s failure to notify Lender or cause Lender to be notified of the
receipt by the Encumbered Property Owner of a written notice of default
(specifically denominated as such) under any Encumbered Property Indebtedness
Document and/or Borrower’s failure to reasonably cooperate with Lender to permit
Lender to cure the default, in each case if, and only if, a Whitehall Knowledge
Party is aware of same, in each case pursuant to Section 5.21 of the Loan
Agreement;

(iv) The failure of Borrower to deliver any certificates which evidence the
equity interests pledged by Borrower pursuant to the Pledge Agreement to Lender,
together with an executed stock, membership or partnership power, as applicable,
in blank; and

(v) Borrower’s failure to maintain insurance as required by the Loan Agreement
or any other Loan Document.

 

-3-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, but without in any way limiting the obligations
and liabilities of any Guarantor under Section 2(a) above, of Operating
Partnership with respect to the Joint and Several Guaranteed Obligations or of
Operating Partnership and Sponsor with respect to any other guarantees delivered
in connection with the Loan and/or the Mezzanine Loan, Sponsor’s (but not
Operating Partnership’s) aggregate liability with respect to the Joint and
Several Guaranteed Obligations shall in no event exceed 10% of the Principal
Indebtedness as of the time the acts or omissions giving rise to such Joint and
Several Guaranteed Obligations occurred.

(c) Without in any way limiting its obligations under Sections 2(a) and 2(b),
Operating Partnership hereby agrees to indemnify Lender and hold Lender harmless
from and against any and all Damages to Lender (including the legal and other
expenses of enforcing the obligations of Borrower hereunder and under
Section 9.19(b) of the Loan Agreement or of Operating Partnership hereunder) to
the extent resulting from or arising out of any of the following (collectively,
the “Operating Partnership Guaranteed Obligations”):

(i) Any fraud or intentional misrepresentation committed by Borrower, Property
Owner, Property Owner GP, the Guarantors or any of their respective Affiliates
in connection with the Loan and/or the Mortgage Loan;

(ii) Any breach by Borrower, Property Owner, Property Owner GP, or the
Guarantors of any representation or covenant regarding environmental matters
contained in the Loan Agreement or in the Environmental Indemnity Agreement;

(iii) Any intentional physical waste with respect to any Mortgaged Property
committed or permitted by Borrower, Property Owner, Property Owner GP, the
Guarantors or any of their respective Affiliates; and

(iv) The failure of any of Borrower, Property Owner and/or, if applicable, any
Single-Purpose Equityholder, at any time, to be a Single-Purpose Entity.

4. Relationship to Recourse Guaranty. Except as expressly modified by or
pursuant to this Amendment, all terms and conditions of the Recourse Guaranty
shall be and remain in full force and effect until all amounts owing under the
Loan Agreement and each other Loan Document have been paid in full. Any
reference to the Recourse Guaranty from and after the effective date of this
Amendment shall mean the Recourse Guaranty as amended by or pursuant to this
Amendment. In the event of any inconsistency between the provisions of this
Amendment and those of the Recourse Guaranty, the provisions of this Amendment
shall control.

 

-4-



--------------------------------------------------------------------------------

5. Entire Agreement. This Amendment and the Loan Documents constitute the entire
agreement among the parties with respect to the subject matter hereof. This
Amendment supersedes all previous negotiations, discussions and agreements
between the parties relating to its subject matter, and no parol evidence of any
prior or other agreement shall be permitted to contradict or vary the terms
hereof.

6. Governing Law. The validity, construction, enforcement and interpretation of
the Loan Documents (including this Amendment), and any claim, controversy or
dispute arising under or related to any of the Loan Documents, the transactions
contemplated thereby or the rights, duties and relationship of the parties
thereto, shall be governed by the laws of the State of New York, without regard
to the principles thereof regarding conflict of laws, and any applicable laws of
the United States of America.

7. Successors and Assigns. This Amendment shall be binding on, and shall inure
to the benefit of, the successors and permitted assigns of the parties hereto.

8. Construction. Unless the context otherwise specifies or requires, all of the
terms used in this Amendment shall be applicable equally to the singular and
plural forms of such terms and to all genders. Any pronoun used in this
Amendment shall be deemed to cover all genders. The terms “include,” “including”
and similar terms shall be construed as if followed by the phrase “without being
limited to.” The term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Amendment refer to this
Amendment as a whole and not to any particular provision or section of this
Amendment.

9. Counterparts. This Amendment may be executed in counterparts, which together
shall constitute but one and the same original.

[Signatures begin on next page]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first stated above.

 

GUARANTORS: WHITEHALL STREET GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007, a
Delaware limited partnership By: WH ADVISORS, L.L.C. 2007, a Delaware limited
liability company its General Partner By:

 

Name:

 

Title:

 

W2007 EQUITY INNS PARTNERSHIP, L.P., a Tennessee limited partnership By: W2007
EQUITY INNS GEN-PAR, LLC, a Delaware limited liability company its General
Partner By:

 

Name:

 

Title:

 

 

SIGNATURE PAGES TO FIRST

AMENDMENT TO GUARANTY OF

RECOURSE OBLIGATIONS

S-1-



--------------------------------------------------------------------------------

LENDER: GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership By:

 

Name:

 

Title:

 

 

SIGNATURE PAGES TO FIRST

AMENDMENT TO GUARANTY OF

RECOURSE OBLIGATIONS

S-2-



--------------------------------------------------------------------------------

CUSTODIAN FOR LENDER: BANK OF AMERICA, N.A., as successor by merger to LaSalle
Bank National Association, not in its individual capacity but solely as
Custodian on behalf of the Participant pursuant to that certain Participation
Agreement, dated as of April 2, 2008 By:

 

Name:

 

Title:

 

 

SIGNATURE PAGES TO FIRST

AMENDMENT TO GUARANTY OF

RECOURSE OBLIGATIONS

S-3-



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF MORTGAGE AMENDMENT

[see attached]

 

EXHIBIT C

MORTGAGE LOAN AMENDMENT



--------------------------------------------------------------------------------

0332-136849/SCN

THIRD OMNIBUS AMENDMENT TO LOAN DOCUMENTS

(MORTGAGE LOAN)

THIS THIRD OMNIBUS AMENDMENT TO LOAN DOCUMENTS (MORTGAGE LOAN) (this
“Amendment”) is made and entered into as of December 15, 2010, by and between
GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (“GECC”), NEW YORK
LIFE INSURANCE COMPANY, a New York mutual insurance company (“New York Life”),
PB CAPITAL CORPORATION, a Delaware corporation (“PB Capital”), THE GOVERNOR AND
COMPANY OF THE BANK OF IRELAND, CONNECTICUT BRANCH (“Bank of Ireland”), GOLDMAN
SACHS MORTGAGE COMPANY, a New York limited partnership (“Goldman Sachs”),
GUGGENHEIM STRUCTURED REAL ESTATE FUNDING 2005-1 LTD. (“GSRE”), OREGON PUBLIC
EMPLOYEES RETIREMENT FUND (“OPERF”), KEYBANK NATIONAL ASSOCIATION, a national
banking association (“KeyBank”), W2007 EQUITY INNS REALTY, LLC, a Delaware
limited liability company (“Borrower LLC”) and W2007 EQUITY INNS REALTY, L.P., a
Delaware limited partnership (“Borrower LP”). GECC, New York Life, PB Capital
and Bank of Ireland (and their respective successors and assigns) are sometimes
referred to herein collectively as the “A Noteholders.” Goldman Sachs (in its
capacity as the holder of Note B-1A), KeyBank, GSRE and OPERF (and their
respective successors and assigns) are sometimes referred to herein collectively
as the “B-1 Noteholders.” Goldman Sachs (in its capacity as the holder of Note
B-2A and Note B-2B), and its successors and assigns, are sometimes referred to
herein collectively as the “B-2 Noteholders”. GECC, New York Life, PB Capital,
Bank of Ireland, Goldman Sachs, KeyBank, GSRE and OPERF (and their respective
successors and assigns) are sometimes individually and collectively referred to
herein as the “Lender” or the “Noteholders.” Borrower LLC and Borrower LP are
individually, collectively, jointly and severally referred to herein as the
“Borrower.”

RECITALS

A. Lender is the current “Lender,” and Borrower is the current “Borrower,”
pursuant to a Loan Agreement dated as of October 25, 2007, between Borrower and
Goldman Sachs (in such capacity as the sole initial Lender, the “Original
Lender”) (the “Original Loan Agreement”), as amended by a First Omnibus
Amendment to Loan Documents (Mortgage) dated as of February 11, 2008, between
Borrower and Original Lender (the “First Omnibus Amendment”) and a Second
Omnibus Amendment to Loan Documents (Mortgage) dated as of April 2, 2008,
between Borrower and Original Lender (the “Second Omnibus Amendment”). The
Original Loan Agreement, as modified by the First Omnibus Amendment and the
Second Omnibus Amendment, is referred to herein as the “Loan Agreement.”
Capitalized terms used and not defined in this Amendment shall have the same
meanings that are given to such terms in the Loan Agreement. Pursuant to the
terms of the Loan Agreement, Lender has made a loan to Borrower (the “Loan”),
for the purposes described in the Loan Agreement.

 

-1-



--------------------------------------------------------------------------------

B. The Note (as defined in the Original Loan Agreement) has been divided into
the following currently existing Note Components pursuant to Section 1.3(c) of
the Original Loan Agreement:

(i) Note A-1A, in the stated principal amount of $555,000,000, currently held by
GECC, and having an outstanding principal balance of $462,044,469.80 as of the
date hereof (“Note A-1A”).

(ii) Note A-1B, in the stated principal amount of $ 100,000,000, currently held
by New York Life, and having an outstanding principal balance of $83,251,255.81
as of the date hereof (“Note A-1B”).

(iii) Note A-1C, in the stated principal amount of $60,000,000, currently held
by PB Capital, and having an outstanding principal balance of $49,950,753.50 as
of the date hereof (“Note A-1C”).

(iv) Note A-2, in the stated principal amount of $100,000,000, currently held by
Bank of Ireland, and having an outstanding principal balance of $83,251,255.81
as of the date hereof (“Note A-2”).

(v) Note B-1A, in the stated principal amount of $134,000,000, currently held by
Goldman Sachs, and having an outstanding principal balance of $111,556,682.81 as
of the date hereof (“Note B-1A”).

(vi) Note B-1B1, in the stated principal amount of $25,841,188.68, currently
held by GSRE, and having an outstanding principal balance of $25,841,188.68 as
of the date hereof (“Note B-1B1”).

(vii) Note B-1B2, in the stated principal amount of $15,784,439.23, currently
held by OPERF, and having an outstanding principal balance of $15,784,439.23 as
of the date hereof (“Note B-1B2”).

(viii) Note B-1B3, in the stated principal amount of $41,625,627.91, currently
held by KeyBank, and having an outstanding principal balance of $41,625,627.91
as of the date hereof (“Note B-1B3”).

(ix) Note B-2A, in the stated principal amount of $40,000,000, currently held by
Goldman Sachs, and having an outstanding principal balance of $33,300,502.34 as
of the date hereof (Note B-2A”).

(x) Note B-2B, in the stated principal amount of $60,000,000, currently held by
Goldman Sachs, and having an outstanding principal balance of $49,950,753.50 as
of the date hereof (“Note B-2B”).

As used herein: (a) “Note A” means, collectively, Note A-1A, Note A-1B, Note
A-1C and Note A-2; (b) “Note B-1” means, collectively, Note B-1A, Note B-1B1,
Note B-1B2, and Note B-1B3; (c) “Note B-2” means, collectively, Note B-2A and
Note B-2B; (d) “Note B” means, collectively, Note B-1 and Note B-2; (e) “Note”
means, collectively, Note A and Note B;

 

-2-



--------------------------------------------------------------------------------

and (f) all references to any of the foregoing include all amendments,
modifications, restatements, supplements or replacements thereto (including any
further components thereof created under Section 1.3(c) of the Original Loan
Agreement or otherwise).

C. The Mezzanine Loan (as such term is defined in the Original Loan Agreement)
currently consists solely of the Mezzanine A Loan (which has not been amended
since the date on which GECC acquired Note A-1A). The Mezzanine B Loan, the
Mezzanine C Loan, the Mezzanine D Loan, the Mezzanine E Loan, the Mezzanine F
Loan and the Mezzanine G Loan, have all been forgiven or discharged.

D. Borrower and Lender desire to modify the Loan Agreement and the other Loan
Documents upon the terms and conditions set forth in this Amendment.

E. This Amendment, and all documents executed pursuant hereto, are Loan
Documents as such term is defined in the Loan Agreement.

AGREEMENT

NOW, THEREFORE, with reference to the foregoing Recitals and in consideration of
the mutual covenants and agreements contained in this Amendment, and for other
valuable consideration, receipt of which is acknowledged, Borrower and Lender
hereby agree as follows:

1. Recitals; Waiver; Representations.

1.1 Recitals. Lender and Borrower acknowledge and agree that the above
statements of fact set forth in the Recitals are true and correct.

1.2 Prior Defaults. Borrower and Lender hereby acknowledge and agree that the
following Defaults or Events of Default exist prior to the Modification Closing
Date (collectively, the “Prior Defaults”): (i) the existing Maturity Date of the
Loan occurred on November 4, 2010 and the Indebtedness was not repaid; and
(ii) Borrower failed to deliver an unqualified auditor’s opinion in connection
with the audited financial statements that were delivered to Lender on
November 5, 2010 in accordance with the requirements of the Loan Agreement. Upon
the occurrence of the Modification Closing Date, Lender hereby permanently
waives each of the Prior Defaults in their entirety. For purposes of
clarification, Lender’s waiver of the Prior Defaults identified above are
one-time waivers only and shall not create any implication that (a) no other
Defaults or Events of Default exist, or (b) Lender has waived strict compliance
with any provisions of the Loan Documents in the future (for example, Borrower
shall remain obligated to deliver unqualified auditor’s opinions in the future
under applicable provisions of the Loan Agreement). Lender also rescinds its
notice of default set forth in Lender’s letter to Borrower dated as of April 22,
2010, with respect to Borrower’s failure to provide documentary evidence of
completion of Required Reserve Expenditures under Approved Franchise Agreements,
and waives any Default or Event of Default arising from Borrower’s failure to
provide such documentary evidence (although Lender does not waive Borrower’s
obligation to comply with all requirements under Approved Franchise Agreements).
To the actual knowledge of Lender, without any independent investigation, Lender
is not currently aware of any Defaults or Events of Default (other than the
Prior Defaults identified above to be waived as of the Modification Closing
Date, and other than any Defaults or Events of Default

 

-3-



--------------------------------------------------------------------------------

that may arise from matters disclosed by Borrower in Schedule 1.3 and Exhibit E
attached to this Amendment) existing as of the date of execution hereof
(provided that nothing herein shall be construed to estop Lender from enforcing
any Defaults or Events of Default of which Borrower has knowledge, whether or
not disclosed herein).

1.3 Borrower Representations. Borrower hereby represents and warrants to Lender
that: (a) on the Modification Closing Date (i.e., after giving effect to this
Amendment), (i) no Event of Default will exist, and (ii) to Borrower’s
knowledge, other than any Defaults that may arise from matters disclosed in
letters received in connection with the Approved Franchise Agreements for the
Mortgaged Properties set forth in paragraph A of Schedule 1.3 attached hereto
(copies of which have been or shall be delivered to Lender), no Default will
exist; (b) except as set forth on the original Exception Report and on Exhibit E
attached hereto (which Exception Report shall be deemed to include the
information set forth on Exhibit E attached hereto), and as otherwise
specifically disclosed in this Amendment, all representations and warranties of
Borrower contained in the Loan Agreement or in any of the other Loan Documents
(as the Loan Documents and such other Loan Documents are amended hereby) are
true and correct as of the date hereof in all material respects, except (i) to
the extent such representations and warranties expressly relate to an earlier
date (other than the Closing Date), such representations and warranties shall be
reaffirmed as of such earlier date, and (ii) to the extent that any of such
representations or warranties by their terms are limited to Borrower’s
knowledge, such reaffirmation shall also be limited to Borrower’s knowledge;
(c) there have been no changes to the organizational or governing documents of
Borrower or any other party (other than Lender) to the Loan Documents other than
any such changes that have been previously disclosed to Lender; (d) Borrower and
each other party executing this Amendment or any other Loan Documents pursuant
to this Amendment have obtained all required authorizations and approvals to
enter into and perform their respective obligations under this Amendment and
such other Loan Documents; (e) as of the date hereof, Borrower has terminated
all TRS Leases in accordance with Section 2.4 of the Original Loan Agreement,
and no TRS Lessees hold any interest in the Collateral; (f) the agreements set
forth in paragraph B of Schedule 1.3 attached hereto are all of the currently
effective Mezzanine A Loan Documents; and (g) all Mezzanine Loan Documents with
respect to Mezzanine Loans B through G, inclusive, have been released pursuant
to the release agreements set forth in paragraph C of Schedule 1.3 attached
hereto.

2. Modifications. The Loan Documents are modified in the following respects only
(to be effective as of the Modification Closing Date):

2.1 Maturity Date.

(a) Extension of Existing Maturity Date. The parties acknowledge that the
existing Maturity Date of the Loan occurred on November 4, 2010. Effective as of
the Modification Closing Date, the existing Maturity Date of the Loan is hereby
extended to the Payment Date in November, 2012, as such date may be extended
pursuant to Section 2.1(b) below, or such earlier date as may result from
acceleration of the Loan during the continuance of an Event of Default in
accordance with the Loan Agreement.

 

-4-



--------------------------------------------------------------------------------

(b) Options to Further Extend Maturity Date. Borrower shall have three
(3) successive options (each, an “Extension Option”) to further extend the
Maturity Date of the Loan to, respectively, the Payment Date in November, 2013,
the Payment Date in November, 2014 and the Payment Date in November, 2015 (each,
an “Extension Term”), provided that (i) if any Extension Option is not
exercised, or is exercised but does not become effective, as provided in this
Section 2.1, such Extension Option and all subsequent Extension Options will
automatically cease and terminate, and (ii) with respect to Borrower’s exercise
of each Extension Option, all of the following conditions precedent must be
satisfied in order for such exercise to become effective (it being understood
that available funds in the Working Capital Reserve Account may be applied
towards costs and payments incurred by Borrower in satisfying the below
conditions, in accordance with amended and restated Section 3.9 of the Original
Loan Agreement, as set forth in Section 2.12(g) below):

(1) Borrower shall deliver to Lender written notice of such extension at least
thirty (30) days and not more than ninety (90) days prior to the scheduled
commencement of the applicable Extension Term.

(2) No Event of Default and no monetary Default shall be continuing on either
the date of such notice or immediately prior to the scheduled commencement of
the applicable Extension Term.

(3) On or before the scheduled commencement of the applicable Extension Term,
Borrower shall have obtained an Extension Interest Rate Cap Agreement (covering
both the Loan and the Mezzanine Loan) for the applicable Extension Term and
collaterally assigned such Extension Interest Rate Cap Agreement to Lender
pursuant to an Assignment of Interest Rate Cap Agreement.

(4) On or before the scheduled commencement of the applicable Extension Term,
Borrower shall have paid all reasonable out-of-pocket expenses incurred by
Lender in connection with such extension, to the extent that such expenses have
been timely invoiced to Borrower prior to the commencement of the applicable
Extension Term (it being understood that Borrower will pay any remaining
reasonable expenses incurred by Lender in connection with such extension upon
receipt of invoice therefor after the extension becomes effective, and that
Borrower will pay any reasonable expenses incurred by Lender in connection with
any proposed extension, upon receipt of invoice therefor, whether or not such
extension actually becomes effective).

(5) Borrower shall have achieved the minimum Debt Yield (as defined in
Section 2.6(a) below) and minimum Note A Debt Yield (as defined in
Section 2.6(a) below) specified below for the applicable Extension Term (and
Borrower shall have delivered to Lender, at least thirty (30) days prior to the
commencement of the applicable Extension Term, a Debt Yield Certification, as
defined in Section 2.6(a) below, for purposes of the required Debt Yield or Note
A Debt Yield determination):

(A) with respect to the first Extension Option, (i) a minimum Debt Yield of 7.9%
for the Test Period ending August 31, 2012, and (ii) a minimum Note A Debt Yield
of 12.4% for the Test Period ending August 31, 2012;

 

-5-



--------------------------------------------------------------------------------

(B) with respect to the second Extension Option, (i) a minimum Debt Yield of
9.4% for the Test Period ending August 31, 2013, and (ii) a minimum Note A Debt
Yield of 14.9% for the Test Period ending August 31, 2013; and

(C) with respect to the third Extension Option, (i) a minimum Debt Yield of
10.9% for the Test Period ending August 31, 2014, and (ii) a minimum Note A Debt
Yield of 17.9% for the Test Period ending August 31, 2014.

For purposes of the foregoing Debt Yield and Note A Debt Yield tests, the
definition of Test Period is modified to mean the 12 month period ending on the
applicable date specified above (i.e., August 31, 2012, August 31, 2013 or
August 31, 2014, respectively). Further, Borrower shall have the right to make a
voluntary principal prepayment prior to the commencement of the applicable
Extension Term in order to cause the applicable Debt Yield or Note A Debt Yield
test to be achieved, provided that the entire amount of such principal
prepayment must be applied (i) first, to the outstanding principal balance of
Note A only (which payment shall be applied pro rata to the A Noteholders based
on their respective outstanding principal balances as of the Modification
Closing Date) until Note A is paid in full, (ii) second, to the outstanding
principal balance of Note B-1 (which payment shall be applied pro rata to the
B-1 Noteholders based on their respective outstanding principal balances as of
the Modification Closing Date) until Note B-1 is paid in full, and (iii) third,
to the outstanding principal balance of Note B-2 (which payment shall be applied
pro rata to the B-2 Noteholders based on their respective outstanding principal
balances as of the Modification Closing Date) until Note B-2 is paid in full.
For purposes of clarification with respect to the Note B payment priorities set
forth in clauses (ii) and (iii) above, (x) all principal prepayments made when
the Debt Yield (determined based upon the most recent trailing twelve month
period then reported (which in any event must be within 60 days)) prior to such
prepayment satisfies the debt yield test required to exercise either the
upcoming Extension Option or final Extension Option shall be applied in
accordance with Section 2.2(d) hereof and (y) all other principal prepayments
made shall be deemed to have been made in order to cause such debt yield test to
be achieved and shall be governed by the priorities set forth in clauses
(ii) and (iii) above. For avoidance of doubt, and notwithstanding anything
herein to the contrary, all prepayments from Net Proceeds (i.e., from a Transfer
of any Mortgaged Property) or Excess Capital Event Proceeds (i.e., from a
Capital Event with respect to any Encumbered Property) shall be applied in the
manner specified in Section 2.10 or 2.11, as applicable, and the foregoing shall
not apply thereto.

 

-6-



--------------------------------------------------------------------------------

(6) With respect to the first Extension Option only, Borrower shall have paid,
from Sweep Amounts (as defined in Section 2.2(b) below) or from voluntary
prepayments of Note A in accordance with the terms of this Amendment (excluding,
however, prepayments derived from Loss Proceeds, Net Proceeds or Excess Capital
Event Proceeds), a minimum cumulative principal payment of $10,000,000 on Note A
during the period following the Modification Closing Date until immediately
prior to the commencement of the first Extension Term, or, alternatively,
Borrower may make a principal payment on Note A prior to the commencement of the
first Extension Term sufficient to achieve such required minimum principal
payment (for purposes of clarification, the foregoing $10,000,000 cumulative
principal payment does not include, and is in addition to, the $10,000,000
principal payment required on the Modification Closing Date under Section 2.2(a)
below).

(7) With respect to the first Extension Option only, Borrower shall have
provided to Lender no later than August 31, 2012, updated Environmental Reports
and Engineering Reports for each of the Mortgaged Properties, in each case
prepared by a firm or firms reasonably acceptable to Lender.

(c) No Other Options to Extend. Borrower shall have no further options to extend
the Maturity Date other than as set forth above in this Section 2.1.
Section 1.2(b) of the Original Loan Agreement is hereby deleted. “Extension
Term” as used in the Loan Agreement and the other Loan Documents shall have the
definition given above in this Section 2.1.

2.2 Principal Payments.

(a) Required Principal Payment On the Modification Closing Date. Borrower shall
make a $10,000,000 principal prepayment on the Loan on the Modification Closing
Date (from sources described in Section 2.12(d) below), all of which shall be
applied to the outstanding principal balance of Note A only (which payment shall
be applied pro rata to the A Noteholders based on their respective outstanding
principal balances as of the Modification Closing Date).

(b) Required Principal Payments From Annual Sweep of Working Capital Reserve
Account. On August 15 of each calendar year during the term of the Loan
following the Modification Closing Date (each, a “Sweep Date”), the applicable
Sweep Amount shall be applied to the outstanding principal balance of Note A
only (which payment shall be applied pro rata to the A Noteholders based on
their respective outstanding principal balances as of the Modification Closing
Date) until Note A is paid in full. “Sweep Amount” shall mean, for each Sweep
Date, the amount (if any) by which the balance of the Working Capital Reserve
Account exceeds $10,000,000, determined as of the next Business Day following
the Payment Date which immediately follows the June 30th of each calendar year
during the term of the Loan preceding the applicable Sweep Date. “Sweep Amounts”
shall mean, collectively, each Sweep Amount applied under this Section.

 

-7-



--------------------------------------------------------------------------------

(c) Voluntary Principal Prepayments. Section 2.1(a) of the Original Loan
Agreement is amended and restated in its entirety as follows:

“2.1(a) Borrower may voluntarily prepay the Loan in whole or in part on any
Business Day, without incurring any fee or penalty; provided, however, that in
connection with any such prepayment, Borrower shall pay (i) any LIBOR Breakage
Amount that is required under Section 2.4(d) of the Third Omnibus Amendment, and
(ii) the amount of interest theretofore accrued but unpaid in respect of the
principal amount so prepaid.”

(d) Other Principal Payments. Except as provided in the last sentence of this
Section 2.2(d), notwithstanding anything in the Loan Documents to the contrary,
all voluntary and involuntary principal prepayments on the Loan, including
without limitation all prepayments of Loss Proceeds (i.e., from a Casualty or
Condemnation affecting any of the Mortgaged Properties, to the extent not used
for repair or reconstruction of the Collateral as permitted by the Loan
Documents), shall first be applied to the outstanding principal balance of Note
A only (which payment shall be applied pro rata to the A Noteholders based on
their respective outstanding principal balances as of the Modification Closing
Date) until Note A is paid in full. After Note A is paid in full, all voluntary
and involuntary principal prepayments on the Loan, including without limitation
all prepayments of Loss Proceeds (but excluding (i) any principal prepayment
which shall be governed by the priorities set forth in clauses (ii) and (iii) of
Section 2.1 (b)(5) in accordance with the second (2nd) and third (3rd) sentences
of the last paragraph of Section 2.1(b)(5)), and (ii) principal payments of
Sweep Amounts made under Section 2.2(b)), shall be applied to the outstanding
principal balance of Note B only (which payment shall be applied pro rata to the
B-1 Noteholders and the B-2 Noteholders based on their respective outstanding
principal balances at the time of such payment). The preceding two sentences
shall not, however, apply to principal prepayments from Net Proceeds (i.e., from
a Transfer of any Mortgaged Property) or Excess Capital Event Proceeds (i.e.,
from a Capital Event with respect to any Encumbered Property), which are
governed by the provisions of Sections 2.10 and 2.11 below.

2.3 No Distributions. Notwithstanding anything in the Loan Documents to the
contrary, from and after the Modification Closing Date, Borrower shall not make
any Distributions (as defined below) to any of its members or partners or to any
other holders of direct or indirect ownership interests in Borrower, or to any
of its Affiliates, until such time as the Indebtedness has been paid in full;
provided that the foregoing restriction shall not apply to (i) permitted
payments to Pillar Hotel and Resorts, L.P. (f/k/a Archon Hospitality, L.P.)
(together with its permitted successors and assigns, “Pillar Hotel”) under
Approved Management Agreements, (ii) payments made pursuant to an Approved G&A
Budget pursuant to Section 3.2(b)(viii) of the Original Loan Agreement (as
amended and restated in Section 2.12(e) below), subject to the restrictions set
forth in Section 2.8 below, (iii) Trust Preferred Payments made in accordance
with Section 3.2(b)(vi) of the Original Loan Agreement (as amended and restated
in Section 2.12(e) below), and (iv) Distributions for the purpose of making
payments on Note B and on the Mezzanine Loan to the extent (and only to the
extent) permitted under the provisions of this Amendment and the other Loan
Documents. As used herein, “Distributions” means any

 

-8-



--------------------------------------------------------------------------------

payments or distributions of any type or nature, including without limitation
(i) any dividend, distribution or return of capital with respect to any direct
or indirect ownership interest, (ii) any purchase, retirement or redemption of
any direct or indirect ownership interest, and (iii) any payment on any note,
indebtedness, contract or other obligation.

2.4 Interest Rate Changes. The following changes shall be effective
retroactively with respect to interest rate determinations made for periods from
and after (and including) November 4, 2010:

(a) Revised Definition of LIBOR. The definition of “LIBOR” at page 15 in the
Original Loan Agreement (as such defined term is used in the Loan Agreement and
in this Amendment) is modified in the following respects only (and otherwise
remains in effect):

(1) The phrase “one-month period” in clauses (i) and (ii) of said definition is
replaced with the phrase “three-month period”;

(2) The following new clause (iv) is added immediately following the end of
existing clause (iii) of said definition: “(iv) Notwithstanding the foregoing,
“LIBOR” shall be deemed equal to the greater of (x) one percent (1%) per annum
and (y) the LIBOR rate per annum determined in accordance with clauses
(i) through (iii) above”; and

(3) In the last paragraph of said definition, the phrase “rounded upwards to the
nearest multiple of 1/100 of 1%” is replaced with the phrase “rounded upwards to
the next highest 1/16 of 1%”.

(b) New Definition of LIBOR Period. The following new defined term “LIBOR
Period” (as such defined term is used in the Loan Agreement and in this
Amendment) shall have the meaning specified below:

““LIBOR Period” means (a) for the first LIBOR Period, the period commencing
November 4, 2010 and ending February 5, 2011, and (b) for each LIBOR Period
thereafter, the next succeeding consecutive three (3) Interest Accrual Periods,
for the term of the Loan.”

(c) Revised Definition of Interest Determination Date. The definition of
“Interest Determination Date” at page 14 in the Original Loan Agreement (as such
defined term is used in the Loan Agreement and in this Amendment) is amended and
restated as follows:

““Interest Determination Date” means, in connection with the determination of
LIBOR for any LIBOR Period, the second Business Day preceding the 14th day of
the month in which such LIBOR Period commenced.”

(d) LIBOR Breakage Amount. In connection with any voluntary or involuntary
prepayment of the Loan, Borrower shall pay to Lender (which payment shall be
paid to the Noteholders receiving the prepayment, in proportion to their
respective

 

-9-



--------------------------------------------------------------------------------

prepayments) the LIBOR Breakage Amount (as defined below) (it being understood
that available funds in the Working Capital Reserve Account may be applied
towards such LIBOR Breakage Amount, in accordance with amended and restated
Section 3.9 of the Original Loan Agreement, as set forth in Section 2.12(g)
below). As used herein, the “LIBOR Breakage Amount” means the sum on the date of
prepayment of each Libor Monthly Interest Shortfall (as defined below) for the
remaining term of the then current LIBOR Period; provided, however, that no
LIBOR Breakage Amount shall be due if the prepayment occurs on a Business Day
falling within the last (i.e., the 3rd) Interest Accrual Period within any LIBOR
Period. As used herein, the “Libor Monthly Interest Shortfall” will be
calculated by Lender for each monthly Payment Date through the end of the then
current LIBOR Period and means the product of (1) the prepaid principal balance
of the Loan divided by 12, and (2) the positive result, if any, from (a) LIBOR
(as in effect for the then current LIBOR Period), minus (b) the Libor
Replacement Rate (as defined below). As used herein, the “Libor Replacement
Rate” means the rate calculated by linear interpolation (rounded to one
thousandth of one percent (i.e., .001%)) of the rates, as listed on Reuters
Screen LIBOR01 Page as of 11:00 a.m. London Time on the second (2nd) full
Eurodollar Business Day next preceding the prepayment date, of the British
Bankers Association Libor Rate (rounded upward to the nearest one sixteenth of
one percent) for U.S. Dollar deposits with designated maturities (one longer and
one shorter) most nearly approximating the number of days remaining in the then
current LIBOR Period as of the prepayment date. If Reuters (a) publishes more
than one (1) such Libor rate, the average of such rates shall apply, or
(b) ceases to publish such Libor rate, or if in Lender’s reasonable judgment the
information contained on such page ceases to accurately reflect the rate offered
by leading banks in the London interbank market as reported by any publicly
available source of similar market data selected by Lender, such Libor rate
shall be determined from such substitute financial reporting service as Lender
in its discretion shall determine. As used herein, “Eurodollar Business Day”
shall mean any Business Day on which banks in the City of London are generally
open for interbank or foreign exchange transactions.

(e) Spreads.

(1) Component Spreads. The Component Spreads of Note A, Note B-1, and Note B-2
are hereby agreed to be the following, during the periods specified:

 

Loan Period:

   Note A
Component
Spread:     Note B-1
Component
Spread:     Note B-2
Component
Spread:  

12 month period from and after (and including) November 4, 2010

     4.25 %      4.75 %      5.05 % 

12 month period from and after (and including) the Payment Date occurring in
November, 2011

     4.75 %      5.25 %      5.55 % 

12 month period from and after (and including) the Payment Date occurring in
November, 2012

     5.75 %      6.25 %      6.55 % 

24 month period from and after (and including) the Payment Date occurring in
November, 2013

     6.25 %      6.75 %      7.05 % 

 

-10-



--------------------------------------------------------------------------------

(2) Spread. The term “Spread”, as such term is used in the Loan Agreement and
the other Loan Documents, is hereby amended to mean the weighted average of the
Component Spreads (as specified in the chart above) in effect at the time of
determination, weighted on the basis of the corresponding Component Balances,
and taking into account any permitted prepayments of the Loan.

(3) Mezzanine Loan Spreads. Lender and Borrower acknowledge and agree that, in
connection with corresponding amendments to the Mezzanine Loan Agreement to
become effective on the Modification Closing Date, the “Spread” (and the
weighted average of the “Spreads”) pursuant to the Mezzanine Loan Agreement
shall be as follows, during the periods specified:

 

Mezzanine Loan Period:

   Spread:  

12 month period from and after (and including) November 4, 2010

     8.00 % 

12 month period from and after (and including) the Payment Date occurring in
November, 2011

     8.50 % 

12 month period from and after (and including) the Payment Date occurring in
November, 2012

     9.50 % 

24 month period from and after (and including) the Payment Date occurring in
November, 2013

     10.00 % 

(f) Retroactive Application to November 4, 2010. The interest owing on the Loan
during the period from and after (and including) November 4, 2010 to the
Modification Closing Date shall be determined retroactively (taking into account
the revisions set forth in this Section 2.4), and any excess of interest owing
during such period at the revised rates provided for in this Section 2.4 over
the amount of interest actually paid by Borrower during the same period shall
become due on the Modification

 

-11-



--------------------------------------------------------------------------------

Closing Date and shall be paid to Lender in one lump-sum payment on the
Modification Closing Date. Such interest may be paid from available funds in the
Working Capital Reserve Account. In consideration of the above retroactive
application of such interest rates and the lump-sum payment to be made to
Lender, any default interest or late penalties that may have accrued on the Loan
Amount prior to the Modification Closing Date are hereby waived by Lender.

2.5 Interest Rate Protection.

(a) Interest Rate Cap Agreements. Borrower shall provide Lender with an
Extension Interest Rate Cap Agreement (i) on the Modification Closing Date
pursuant to Section 4.12 below, and (ii) prior to the commencement of each of
the Extension Terms pursuant to Section 2.1(b)(3) above.

(b) Revised Definitions. With respect to each of the Extension Interest Rate Cap
Agreements referred to in Section 2.5(a) above, the definitions of “Acceptable
Counterparty” and “LIBOR Strike Rate” (as such terms are used in the Loan
Agreement and in this Amendment) are amended and restated as follows:

“Acceptable Counterparty” means any counterparty to an Extension Interest Rate
Cap Agreement that has and maintains (a) a long-term unsecured debt rating or
counterparty rating of AA or higher from S&P, and (b) a long-term unsecured debt
rating of Aa2 or higher from Moody’s. Notwithstanding the preceding sentence, if
at the time that an Interest Rate Cap Agreement is required to be provided by
Borrower for an Extension Option (but not with respect to the Interest Rate Cap
Agreement to be provided at the Modification Closing Date), there is no rate cap
provider then available in the market which meets the foregoing rating
requirements, Lender will reasonably adjust the foregoing rating requirements to
match the most highly rated rate cap provider that is then available.”

“LIBOR Strike Rate” means, with respect to any Extension Interest Rate Cap
Agreement, the greater of (x) 4.5% and (y) the rate which would result in a DSCR
equal to 1.05 for the most recently concluded Test Period ending as of
August 31, calculated on a pro forma basis as if such LIBOR Strike Rate were
applicable to such Test Period and as if the Principal Indebtedness and the
Mezzanine Loan Principal Indebtedness throughout such Test Period were equal to
the Principal Indebtedness and the Mezzanine Loan Principal Indebtedness on
(i) the Modification Closing Date (after the required $10,000,000 principal
payment due on the Modification Closing Date and any other voluntary payment of
principal on the Modification Closing Date, if any), with respect to the
Extension Interest Rate Cap Agreement required under Section 4.12 of the Third
Omnibus Amendment, or (ii) upon the commencement of the applicable Extension
Term (after taking into consideration any principal payment made in connection
with the applicable Extension Term permitted under

 

-12-



--------------------------------------------------------------------------------

the Third Omnibus Amendment), with respect to each Extension Interest Rate Cap
Agreement provided pursuant to Section 2.1(b)(3) of the Third Omnibus Amendment,
in each case excluding from the determination of DSCR for such Test Period any
principal prepayment and any reduction in Operating Income and Operating
Expenses as a result of any Mortgaged Property previously released from the
Collateral.”

2.6 Debt Yield.

(a) Definitions. As of the Modification Closing Date, (i) the defined term “Debt
Yield” (as used in the Loan Agreement and this Amendment) is amended and
restated as follows, and (ii) the new defined terms “Note A Debt Yield” and
“Debt Yield Certification” (as used in the Loan Agreement and this Amendment)
shall have the meanings stated below:

“Debt Yield” means, with respect to any Test Period, the quotient of (i) Net
Operating Income for such Test Period, divided by (ii) the sum of (x) the
Principal Indebtedness (as of the last day of such Test Period) plus (y) the
Mezzanine Loan Principal Indebtedness (as of the last day of such Test Period);
subject to any adjustments to the foregoing provided for in particular
provisions of the Loan Documents and determined in accordance with the procedure
set forth in the definition of Debt Yield Certification. For the avoidance of
doubt, for purposes of calculating the Debt Yield with respect to any Test
Period, Net Operating Income attributable to any Mortgaged Properties released
from the Lien of the applicable Mortgage prior to the end of the applicable Test
Period shall be excluded from the determination thereof.

“Note A Debt Yield” means, with respect to any Test Period, the quotient of
(i) Net Operating Income for such Test Period, divided by (ii) the then
aggregate outstanding principal balance of Note A (as of the last day of such
Test Period); subject to any adjustments to the foregoing provided for in
particular provisions of the Loan Documents and determined in accordance with
the procedure set forth in the definition of Debt Yield Certification. For the
avoidance of doubt, for purposes of calculating the Note A Debt Yield with
respect to any Test Period, Net Operating Income attributable to any Mortgaged
Properties released from the Lien of the applicable Mortgage prior to the end of
the applicable Test Period shall be excluded from the determination thereof.

“Debt Yield Certification” means, collectively, the following items, to be
provided by Borrower to Lender when required by the Loan Documents, or otherwise
upon request by Lender: (x) an Officer’s Certificate; certifying Borrower’s
determination of the applicable Debt Yield (or Note A Debt Yield) and the method
of calculation of the same; together with (y) any supporting financial or other
information reasonably requested by Lender to verify such determination.
Although Lender may rely on the

 

-13-



--------------------------------------------------------------------------------

certifications, calculations and information provided by Borrower in any Debt
Yield Certification or otherwise, Lender shall have the right to review and
reasonably verify all of the same. If Borrower fails to provide a required Debt
Yield Certification, or if the certifications, calculations and information
contained therein cannot (in Lender’s reasonable judgment) be verified, Lender
may itself reasonably determine the applicable Debt Yield (or Note A Debt
Yield).”

(b) Determinations of Quarterly Minimum Debt Yield; Deferral Period. For
purposes of the deferral of Mezzanine Loan interest pursuant to Section 2.7(a)
below and deferral of the Archon Asset Management Fee pursuant to Section 2.8(d)
below: (i) the term “Quarterly Minimum Debt Yield” shall mean, for any Fiscal
Quarter until the Indebtedness is paid in full, a Debt Yield of at least
thirteen percent (13%) for the Test Period ending upon the expiration of such
Fiscal Quarter; and (ii) a “Deferral Period” shall mean each of the following:
(x) the period of time commencing on November 4, 2010, and ending upon the
expiration of the first Fiscal Quarter as to which Borrower has achieved the
Quarterly Minimum Debt Yield; and (y) thereafter, any additional period
commencing upon the expiration of any Fiscal Quarter as to which Borrower fails
to achieve the Quarterly Minimum Debt Yield, and ending upon the expiration of
the first succeeding Fiscal Quarter as to which Borrower has achieved the
Quarterly Minimum Debt Yield. Lender and Borrower acknowledge that, as of the
Modification Closing Date, Borrower has not achieved the Quarterly Minimum Debt
Yield. Borrower shall deliver to Lender, within forty-five (45) days following
the end of each Fiscal Quarter, a Debt Yield Certification for such Fiscal
Quarter. Lender will have up to thirty (30) days following receipt of a Debt
Yield Certification to review and verify the same.

2.7 Mezzanine Loan Changes. Lender hereby acknowledges and consents to the
modification and amendment to the Mezzanine Loan Agreement, in the form of
Exhibit D attached hereto (the “Mezzanine Loan Amendment”) that is being entered
into on the date hereof by W2007 Equity Inns Senior Mezz, LLC, a Delaware
limited liability company (the “Mezzanine Borrower”) and Goldman Sachs in its
capacity as the lender to Mezzanine Borrower (in such capacity, “Mezzanine
Lender”). Borrower hereby agrees to, and the Mezzanine Loan Amendment
incorporates, the following restrictions:

(a) Deferral of Interest Payments on the Mezzanine Loan. The payment of all
interest on the Mezzanine Loan that accrues during any Deferral Period shall be
deferred until the Indebtedness is paid in full (and Borrower shall not cause or
permit any such interest payments to be made on the Mezzanine Loan until the
Indebtedness is paid in full). During any period other than a Deferral Period,
any disbursements made from the Cash Management Account pursuant to
Section 3.2(b)(v) of the Original Loan Agreement (as amended and restated in
Section 2.12(e) below), shall be utilized to pay the full current interest
payments that become due on the Mezzanine Loan (but not any previously deferred
interest, which shall continue to be deferred until the Indebtedness is paid in
full). Notwithstanding the above, Mezzanine Lender shall be permitted to
capitalize and compound such deferred interest on an annual basis at the end of
each Mezzanine Loan year.

 

-14-



--------------------------------------------------------------------------------

(b) Payments on the Mezzanine Loan. Other than payments to Mezzanine Lender of
Net Proceeds and Excess Capital Event Proceeds that are specifically permitted
under Sections 2.10 and 2.11 below, the payment of current interest pursuant to
Section 2.7(a) above, and the capitalization of deferred Mezzanine Loan interest
pursuant to Section 2.7(a) above, Borrower shall not cause or permit any
voluntary or involuntary payments on the Mezzanine Loan to be made until after
the Indebtedness is paid in full.

(c) Mezzanine Loan Interest Rate. From and after the Modification Closing Date,
the interest rate on the Mezzanine Loan shall be modified to conform to (i) the
definitional changes to LIBOR set forth in Section 2.4 above including the
spreads set forth in Section 2.4(e)(3) above.

(d) Event of Default. Any payment on the Mezzanine Loan in violation of the
restrictions in this Section 2.7 or any other provisions of the Loan Documents
shall constitute an Event of Default.

2.8 G&A Expenses. As used herein, “G&A Expenses” shall mean Borrower’s general
and administrative overhead expenses, which include an asset management fee
payable monthly to Archon Group, L.P. or its permitted successors and assigns
(the “Archon Asset Management Fee”). The following provisions shall apply to G&A
Expenses:

(a) Borrower shall submit to Lender for its review and approval at least fifteen
(15) days prior to the commencement of each calendar year an annual budget of
G&A Expenses including the Archon Asset Management Fee (such budget as approved
by Lender, together with any changes thereto approved by Lender, is referred to
herein as the “Approved G&A Budget”). Lender may disapprove any such proposed
annual budget or portion thereof (or proposed change thereto) that fails to
comply with the specific requirements of this Section 2.8 or any other
applicable provisions of the Loan Documents, but shall not otherwise
unreasonably withhold its consent.

(b) Borrower shall not utilize any income or proceeds of the Collateral to pay
for G&A Expenses, except that G&A Expenses that are allowed under an Approved
G&A Budget shall be paid solely from the Cash Management Account pursuant to
Section 3.2(b)(viii) of the Original Loan Agreement (as amended and restated in
Section 2.12(e) below), or from the Working Capital Reserve Account pursuant to
Section 3.2(c)(2) of the Original Loan Agreement (as amended and restated in
Section 2.12(e) below).

(c) No G&A Expenses (other than the Archon Asset Management Fee) shall be paid
to Affiliates of Borrower.

(d) The Archon Asset Management Fee shall be subject to the following
restrictions:

(1) Borrower represents to Lender that (i) the Archon Asset Management Fee is
owing pursuant to that certain Asset Management Agreement dated as of
October 25, 2007, between W2007 Grace I, LLC, and Archon Group,

 

-15-



--------------------------------------------------------------------------------

L.P. (the “Asset Management Agreement”), (ii) the Asset Management Agreement is
the entire agreement governing the Asset Management Fee, and (iii) the Asset
Management Agreement and the Asset Management Fee are and will continue to be
based on asset management services provided for the Mortgaged Properties and the
Encumbered Properties only. Borrower will provide Lender with copies of any
amendments to or replacements of the Asset Management Agreement so that Lender
may verify compliance with the requirements of this Section.

(2) The total Archon Asset Management Fee (including both paid portions and
deferred portions as provided below) for each calendar year shall be limited as
follows: (i) the total Archon Asset Management Fee for calendar year 2011 shall
not exceed $6,600,000, or such lower amount that may be set forth in the
Approved G&A Budget; (ii) the total Archon Asset Management Fee for calendar
year 2012 may not increase by more than five percent (5%) over the total Archon
Asset Management Fee for calendar year 2011; and (iii) the total Archon Asset
Management Fee for any subsequent calendar year after 2012 (until the
Indebtedness is paid in full) shall not increase by more than five percent
(5%) over the total Archon Asset Management Fee for the immediately preceding
calendar year. The foregoing percentage limitations are not cumulative (i.e.,
they apply to each calendar year independently). The foregoing maximum annual
amounts shall be equitably adjusted to take into account the effect of sales or
other dispositions of the Mortgaged Properties and the Encumbered Properties, at
such times as Borrower has sold or otherwise disposed of 25%, 50% and 75%,
respectively, of the aggregate value of the Mortgaged Properties and the
Encumbered Properties (for purposes of determining aggregate value under this
sentence only, the proportionate values of the Mortgaged Properties and the
Encumbered Properties shall be deemed to be the percentages set forth on
Schedule 2.8(d)(2) attached to this Amendment).

(3) The payment of fifty percent (50%) of the monthly Archon Asset Management
Fee that accrues during any Deferral Period shall be deferred until the
Indebtedness is paid in full. During any period other than a Deferral Period,
Borrower may pay the monthly amount of the approved Archon Asset Management Fee
then due (but not any previously deferred amounts, which shall continue to be
deferred until the Indebtedness is paid in full).

2.9 Financial Reporting.

(a) Financial Statements. Sections 5.12, 5.13 and 5.14 of the Original Loan
Agreement are hereby amended and restated in their entirety as follows:

“5.12. Annual Financial Statements. As soon as available, and in any event
within 90 days after the close of each Fiscal Year, Borrower shall furnish to
Lender consolidated financial statements of W2007 Grace I, LLC, including a
consolidated balance sheet as of the end of such Fiscal Year, together with the
related consolidated statements of operations,

 

-16-



--------------------------------------------------------------------------------

changes in equityholders’ capital and cash flows for such Fiscal Year, audited
by a “Big Four” accounting firm (or another independent accounting firm of
national repute reasonably approved by Lender) whose opinion shall be to the
effect that such financial statements have been prepared in accordance with GAAP
and shall not be qualified as to the scope of the audit or as to the status of
W2007 Grace I, LLC as a going concern. Together with the annual financial
statements, Borrower shall furnish to Lender:

(i) an annual report for the most recently completed Fiscal Year, describing
Capital Expenditures (stated separately with respect to any project costing in
excess of $500,000); and

(ii) such other information as Lender shall reasonably request.

5.13. Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each Fiscal Quarter (including year-end),
Borrower shall furnish to Lender unaudited consolidated financial statements of
W2007 Grace I, LLC, including consolidated balance sheets as of the end of such
Fiscal Quarter and the related statements of operations and changes in
equityholders’ capital for such Fiscal Quarter and for the portion of the Fiscal
Year ending with such Fiscal Quarter, which statements shall be accompanied by
an Officer’s Certificate certifying that the same are true and correct and were
prepared in accordance with GAAP, subject to changes resulting from audit and
normal year-end adjustments. Each such quarterly report shall be accompanied by
the following:

(i) a statement in reasonable detail which calculates Net Operating Income for
each of the Fiscal Quarters in the Test Period ending in such Fiscal Quarter, in
the case of each such Fiscal Quarter, ending at the end thereof;

(ii) then current franchise reports, average daily room rates and occupancy
reports; and

(iii) such other information as Lender shall reasonably request.

5.14. Monthly Financial Statements. Borrower shall furnish within 30 days after
the end of each calendar month (i) unaudited operating statements (including a
profit and loss statement) for each Mortgaged Property and Encumbered Property
for such month and for the portion of the Fiscal Year ending with such month,
(ii) unaudited consolidated financial statements of W2007 Grace I, LLC,
including consolidated balance sheets as of the end of such month and the
related statements of operations and changes in equityholders’ capital for such
month and for the portion of the Fiscal Year ending with such month, and (iii) a

 

-17-



--------------------------------------------------------------------------------

statement of updated reserve balances for the Encumbered Property Indebtedness,
which statements shall be accompanied by an Officer’s Certificate certifying
that the same are true and correct and were prepared in accordance with GAAP,
subject to changes resulting from audit and normal year-end adjustments. Each
such monthly report shall be accompanied by the following:

(i) then current franchise reports, STR reports, average daily room rates and
occupancy reports; and

(ii) such other information as Lender shall reasonably request.”

(b) Annual Budgets. Section 5.17 of the Original Loan Agreement is hereby
amended and restated in its entirety as follows:

“5.17 Annual Budget. At least 15 days prior to the commencement of each Fiscal
Year during the term of the Loan, Borrower shall deliver to Lender an Annual
Budget for the Mortgaged Properties and the Encumbered Properties prepared by
Borrower in good faith for the ensuing Fiscal Year and, promptly after
preparation thereof, any subsequent revisions thereto. Further, at least 30 days
after the occurrence of any Event of Default (provided that such Event of
Default is then continuing), Borrower shall deliver to Lender an Annual Budget
for the Mortgaged Properties and the Encumbered Properties prepared by Borrower
in good faith for such period of time as Lender may designate, and, promptly
after preparation thereof, any subsequent revisions thereto. Each such Annual
Budget, and any revisions thereto, shall be subject to Lender’s approval until
the Indebtedness is repaid in full, which approval (so long as no Event of
Default then exists and is continuing) shall not be unreasonably withheld,
conditioned or delayed. Such Annual Budget, as so approved by Lender, is
referred to herein as an “Approved Annual Budget.””

(c) Budgeted Operating Expenses. The definition of “Budgeted Operating Expenses”
at page 4 of the Original Loan Agreement, is hereby amended by deleting
therefrom the phrase “during the continuance of a Trigger Period, Initial Cash
Flow Reserve Period or Mezzanine Loan Event of Default.”

2.10 Mortgaged Property Releases.

(a) Definitions. As of the Modification Closing Date, (i) the existing defined
terms “Aggregate Allocated Loan Amount,” “Loan Amount,” “Mezzanine Loan Amount,”
“Minimum Release Price,” and “Release Price” (as used in the Loan Agreement and
this Amendment) are amended and restated as follows, and (ii) the new defined
terms “Modification Closing Date” and “Third Omnibus Amendment” (as used in the
Loan Agreement and this Amendment) shall have the meanings stated below:

“Aggregate Allocated Loan Amount” means, with respect to each Mortgaged
Property, the sum of the portions of the Loan Amount and the Mezzanine Loan
Amount that are allocated to such Mortgaged Property, as set forth on the
revised Schedule E to the Loan Agreement attached as Exhibit A to the Third
Omnibus Amendment.

 

-18-



--------------------------------------------------------------------------------

“Loan Amount” shall mean $946,556,929.39 (which is the aggregate principal
balance of the Loan on the Modification Closing Date, after the required
$10,000,000 principal payment under Section 2.2(a) of the Third Omnibus
Amendment).

“Mezzanine Loan Amount” shall mean $83,251,255.80 (which is the aggregate
principal balance of the Mezzanine Loan, as of the Modification Closing Date).

“Minimum Release Price” shall mean, with respect to each Mortgaged Property, the
product of (i) one hundred five percent (105%), and (ii) the Aggregate Allocated
Loan Amount for such Mortgaged Property. For purposes of calculating the Minimum
Release Price of multiple Mortgaged Properties that are to be released from the
Liens of the Loan Documents on the same day, such Mortgaged Properties shall be
treated as if they were released sequentially. If Loss Proceeds in respect of
any Mortgaged Property are applied towards Indebtedness as permitted under
Section 5.16(e) of the Original Loan Agreement (subject, however, to the payment
priorities in Section 2.2(d) of the Third Omnibus Amendment), then the Minimum
Release Price with respect to such Mortgaged Property shall be reduced by the
amount as applied on a dollar-for-dollar basis.

“Modification Closing Date” shall have the meaning given to such term in
Section 4 of the Third Omnibus Amendment.

“Release Price” shall mean, with respect to the permitted Transfer of any
Mortgaged Property, the greater of (i) one hundred percent (100%) of the Net
Proceeds from the Transfer of such Mortgaged Property, or (ii) the Minimum
Release Price.

“Third Omnibus Amendment” means that certain Third Omnibus Amendment to Loan
Documents dated as of December 15, 2010.

(b) New Schedule E. Schedule E to the Loan Agreement (Aggregate Allocated Loan
Amounts) is hereby replaced by the new Schedule E attached as Exhibit A to this
Amendment. Lender and Borrower acknowledge that the Aggregate Allocated Loan
Amounts in the new Schedule E attached to this Amendment are based upon the
revised Loan Amount and the revised Mezzanine Loan Amount as stated above in
this Section 2.10.

 

-19-



--------------------------------------------------------------------------------

(c) Release Price Payments For Mortgaged Properties. Section 2.2(a)(ii) of the
Original Loan Agreement is deleted in its entirety, and superseded by this
Section 2.10(c).

(1) As used in this Section 2.10(c), the term “Pro Rata Payment Conditions”
shall mean both of the following: (i) the aggregate outstanding principal
balance of Note A shall be equal to or less than $600,000,000 (taking into
account the Release Price to be applied to the outstanding principal balance of
Note A in connection with such release); and (ii) with respect to the most
recent Test Period preceding the proposed release, Borrower shall have achieved
a minimum Debt Yield of 13% (after appropriate adjustments (x) to include only
Operating Income and Operating Expenses attributable to the Mortgaged Properties
remaining after the release, and (y) to take into account principal prepayments
made through the date of the release, including the Release Price to be applied
to principal prepayment in connection with such release, for purposes of
determining the Principal Indebtedness and the Mezzanine Loan Principal
Indebtedness). The foregoing determination shall be made independently with
respect to each proposed release of a Mortgaged Property. Borrower shall deliver
to Lender, at least thirty (30) days prior to any proposed release of a
Mortgaged Property, a Debt Yield Certification for purposes of the above Debt
Yield determination.

(2) If at any time a release of any Mortgage is proposed with respect to a
Transfer of a Mortgaged Property, Borrower shall (as a condition to Lender’s
obligation to release such Mortgaged Property) pay the Release Price to Lender
and (if applicable) to Mezzanine Lender in the proportions stated in
Section 2.10(c)(2)(A) or Section 2.10(c)(2)(B) below, as applicable:

(A) If either of the Pro Rata Payment Conditions will not be satisfied as of the
occurrence of the proposed release and the payment of the applicable Release
Price, Borrower shall cause all of the Release Price to be paid to Lender (and
none of the Release Price shall be paid to Mezzanine Lender), and Lender shall
apply all of the Release Price (i) first, to the outstanding principal balance
of Note A only (which payment shall be applied pro rata to the A Noteholders
based on their respective outstanding principal balances as of the Modification
Closing Date) until Note A is paid in full, (ii) second, to the outstanding
principal balance of Note B-1 (which payment shall be applied pro rata to the
B-1 Noteholders based on their respective outstanding principal balances as of
the Modification Closing Date) until Note B-1 is paid in full, and (iii) third,
to the outstanding principal balance of Note B-2 (which payment shall be applied
pro rata to the B-2 Noteholders based on their respective outstanding principal
balances as of the Modification Closing Date) until Note B-2 is paid in full; or

(B) If both of the Pro Rata Payment Conditions will be satisfied as of the
occurrence of the proposed release and the payment of

 

-20-



--------------------------------------------------------------------------------

the applicable Release Price, Borrower shall pay the Release Price to Lender and
Mezzanine Lender in proportion to the outstanding principal balances of the Loan
and the Mezzanine Loan as of the date of payment, in which case (i) the portion
of the Release Price paid to Lender shall be applied to the outstanding
principal balance of the Note Components in proportion to their respective
outstanding principal balances as of the date of payment, and (ii) the portion
of the Release Price paid to Mezzanine Lender shall be applied to the
outstanding principal balance of the Mezzanine Loan.

(3) Notwithstanding anything contained herein to the contrary, Lender shall have
no obligation to release any Mortgage unless the full Release Price for the
applicable Mortgaged Property encumbered by such Mortgage is paid by Borrower
(even if the Net Proceeds are less than the Release Price), and Borrower
concurrently pays the LIBOR Breakage Amount under Section 2.4(d) above. Borrower
may provide additional funds from another source (i.e., other than Net Proceeds,
Collateral Accounts or revenue or proceeds of the Collateral) to make up any
shortfall between the Net Proceeds and the Minimum Release Price.

(d) Conforming Revisions. Notwithstanding anything in the Loan Documents to the
contrary, from and after the Modification Closing Date, (i) the terms “Excess
Transfer Proceeds,” “Mortgage Loan Percentage,” “Release Price Deficit,” “Spread
Maintenance Amount,” “Spread Maintenance Period,” and “DSCR Threshold” shall
have no further application, and (ii) Borrower shall have no right to receive or
retain any portion of Net Proceeds from any Transfer of the Mortgaged
Properties. Section 2.2(d) of the Original Loan Agreement is hereby deleted in
its entirety.

2.11 Encumbered Property Capital Events. Section 2.5(a) of the Original Loan
Agreement is deleted in its entirety, and superseded by this Section 2.11.

(a) Encumbered Property Pro Rata Payment Conditions. As used in this
Section 2.11, with respect to any Capital Event affecting an Encumbered
Property, the term “Encumbered Property Pro Rata Payment Conditions” shall mean
both of the following: (i) the aggregate outstanding principal balance of Note A
shall be equal to or less than $600,000,000 (taking into account the Excess
Capital Event Proceeds to be applied to the outstanding principal balance of
Note A in connection with such Capital Event); and (ii) with respect to the most
recent Test Period preceding the occurrence of the Capital Event, Borrower shall
have achieved a minimum Debt Yield of 13% (with appropriate adjustment to take
into account principal prepayments made through the date of the Capital Event,
including the amount to be applied to principal prepayment in connection with
such Capital Event, for purposes of determining the Principal Indebtedness and
the Mezzanine Loan Principal Indebtedness). The foregoing determination shall be
made independently with respect to each Capital Event involving an Encumbered
Property. Borrower shall deliver to Lender, at least thirty (30) days prior to
any proposed Capital Event with respect to an Encumbered Property, a Debt Yield
Certification for purposes of the above Debt Yield determination.

 

-21-



--------------------------------------------------------------------------------

(b) Payment of Excess Capital Event Proceeds. If at any time a Capital Event
shall occur with respect to any of the Encumbered Properties:

(1) If either of the Encumbered Property Pro Rata Payment Conditions will not be
satisfied as of the occurrence of the Capital Event and the payment of the
applicable Excess Capital Event Proceeds, Borrower shall cause all of the Excess
Capital Event Proceeds to be paid to Lender and Lender shall apply all of the
Excess Capital Event Proceeds (i) first, to the outstanding principal balance of
Note A only (which payment shall be applied pro rata to the A Noteholders based
on their respective outstanding principal balances as of the Modification
Closing Date) until Note A is paid in full, (ii) second, to the outstanding
principal balance of Note B-1 (which payment shall be applied pro rata to the
B-1 Noteholders based on their respective outstanding principal balances as of
the Modification Closing Date) until Note B-1 is paid in full, and (iii) third,
to the outstanding principal balance of Note B-2 (which payment shall be applied
pro rata to the B-2 Noteholders based on their respective outstanding principal
balances as of the Modification Closing Date) until Note B-2 is paid in full; or

(2) If both of the Encumbered Property Pro Rata Payment Conditions will be
satisfied as of the occurrence of the Capital Event and the payment of the
applicable Excess Capital Event Proceeds, Borrower shall cause all of the Excess
Capital Event Proceeds to be paid to Lender and Mezzanine Lender as principal
payments on the Loan and the Mezzanine Loan in proportion to their respective
outstanding principal balances as of the date of payment, in which case (i) the
portion of the Excess Capital Event Proceeds paid to Lender shall be applied to
the outstanding principal balance of the Note Components in proportion to their
respective outstanding principal balances as of the date of payment, and
(ii) the portion of the Excess Capital Event Proceeds paid to Mezzanine Lender
shall be applied to the outstanding principal balance of the Mezzanine Loan.

2.12 Cash Management; Reserve Accounts.

(a) Deposit of Available Net Cash into Cash Management Account. Borrower shall
continue to deposit (or cause each Approved Property Manager and the Operating
Partnership to deposit) all available net cash from the Mortgaged Properties and
the Encumbered Properties (including payments from any Extension Interest Rate
Cap Agreements) into the Cash Management Account in accordance with Section 3.1
and other applicable provisions of the Original Loan Agreement (as amended by
this Amendment). Borrower shall not make any Distributions of such available
cash, as restricted in Section 2.3 above. Section 3.1 of the Original Loan
Agreement is hereby amended by deleting clause (iii) from subsection (b) thereof
(and all Net Proceeds and Excess Capital Event Proceeds shall be applied in
accordance with Sections 2.10 and 2.11 above).

 

-22-



--------------------------------------------------------------------------------

(b) Letters of Credit. Within three (3) Business Days following the Modification
Closing Date, Lender shall release the existing Qualified Letter of Credit in
the current outstanding amount of $22,261,082.96 (and Lender will not draw on
such Qualified Letter of Credit following the Modification Closing Date).
Following the Modification Closing Date, notwithstanding anything in the Loan
Agreement to the contrary, Borrower shall have no further right or obligation to
provide any Qualified Letter of Credit in lieu of all or any portion of any
Collateral Account deposit that is required under the Loan Agreement, as
modified by this Amendment (i.e. all Collateral Accounts must be maintained 100%
in cash).

(c) Remaining Collateral Accounts Following Modification Closing Date. The term
“Collateral Accounts” (as defined in the Loan Agreement) is hereby amended and
restated as of the Modification Closing Date as follows:

““Collateral Accounts” means, collectively, the (i) Cash Management Account,
(ii) the Loss Proceeds Account, (iii) the Tax, Ground Rents and Insurance
Reserve Account, (iv) the FF&E and CapEx Reserve Account, (v) the Working
Capital Reserve Account, (vi) the Blocked Accounts, and (vii) any other reserve
hereafter established in accordance with the Loan.”

For purposes of clarification, with reference to Article III of the Original
Loan Agreement, (i) the FF&E Reserve Account and the Required Capital
Expenditure Reserve Account have been combined into the “FF&E and CapEx Reserve
Account”, (ii) the Low Debt Yield Reserve Account has been renamed as the
“Working Capital Reserve Account”, and (iii) the Cash Reserve Account, the
Deferred Maintenance and Environmental Reserve Account, the Debt Service Reserve
Account, the Unfunded Obligations Account and the Nashville Reserve Accounts
have no existing balances, are no longer intended to be utilized following the
Modification Closing Date, and all references thereto in the Loan Agreement
shall be deemed deleted as of the Modification Closing Date.

(d) Deposits Into Collateral Accounts on Modification Closing Date. On the
Modification Closing Date: (i) $18,168,510 of the funds currently held in the
Low Debt Yield Reserve Account shall be transferred to the FF&E and CapEx
Reserve Account; (ii) the balance of the Low Debt Yield Reserve Account shall be
retained in such account, which account, for purposes of the Loan Agreement and
other Loan Documents, as amended by this Amendment, shall be renamed as the
“Working Capital Reserve Account”; and (iii) Borrower shall deposit into the
Working Capital Reserve Account the amount of $2,026,240, as described below.
Borrower represents to Lender that: (a) there have been no Distributions of
funds derived from the Collateral Accounts or otherwise derived from the
Collateral since May 28, 2008 (other than (i) permitted payments to Pillar Hotel
and Resorts, L.P. (f/k/a Archon Hospitality, L.P.) under Approved Management
Agreements, (ii) asset management fees payments payable to Asset Manager
pursuant to the Asset Management Agreement, (iii) Trust Preferred Payments (as
defined in amended and restated Section 3.2(b)(vi) of the Original Loan
Agreement), and (iv) Distributions for the purpose of making payments on Note B
and on the Mezzanine Loan to the extent, and only to the extent, permitted under
the provisions

 

-23-



--------------------------------------------------------------------------------

of the Loan Documents); and (b) Borrower currently holds available cash derived
from the Collateral Accounts and the Collateral since May 28, 2008 in the amount
of $12,026,240, of which (A) $10,000,000 shall be applied as a principal payment
on Note A on the Modification Closing Date, and (B) $2,026,240 shall be
deposited into the Working Capital Reserve Account on the Modification Closing
Date.

(e) Distributions From Cash Management Account. Effective as of the Modification
Closing Date, Sections 3.2(a), 3.2(b) and 3.2(c) of the Original Loan Agreement
are amended and restated in their entirety as follows (for purposes of
clarification, Sections 3.2(d) and 3.2(e) of the Original Loan Agreement shall
remain in effect):

“3.2 Disbursements from Cash Management Account.

(a) Disbursements. Lender and Borrower agree (and the Cash Management Agreement
shall provide) that all cash deposited into the Cash Management Account shall be
disbursed for the purposes and in accordance with the priorities set forth in
Section 3.2(b) below, and Borrower shall have no right to receive any
disbursements from the Cash Management Account (other than disbursements
pursuant to Sections 3.2(b)(vii) and 3.2(b)(viii) below).

(b) Payment Priorities. On each Payment Date (or as otherwise provided herein),
provided no Event of Default has occurred and is continuing (and subject to any
other conditions to disbursement provided herein), Lender shall disburse amounts
from the Cash Management Account, to the extent funds are available therein, to
make the following payments in the following order of priority:

(i) To the Tax, Ground Rents and Insurance Reserve Account, the amount then
required to be deposited therein pursuant to Section 3.4;

(ii) To Lender, the amount of all scheduled or delinquent interest payments then
due and payable or past due and payable on the Loan, and all other amounts then
due and payable under the Loan Documents;

(iii) To the FF&E and CapEx Reserve Account, the amount required to be deposited
therein pursuant to Section 3.6 (as amended and restated in Section 2.12(f) of
the Third Omnibus Amendment);

(iv) To the FF&E and CapEx Reserve Account, an additional amount (i.e., in
addition to the amount described in Section 3.2(b)(iii) above) equal to
$10,000,000, for each semi-annual period (i.e., January 1 through June 30, and
July 1 through December 31) during calendar years 2011 and 2012 (Borrower may
designate the amount to be disbursed on each Payment Date under this clause
(iv), provided that a cumulative amount of $10,000,000 must be disbursed into
the FF&E and CapEx Reserve Account under this Section 3.2(b)(iv) by the end of
each semi-annual

 

-24-



--------------------------------------------------------------------------------

period, or Lender may itself disburse any shortfall existing at the end of such
semi-annual period into the FF&E and CapEx Reserve Account);

(v) If and only if interest on the Mezzanine Loan is currently payable to
Mezzanine Lender under Section 2.7(a) of the Third Omnibus Amendment (that is, a
Deferral Period as defined in the Third Omnibus Amendment does not then exist),
the amount of the then currently scheduled interest payment on the Mezzanine
Loan (and no other payments) to the Mezzanine Lender, pursuant to Mezzanine
Lender’s written instruction to Lender;

(vi) To pay scheduled quarterly debt service payments only (and no other
payments) that are required to be made pursuant to that certain Junior
Subordinated Indenture, dated June 17, 2005 (the “Indenture”), between the
Operating Partnership and JPMorgan Chase Bank, National Association, as trustee,
including, without limitation, as relates to the Securities (as defined in the
Indenture) and the Trust Securities (as defined in the Indenture) (such
payments, collectively, the “Trust Preferred Payments”), pursuant to Borrower’s
written instruction to Lender (the foregoing applies only (x) to the Indenture
as currently existing and presented to Lender, and not to any subsequent
increases thereto or modifications thereof, and (y) shall no longer apply to the
extent that Borrower or any Affiliate of Borrower holds, except for the OP
Interest described below, all or any portion of the indebtedness existing
pursuant to the Indenture (the “Indenture Indebtedness”). Borrower represents to
Lender that (except for the interest held by Operating Partnership as described
in the next sentence) neither Borrower nor any Affiliate of Borrower currently
holds nor will hereafter hold all or any portion of the Indenture Indebtedness,
and Borrower agrees to immediately notify Lender if Borrower or any Affiliate of
Borrower hereafter holds any additional portion of the Indenture Indebtedness.
Borrower represents that Operating Partnership presently holds approximately
three percent (3%) of the Indenture Indebtedness (the “OP Interest”). As an
accommodation to Borrower and Operating Partnership, because it is not possible
as a practical matter to cause partial payments of the Trust Preferred Payments,
Operating Partnership shall be permitted to receive a portion of the Trust
Preferred Payments based on its OP Interest, but shall hold such amounts in
trust for Lender, and Borrower shall cause Operating Partnership to immediately
upon receipt thereof deposit any such amounts back into the Cash Management
Account. Nothing in this Section 3.2(b)(vi) herein shall create any rights in
favor of (nor shall this Section 3.2(b)(vi) be enforceable by) any holder of any
portion of the Indenture Indebtedness as a third party beneficiary or otherwise
(including Borrower if Borrower holds all or any portion of the Indenture
Indebtedness, and in such event, Borrower hereby irrevocably waives any right,
in bankruptcy or otherwise, to collect any amounts under this
Section 3.2(b)(vi), which shall have no further force or effect);

 

-25-



--------------------------------------------------------------------------------

(vii) At Borrower’s discretion, to Borrower to fund (x) any shortfalls in
payment of scheduled monthly debt service and funding of any reserves only with
respect to the Encumbered Property Indebtedness (i.e., that cannot be funded
after application of all revenues derived from the Encumbered Properties and all
available reserves maintained with respect to the Encumbered Property
Indebtedness or advances available under the Encumbered Property Indebtedness),
and (y) any operating expense shortfalls of Borrower or the Encumbered Property
Owners that are approved by Lender in its reasonable discretion (subject to all
specific restrictions in the Loan Documents); provided that, within fifteen
(15) days of each funding by Lender under this Section 3.2(b)(vii), Borrower
shall provide Lender with an Officer’s Certificate and such back-up information
that is within Borrower’s possession or control and reasonably requested by
Lender, which certifications and information shall be subject to reasonable
verification by Lender (and such delivery and verification shall be a condition
to the next funding by Lender under this Section 3.2(b)(vii));

(viii) To Borrower to fund approved G&A Expenses to the extent permitted under
Section 2.8 of the Third Omnibus Amendment, and further subject to the
provisions of Section 3.17 (as added in Section 2.12(h) of the Third Omnibus
Amendment); and

(ix) All remaining funds in the Cash Management Account shall be transferred to
the Working Capital Reserve Account.

(c) Funding of Shortfalls From Working Capital Account. As used herein, a
“Shortfall” means the amount by which a payment described in any of Sections
3.2(b)(i) through (viii) above exceeds the amount available for such payment in
the Cash Management Account. A Shortfall with respect to the payment described
in Section 3.2(b)(iv) above shall not exist with respect to any semi-annual
period described therein until the end of such semi-annual period (i.e., each
June 30 or December 31, as applicable).

(i) Shortfalls under Sections 3.2(b)(i) through 3.2(b)(iv). If on any Payment
Date a Shortfall exists with respect to any of the payments described in
Sections 3.2(b)(i) through 3.2(b)(iv) above, Borrower shall deposit into the
Cash Management Account on such Payment Date an amount equal to such Shortfall
(which amount shall be used to pay such Shortfall); provided, however, if no
Event of Default then exists and is continuing, Borrower may, in accordance with
Section 3.9 (as amended and restated in Section 2.12(g) of the Third Omnibus
Amendment), direct Lender in writing to apply available funds in the Working
Capital Reserve Account towards such Shortfall (and any remaining portion of
such

 

-26-



--------------------------------------------------------------------------------

Shortfall, if any, shall be deposited by Borrower from its own funds). If
Borrower shall fail to make any deposit required above, such failure shall
constitute an Event of Default and, in addition to all other rights and remedies
provided for under the Loan Documents, Lender may disburse and apply all funds
in the Collateral Accounts in accordance with Section 3.13(c), but subject,
however, to the overriding payment priorities in Section 2.2(d) of the Third
Omnibus Amendment. All amounts funded from the Working Capital Reserve Account
or by Borrower under this Section 3.2(c)(1) must be applied solely to the
specific purposes and in the order of priority described in Section 3.2(b).

(ii) Shortfalls under Sections 3.2(b)(v) through 3.2(b)(viii). If on any Payment
Date a Shortfall exists with respect to any of the payments described in
Sections 3.2(b)(v) through 3.2(b)(viii) above, inclusive, provided that no Event
of Default then exists and is continuing (and further provided that any
Shortfalls under Sections 3.2(b)(i) through 3.2(b)(iv) above, inclusive, have
all been fully funded pursuant to Section 3.2(c)(1) above), Borrower may, in
accordance with Section 3.9 (as amended and restated in Section 2.12(g) of the
Third Omnibus Amendment), direct Lender in writing to apply available funds in
the Working Capital Reserve Account towards any one or more specific Shortfalls
(in any order of priority determined by Borrower). To the extent that any of
such disbursements are made to Borrower, Borrower covenants to apply such
disbursements for the purposes that were designated in Borrower’s written notice
to Lender (as supported by an Officer’s Certificate, if requested by Lender).”

(f) FF&E and CapEx Reserve Account. Effective as of the Modification Closing
Date, Section 3.6 (FF&E Reserve Account) of the Original Loan Agreement is
amended and restated as follows:

“Section 3.6 FF&E and CapEx Reserve Account.

(a) Establishment of FF&E and CapEx Reserve Account. Borrower shall establish
and thereafter maintain with the Cash Management Bank an account for the purpose
of reserving amounts in respect of FF&E and Capital Expenditures included in
Approved Annual Budgets or otherwise approved by Lender in its reasonable
discretion (the “FF&E and CapEx Reserve Account”).

(b) Deposits Into FF&E and CapEx Reserve Account. On the Modification Closing
Date (after the deposit required under Section 2.12(d) of the Third Omnibus
Amendment has been made), the FF&E and CapEx Reserve Account will have a balance
of approximately $18,168,510. Thereafter, additional deposits shall be made into
the FF&E and CapEx Reserve Account from the Cash Management Account pursuant to
Sections 3.2(b)(iii) and (iv).

 

-27-



--------------------------------------------------------------------------------

(c) Pre-Funded Disbursements. Provided no Event of Default has occurred and is
continuing, during the period from the Modification Closing Date until the end
of calendar year 2012, Lender shall make monthly (but not more than once per
calendar month) disbursements to Borrower from the FF&E and CapEx Reserve
Account, as follows (for purposes of clarification, disbursements under this
Section 3.6(c) are pre-funded disbursements, subject to the limitations and
verification procedures set forth below, as opposed to reimbursement or direct
payment disbursements under Section 3.6(d) below):

(1) Initial Pre-Funding On the Modification Closing Date. On the Modification
Closing Date, Lender shall disburse to Borrower the amount of $10,167,000, for
the initial period from the Modification Closing Date until December 31, 2010.

(2) Monthly Draw Packages. On or before January 15, 2011, and on or before the
fifteenth (15th) day of each succeeding calendar month through the end of 2012,
Borrower shall provide Lender with each of the following (the “Draw Package”):
(a) a disbursement request designating a requested disbursement amount for such
month; (b) a reconciliation report (the “Reconciliation Report”), showing
(i) the amount disbursed by Lender to Borrower for the prior calendar month,
(ii) the amount actually spent by Borrower for the prior calendar month,
(iii) the cumulative amount disbursed by Lender to Borrower since the
Modification Closing Date, (iv) the cumulative amount actually spent by Borrower
since the Modification Closing Date, and (v) expenditures made on an individual
Property basis; (c) an Officer’s Certificate certifying that the information in
such reconciliation report is true and correct and such other certifications as
may be reasonably requested by Lender; and (d) the items designated in
Section 3.6(h) below with respect to work completed for the prior month. Each
foregoing monthly reconciliation and corresponding Officer’s Certificate is
referred to collectively herein as the “Pre-Funding Reconciliation.” Lender
shall have the right to review and reasonably verify the content (and supporting
calculations and data) set forth in the Reconciliation Report and other
materials and information contained in the Draw Package. As used herein, the
term “Cumulative Unspent Disbursements” shall mean, with respect to any
Reconciliation Report, the cumulative amount disbursed by Lender to Borrower
under this Section 3.6(c) since the Modification Closing Date (i.e., as
described in clause (b)(iii) above), minus the cumulative amount actually spent
by Borrower from disbursements made under this Section 3.6(c) for FF&E and
Capital Expenditures since the Modification Closing Date (i.e., as described in
clause (b)(iv) above), if a positive number. For purposes of clarification, the
Draw Package and Pre-Funding Reconciliation referred to above (and all other
disbursements, expenditures and reconciliations referred to in this
Section 3.6(c)) relate only to pre-funded disbursements under this
Section 3.6(c) and expenditures made with funds disbursed under this
Section 3.6(c), and not to disbursements and expenditures made under
Section 3.6(d) below (and all disbursements and expenditures made pursuant to
this Section 3.6(c) and Section 3.6(d) below shall be separately requested and
separately accounted for in all reconciliations).

 

-28-



--------------------------------------------------------------------------------

(3) Pre-Funding for January, 2011 through December, 2012. For each calendar
month commencing January, 2011, and continuing through December 31, 2012, within
five (5) Business Days following Lender’s receipt of the Draw Package (unless
Lender has reasonably disapproved the same), Lender will disburse to Borrower
the disbursement amount requested by Borrower, subject, however, to the maximum
disbursement amounts described in Section 3.6(c)(4) below. Notwithstanding
anything herein to the contrary, however, Lender’s making of any monthly
disbursement shall not be deemed an approval of the Pre-Funding Reconciliation
or any other information in the Draw Package, and Lender shall have the right at
any time to request additional information from Borrower with respect to prior
months and to make adjustments for prior months.

(4) Maximum Monthly Pre-Funded Disbursements for January, 2011 through December,
2012. Each monthly disbursement under Section 3.6(c)(3) above shall be limited
to the following maximum disbursement amount, as applicable (determined on a
calendar month basis):

(A) Each monthly disbursement during the period from January 1, 2011 through
March 31, 2011, shall be limited so that the sum of (i) the requested monthly
disbursement, plus (ii) the Cumulative Unspent Disbursements existing as of the
end of the prior month, shall not exceed $10,167,000;

(B) So long as Borrower’s cumulative expenditures following the Modification
Closing Date are less than $40,668,000, each monthly disbursement during the
period from April 1, 2011 through December 31, 2011, shall be limited so that
the sum of (i) the requested monthly disbursement plus (ii) the Cumulative
Unspent Disbursements existing as of the end of the prior month, shall not
exceed the lesser of (x) $10,167,000 or (y) the sum of (A) $3,167,000 plus
(B) $40,668,000 less Borrower’s cumulative expenditures following the
Modification Closing Date;

(C) After Borrower’s cumulative expenditures following the Modification Closing
Date are more than $40,668,000, but less than $60,004,000, each monthly
disbursement during the period from April 1, 2011 through December 31, 2011,
shall be limited so that the sum of (i) the requested monthly disbursement plus
(ii) the Cumulative Unspent Disbursements existing as of the end of the prior
month, shall not exceed $5,000,000;

(D) During calendar year 2011, at such time as cumulative expenditures from the
Modification Closing Date to the date of measurement are more than $60,004,000,
Borrower shall be prohibited from requesting any further monthly disbursements
under this Section 3.6(c);

 

-29-



--------------------------------------------------------------------------------

(E) So long as Borrower’s cumulative expenditures from January 1, 2012 to
December 31, 2012 are less than $38,004,000, each monthly disbursement during
the period from January 1, 2012 through December 31, 2012, shall be limited so
that the sum of (i) the requested monthly disbursement, plus (ii) the Cumulative
Unspent Disbursements existing as of the end of the prior month, shall not
exceed $5,000,000; and

(F) During calendar year 2012, at such time as cumulative expenditures from
January 1, 2012 to the date of measurement are more than $38,004,000, Borrower
shall be prohibited from requesting any further monthly disbursements under this
Section 3.6(c).

(d) Reimbursement or Direct Payment Disbursements. In addition to the pre-funded
disbursements provided for in Section 3.6(c) above (and to be separately
accounted for), provided no Event of Default has occurred and is continuing,
Lender shall make monthly disbursements to Borrower (but not more than once per
calendar month) from the FF&E and CapEx Reserve Account to reimburse Borrower
for the cost of FF&E or Capital Expenditures actually incurred and paid for by
Borrower (or to be paid for directly from the requested disbursement) pursuant
to Approved Annual Budgets or otherwise approved by Lender in its reasonable
discretion, within thirty (30) days after receipt of the following items:

(i) Borrower shall deliver to Lender invoices evidencing that the costs for
which such disbursements are requested have been paid, or are due and payable;

(ii) Borrower shall deliver to Lender an Officer’s Certificate confirming that
all such costs have been previously paid by Borrower or will be paid from the
proceeds of the requested disbursement; and

(iii) Lender may condition the making of a requested disbursement on
(1) reasonable evidence establishing that Borrower has applied any amounts
previously received by it in accordance with this Section 3.6(d) (or has
otherwise paid) for the expenses to which specific draws made under this
Section 3.6(d) relate, (2) reasonably satisfactory site inspections, if the cost
of the contemplated work exceeds $500,000, and (x) the current month’s requested
disbursement exceeds $50,000 or (y) the cumulative requested disbursements on
the contemplated work exceeds $100,000, and (3) receipt of appropriate lien
releases and waivers from any contractors, subcontractors and others with
respect to such amounts if such amounts exceed $100,000 (provided that, with
respect to any amounts to be paid from the requested disbursement, Borrower
shall

 

-30-



--------------------------------------------------------------------------------

deliver to Lender, on or prior to the following Payment Date, appropriate lien
releases and waivers in respect of such amounts if the costs thereof exceed
$100,000).

(e) Restrictions on Use of Disbursements. Borrower shall use all disbursements
from the FF&E and CapEx Reserve Account solely for FF&E and Capital Expenditures
for Mortgaged Properties and Encumbered Properties that are included in Approved
Annual Budgets or otherwise approved by Lender in its reasonable discretion.
Borrower shall timely perform all FF&E work and Capital Expenditure work
required under Approved Franchise Agreements (including, without limitation,
work required pursuant to any Property Improvement Plans) existing from time to
time with respect to the Mortgaged Properties and Encumbered Properties.

(f) Disbursements for FF&E and Capital Expenditures for Encumbered Properties.
Borrower may draw on the FF&E and CapEx Reserve Account to fund the cost of FF&E
and/or Capital Expenditures for any Encumbered Property, subject to the
following provisions. Before drawing on the FF&E and CapEX Reserve Account for
such expenditures, Borrower shall first (i) obtain any required approvals to
such work to the extent required under the terms of the Encumbered Property
Indebtedness, (ii) exhaust any available cash held by the Encumbered Property
Owner, and (iii) if the Encumbered Property Indebtedness permits direct funding
of the requested disbursements, exhaust all available reserves and/or advances.
To the extent that cash, reserves or advances are not available at the
Encumbered Property level as described above, Borrower may draw on the FF&E and
CapEx Reserve to fund such expenditures. If the Encumbered Property Indebtedness
permits Borrower to receive reimbursement for FF&E and/or Capital Expenditures
previously spent, Borrower shall promptly seek reimbursement from such available
reserves and/or advances, and deposit such reimbursements back into the FF&E and
CapEx Reserve Account. Lender may require Borrower to certify to any of the
foregoing covenants with an appropriate Officer’s Certificate.

(g) Quarterly Inspections and Reports. Lender may require Borrower to provide
Lender on a quarterly basis with updated property inspections and other
information generated by Borrower (on a property-by-property basis), and in such
detail as Lender may reasonably request) to assure Lender that all FF&E work and
Capital Expenditure work has been completed in the manner represented by
Borrower and in accordance with the requirements of the Loan Documents, any
applicable Approved Franchise Agreements or other applicable Legal Requirements.

(h) Verification of Completed Work. As required by Section 3.6(c)(2) above, and
otherwise within fifteen (15) days after request by Lender, Borrower shall
provide the following items with respect to any completed work:

(i) an Officer’s Certificate confirming that such work has been completed and
paid for, and such other information as may be reasonably requested by Lender;

 

-31-



--------------------------------------------------------------------------------

(ii) copies of invoices or other evidence reasonably requested by Lender
evidencing the costs covered by any disbursement, and evidence of actual payment
of such costs; and

(iii) copies of applicable lien releases and waivers (as reasonably determined
by Lender) from any contractors, subcontractors and suppliers where the contract
amount exceeds $100,000, and title updates and/or title policy endorsements that
Lender may reasonably request from time to time.”

(g) Working Capital Reserve Account. Effective as of the Modification Closing
Date, Section 3.9 (Working Capital Reserve Account) of the Original Loan
Agreement is amended and restated as follows:

“3.9. Working Capital Reserve Account.

(a) Establishment of Working Capital Reserve Account. On the Modification
Closing Date under the Third Omnibus Amendment, the former Low Debt Yield
Reserve Account shall be renamed the “Working Capital Reserve Account” and will
have (after the transfer described in Section 2.12(d) of the Third Omnibus
Amendment and the payment of closing costs under this Amendment as described
therein), a balance of approximately $10,000,000. Thereafter, additional
deposits shall be made into the Working Capital Reserve Account from the Cash
Management Account pursuant to Section 3.2(b)(ix).

(b) Borrower Disbursements.

(i) Note A Payments. Borrower may at any time (and without regard to the
restrictions set forth in Section 3.9(c) below) direct Lender in writing to
apply all or any portion of available funds in the Working Capital Reserve
Account to the outstanding principal balance of Note A only (which payment shall
be applied pro rata to the A Noteholders based on their respective outstanding
principal balances as of the Modification Closing Date).

(ii) Other Disbursements. Subject to the restrictions set forth in
Section 3.9(c) below, and provided no Event of Default has occurred and is
continuing, Borrower may direct Lender in writing from time to time to make
payments from the Working Capital Reserve Account to fund Shortfalls in
accordance with Section 3.2(c) (as amended and restated in Section 2.12(e) of
the Third Omnibus Amendment), and to fund certain other costs and expenses in
accordance with Sections 2.1(b), 2.4(d), 2.4(f) and Section 4 (other than the
required $10,000,000 principal prepayment required on Note A) of the Third
Omnibus Amendment. Borrower shall have no other right to request or receive
disbursements from the Working Capital Reserve Account.

 

-32-



--------------------------------------------------------------------------------

(c) Restrictions on Disbursements. Notwithstanding anything herein to the
contrary, but subject to Section 3.9(b)(i) above: (i) except with respect to
disbursements to fund Shortfalls under Sections 3.2(b)(i) through 3.2(b)(iv)
above (as to which the following minimum balances do not apply), Borrower shall
at all times maintain a minimum balance in the Working Capital Reserve Account
equal to (x) $2,000,000 from the Modification Closing Date until June 30, 2011,
(y) $3,500,000 from July 1, 2011 until June 30, 2012, and (z) $5,000,000 from
July 1, 2012 until the Indebtedness is paid in full, and Borrower shall have no
right to request or receive disbursements (other than to fund Shortfalls under
Section 3.2(b)(i) through 3.2(b)(iv) above) that would cause the balance in the
Working Capital Reserve Account to drop below the foregoing applicable minimum
balance (unless Lender consents to such disbursements in its sole discretion);
and (ii) once a Sweep Amount is determined, such Sweep Amount may not be
withdrawn from the Working Capital Reserve Account until it is applied to
principal on the Sweep Date pursuant to Section 2.2(b) of the Third Omnibus
Amendment (although, for purposes of clarification, other funds in the Working
Capital Reserve Account in excess of the Sweep Amount may continue to be
withdrawn as provided herein).

(d) Sweep Amount Disbursements. On each Sweep Date (as defined in Section 2.2(b)
of the Third Omnibus Amendment), Lender is hereby irrevocably directed by
Borrower to automatically (i.e., without the necessity of any further direction
from Borrower) cause the Sweep Amount (as defined in Section 2.2(b) of the Third
Omnibus Amendment) to be applied to the outstanding principal balance of Note A
only (which payment shall be applied pro rata to the A Noteholders based on
their respective outstanding principal balances as of the Modification Closing
Date) until Note A is paid in full, in accordance with Section 2.2(b) of the
Third Omnibus Amendment.”

(h) Funding of G&A Expenses. The following new Section 3.17 is added to the
Original Loan Agreement, effective as of the Modification Closing Date:

“Section 3.17 Funding of G&A Expenses. This Section shall govern the payment of
G&A Expenses from disbursements made from the Cash Management Account pursuant
to Section 3.2(b)(viii).

(a) Disbursements. Provided no Event of Default has occurred and is continuing,
Lender shall make the following disbursements from the Cash Management Account
on each Payment Date (Lender acknowledges that such disbursements are pre-funded
disbursements, rather than reimbursements). For calendar year 2011, the amount
to be disbursed to Borrower under Section 3.2(b)(viii) is agreed to be $718,000
per month, and thereafter shall be based on the Approved G&A Budget (in each
case, subject to the availability of funds under the priorities set forth in
Section 3.2(b)). Borrower shall use each monthly

 

-33-



--------------------------------------------------------------------------------

disbursement made to it under Section 3.2(b)(viii) solely to pay for actual G&A
Expenses for such month pursuant to an Approved G&A Budget. With respect to any
particular monthly disbursement made to Borrower, if Borrower does not actually
use all of such monthly disbursement for permitted G&A Expenses during such
month, then within fifteen (15) days after the expiration of such month Borrower
shall return the unused portion of such disbursement to Lender to be deposited
back into the Cash Management Account (such cumulative returned amount existing
from time to time, less any amounts re-advanced from time to time under the next
sentence, being referred to as the “G&A Returned Amount”). In addition to the
maximum monthly disbursements described in this Section 3.17 and to the extent
that such permitted monthly disbursements have been expended for permitted G&A
Expenses during such month, Borrower may also request a monthly disbursement up
to the then remaining G&A Returned Amount, but not to exceed $718,000 per month,
and subject to availability of funds in the Cash Management Account under the
priorities set forth in Section 3.2(b)).

(b) Verification. Within fifteen (15) days following the end of each calendar
month for which a disbursement was made for G&A Expenses as provided herein,
Borrower shall provide the following items with respect to the G&A Expenses
covered by such disbursement:

(i) an Officer’s Certificate confirming that all G&A Expenses covered by such
disbursement (to the extent such disbursement has not been returned to Lender)
have actually been incurred by Borrower, and such other information as may be
reasonably requested by Lender; and

(ii) reasonable back-up documentation evidencing that the G&A Expenses covered
by such disbursement (to the extent such disbursement has not been returned to
Lender) has actually been incurred by Borrower.”

(i) Limitations on Disbursements From Collateral Accounts. The following new
Section 3.18 is added to the Original Loan Agreement, effective as of the
Modification Closing Date:

“3.18 Limitations on Collateral Account Disbursements. Notwithstanding anything
in the Loan Documents to the contrary: (i) Borrower’s right to request and
receive any disbursement from any Collateral Account shall be limited to the
funds then existing in the applicable Collateral Account (and Lender shall have
no express or implied obligation to advance any funds under the Loan or
otherwise to make up any shortfall); and (ii) all disbursements made from
Collateral Accounts shall be used by Borrower only for the permitted purposes
for which such disbursements were made under the applicable provisions of the
Loan Agreement (as amended by the Third Omnibus Amendment).”

 

-34-



--------------------------------------------------------------------------------

(j) Conforming Changes. The following Sections of the Original Loan Agreement
shall each be deleted as of the Modification Closing Date: Section 3.5 (Cash
Reserve Account), Section 3.7 (Deferred Maintenance and Environmental Reserve
Account), Section 3.8 (Required Capital Expenditure Reserve Account),
Section 3.10 (Debt Service Reserve Account), Section 3.11 (Unfunded Obligations
Account) and Section 3.16 (Nashville Reserve Account). Further, the concept of a
“Trigger Period,” as used in the Original Loan Agreement, shall have no further
application.

(k) Property Manager Payment Direction Letter. On the Modification Closing Date,
Borrower shall deliver to Lender an executed letter, in the form of Exhibit C to
this Amendment, with respect to each currently existing property manager for the
Mortgaged Properties, directing such property manager to deliver all cash flow
from the applicable Mortgaged Properties, after payment of property expenses and
permitted management fees, and retention of any required minimum operating
reserve provided for in the management agreement, directly to the Cash
Management Account or other Blocked Account designated by Lender (each, a
“Property Manager Payment Direction Letter”). Upon the occurrence and during the
continuance of an Event of Default, Lender is authorized to deliver any or all
of the Property Manager Payment Direction Letters and to enforce the same.

(l) Amendment to Cash Management Agreement. On the Modification Closing Date,
Borrower and Lender shall enter into an amendment of the existing Cash
Management Agreement, in the form of Exhibit D attached hereto (the “CMA
Amendment”). Each of the Noteholders hereby authorizes and directs GECC to enter
into the CMA Amendment as agent for all of the Noteholders, in GECC’s capacity
as the Lead Lender (as described in Section 2.17 below).

2.13 Guaranty Amendment. On the Modification Closing Date, the Operating
Partnership and Sponsor (collectively, “Guarantors”) will each execute and
deliver to Lender a First Amendment to Guaranty of Recourse Obligations
(Mortgage Loan) in the form(s) attached as Exhibit B to this Amendment (the
“Guaranty Amendment”).

2.14 Governing Law. Section 9.2(A) of the Original Loan Agreement is amended and
restated as follows (for purposes of clarification, Section 9.2(B) of the
Original Loan Agreement remains in effect):

“(A) Except only to the extent that any Mortgage or other Loan Document
expressly states that the law of another jurisdiction shall govern such Loan
Document or any particular matter specified therein, the validity, construction,
enforcement and interpretation of the Loan Documents, and any claim, controversy
or dispute arising under or related to any of the Loan Documents, the
transactions contemplated thereby or the rights, duties and relationship of the
parties thereto, shall be governed by the laws of the State of New York, without
regard to the principles thereof regarding conflict of laws, and any applicable
laws of the United States of America.”

 

-35-



--------------------------------------------------------------------------------

2.15 Restrictions on Acquisitions of Further Mortgaged Properties and Encumbered
Properties, and Financing of Encumbered Properties. Notwithstanding anything in
the Loan Documents to the contrary, from and after the Modification Closing
Date: (i) without the prior written consent of Lender in its sole discretion,
Borrower shall have no right to (and shall not) cause or permit the acquisition
of any additional Mortgaged Properties or Encumbered Properties; (ii) except
with respect to the acquisition of Encumbered Property Indebtedness by Borrower
or any Affiliate of Borrower from funds that are not subject to the restrictions
set forth in the Loan Agreement (as amended by this Amendment) and which such
purchaser immediately extinguishes (without any new Lien being placed on the
Encumbered Property, so that the Encumbered Property is held free and clear of
any Encumbered Property Indebtedness), without the prior written consent of
Lender in its sole discretion, Borrower shall have no right to (and shall not)
cause or permit Borrower or any Affiliate of Borrower to hold any interest in
any Encumbered Property Indebtedness (and Borrower represents to Lender that
neither Borrower nor any Affiliate of Borrower holds any interest in any
Encumbered Property Indebtedness as of the Modification Closing Date); and
(iii) without the prior written consent of Lender to the terms thereof (which
shall not be unreasonably withheld or delayed), Borrower shall not cause any
modification or refinancing of any Encumbered Property Indebtedness; provided,
however, that if (x) (1) such modification or refinancing is entered into on
market terms with a third party lender (not an Affiliate of Borrower), (2) any
additional paydown amounts or required reserves (except to the extent already
held in reserves with respect to such Encumbered Property or Lender reasonably
approves otherwise) will come from funds that are not subject to the
restrictions set forth in the Loan Agreement (as amended by this Amendment),
(3) no additional security interests (other than the security interests that
were granted under the current Encumbered Property Indebtedness) will be granted
in connection with such modification or refinancing, (4) Borrower provides
Lender with notice of all material terms of such modification or refinancing,
and (5) where the principal outstanding indebtedness after such refinancing or
modification exceeds 100% of the principal outstanding indebtedness that existed
under such Encumbered Property Indebtedness as of the Modification Closing Date,
the principal outstanding indebtedness after such modification or refinancing
does not exceed the lesser of (a) a principal outstanding indebtedness amount
that would result in a debt yield that is 10% based on the trailing twelve
(12) month operating income generated by the collateral subject to such
indebtedness or (b) 115% of the principal outstanding indebtedness that existed
under such Encumbered Property Indebtedness as of the Modification Closing Date,
then (y) Lender’s consent will not be required for such modification or
refinancing.

2.16 Defined Terms. All defined terms in the Loan Agreement or other Loan
Documents that have been amended or restated in this Amendment shall from and
after the Modification Closing Date have the amended or restated definitions
contained in this Amendment. All new defined terms set forth in this Amendment
(i.e., which are not currently defined terms in the Loan Agreement) are hereby
added to (and incorporated by reference into) the “Definitions” set forth at the
beginning of the Original Loan Agreement.

2.17 Lead Lender Execution of Ancillary Loan Documents. The Noteholders
acknowledge and agree that GECC has acted and will continue to act under its
authority as the “Lead Lender” under the Intercreditor Agreement dated
February 11, 2008 (as amended) among the A Noteholders, and (as such Lead
Lender) on behalf of the “Note A Holder” under the Agreement Among Noteholders
dated as of February 11, 2008 (as amended)

 

-36-



--------------------------------------------------------------------------------

among the A Noteholders and the B Noteholders, in accordance with the terms of
such agreements, to execute and administer (in conjunction with the servicer)
various security documents and other ancillary documents as agent or
representative of the Lenders (such as, but not limited to, franchise comfort
letters, consents and subordination agreements with Approved Property Managers,
the Mortgages, the Mortgage Modifications, the Cash Management Agreement, the
CMA Amendment, the Guaranty Amendment, any collateral assignments of Extension
Interest Rate Cap Agreements and any set-aside letter that may be executed in
favor of Lender’s title company in connection with the title policy endorsements
to be issued on the Modification Closing Date). The Noteholders hereby approve
and ratify GECC’s execution of such agreements and documents as agent or
representative of and on behalf of the Lenders (for purposes of clarification,
without waiving any provisions of the Loan Documents and intercreditor and
servicing agreements with respect to approval rights of any Lender). The
Noteholders acknowledge and agree that GECC is performing the Lead Lender role
for the convenience of the Noteholders, and GECC’s acting as Lead Lender is
subject to any limitation of liability provisions set forth in the Loan
Documents and the applicable intercreditor and servicing agreements, and shall
not create any fiduciary duty of GECC to, or fiduciary relationship of GECC
with, the other Noteholders.

2.18 Revised Schedule of Alcoholic Beverage Permit Holders. Schedule C attached
to the Original Loan Agreement, pursuant to Section 4.32(b) of the Original Loan
Agreement, is hereby deleted and replaced with the amended and restated Schedule
C attached as Schedule 2.18 to this Amendment.

2.19 Revised Schedule of Material Agreements. Schedule D attached to the
Original Loan Agreement, pursuant to Section 4.14(c) of the Original Loan
Agreement, is hereby deleted and replaced with the amended and restated Schedule
D attached as Schedule 2.19 to this Amendment.

3. Waivers and Release. In consideration of the parties’ agreement to amend the
Loan Documents as set forth in this Amendment, Borrower and, by executing the
Consents attached hereto, Guarantors and Pillar Hotel and Resorts, L.P.
(formerly known as Archon Hospitality, L.P.) (collectively, “Releasors”) agree
as follows:

3.1 Releasors, acting on behalf of themselves, their constituent members, and
their successors and assigns, and any entities controlled by any of them,
release and forever discharge Lender (and each of them), and their respective
direct and indirect owners, parents, affiliates, subsidiaries, successors in
interest, transferees, assigns, officers, directors, employees, managers,
attorneys, accountants, agents, and servants, and each of them, in all
capacities, including individually (collectively “Lender Parties”) from any and
all actions, liabilities, liens, debts, damages, claims, suits, judgments,
executions and demands of every kind, nature and description (collectively,
“Claims”) that Releasors, their constituent members, and their successors and
assigns, and any entities controlled by any of them may have or hereafter may
acquire against Lender Parties arising out of or in connection with the Loan,
the Loan Documents, any actions taken by Lender (or any of them) in connection
with the Loan or in the exercise of their rights and remedies under the Loan
Documents, or any other dealings between the Lender Parties (or any of them) and
Releasors, their constituent members, or their successors and assigns, or any
entities controlled by any of them in connection with the Loan, including any

 

-37-



--------------------------------------------------------------------------------

Claims which may have been assigned to any Releasor by any Person, but only to
the extent that the foregoing Claims arise during or relate to, or pertain to
conduct occurring during, the period of time existing prior to the Modification
Closing Date. Releasors further waive and release any and all counterclaims,
offsets or defenses which Releasors have or believe they may have in connection
with the enforcement of the Note (and each of them) and other Loan Documents,
including without limitation Lender’s enforcement of its foreclosure sale rights
under the Mortgages, but only to the extent that such counterclaims, offsets or
defenses arise during or relate to, or pertain to conduct occurring during, the
period of time existing prior to the Modification Closing Date.

3.2 Each Releasor acknowledges that the foregoing release shall extend to Claims
which the Releasor does not know or suspect to exist in Releasor’s favor at the
time of executing this Amendment, regardless of whether such Claims, if known by
such Releasor, would have materially affected such Releasor’s decision to enter
into this Amendment. Each Releasor waives and relinquishes any right or benefit
which it has or may have under any provision of the statutory or nonstatutory
law of any jurisdiction which provides to the contrary, to the full extent that
it may lawfully waive all such rights and benefits. In connection with such
waiver and relinquishment, each Releasor acknowledges that it is aware that it
or its attorneys or agents may hereafter discover facts in addition to or
different from those which it now knows or believes to exist with respect to the
subject matter of this Section 3 or the other parties hereto, but that each
Releasor intends hereby fully, finally and forever to settle, waive and release
all of the Claims, known or unknown, suspected or unsuspected, which now exist
or may exist hereafter between Releasors and the Lender Parties in connection
with the Loan, except as otherwise expressly provided in this Section 3. This
Release shall be and remain in effect notwithstanding the discovery or existence
of any such additional or different facts.

3.3 Releasors agree, jointly and severally, to defend, indemnify and hold Lender
Parties harmless from and against any losses, damages, costs (including
reasonable attorneys’ fees, court costs and costs of appeal), expenses,
judgments, liens, decrees, fines, penalties, liabilities, claims, actions,
executions, debts, demands, obligations, suits and causes of action
(collectively, “Losses”) arising, directly or indirectly, from any Claims
released pursuant to Section 3.1 above. If any of the Lender Parties incurs such
Losses, then Releasors shall promptly reimburse the Lender Parties upon request
for all Losses arising therefrom.

3.4 Each Releasor warrants and represents that it is the sole and lawful owner
of all right, title and interest in and to all of the respective Claims released
hereby and that it has not heretofore voluntarily or, to its knowledge, by
operation of law or otherwise, assigned or transferred or purported to assign or
transfer to any person any such Claim or any portion thereof.

3.5 Each Releasor acknowledges that it has been represented by legal counsel of
its own choice in connection with this Amendment and that it has agreed to the
provisions of this Section 3 after consulting with such legal counsel regarding
the effect of this Section 3, and without reliance upon any promise or
representation of any Person acting for or on behalf of any other party. Each
Releasor further acknowledges that it and its counsel have had adequate
opportunity to make whatever investigation or inquiry they may deem necessary or
desirable in connection with the subject matter of this release prior to the
execution of this Amendment and the delivery and acceptance of the consideration
described herein.

3.6 Nothing contained herein shall be construed as an admission by any party of
any liability of any kind to any other party.

 

-38-



--------------------------------------------------------------------------------

4. Conditions Precedent. Subject to the last sentence of this Section 4, the
modifications to the Loan Documents set forth in this Amendment shall not become
effective until all of the following conditions precedent have been satisfied or
waived (or deferred as provided below) by Lender in its sole and absolute
discretion (herein referred to as the “Modification Closing Date”); provided,
however, that if for any reason whatsoever the Modification Closing Date does
not occur by December 17, 2010, Lender may terminate this Amendment by written
notice to Borrower at any time after such date and prior to the occurrence of
the Modification Closing Date. Lender’s notices and communications under this
Section 4 shall be given by GECC as Lead Lender (as described in Section 2.17
above):

4.1 Lender’s receipt of the fully executed originals of this Amendment, the CMA
Amendment (pursuant to Section 2.12(1) above), the Guaranty Amendment (pursuant
to Section 2.13 above), the Property Manager Payment Direction Letters (pursuant
to Section 2.12(k) above), and all other instruments and documents required to
be delivered pursuant to this Amendment.

4.2 (i) Lender’s review and approval of copies of all currently effective
Mezzanine Loan Documents (including all releases and/or terminations of
Mezzanine Loan Documents that have occurred since May 28, 2008) and a copy of
the fully executed Mezzanine Loan Amendment (conforming to the requirements of
Section 2.7 above); and (ii) the concurrent closing under the Mezzanine Loan
Amendment on the Modification Closing Date.

4.3 Lender’s receipt, review and approval of a current ALTA survey for each
remaining Mortgaged Property, to the extent (i) required by the title company
that issued the Lender’s title policy for the Mortgage encumbering such
Mortgaged Property, or (ii) necessary to locate additional easements or other
encumbrances that have been recorded against such Mortgaged Property since the
original recordation of such Mortgage. Borrower represents to Lender that the
only survey updates required under the immediately preceding sentence are for
the Mortgaged Properties identified as “OK 99” and “MI — 73.”

4.4 Lender’s receipt, review and reasonable approval of evidence of maintenance
of current insurance policies and coverages required under the Loan Agreement.

4.5 Lender’s receipt of a list of (and copies of) all new property management
agreements, subordination agreements, franchise agreements and comfort letters
entered into since GECC’s acquisition of Note A-1A.

4.6 Lender shall have reasonably determined that no material adverse change has
occurred in the financial condition of Borrower or the Operating Partnership
from the date hereof through the Modification Closing Date.

 

-39-



--------------------------------------------------------------------------------

4.7 Lender’s receipt of mortgage/deed of trust modifications for each of the
Mortgages (in form and content approved by Lender) which provides constructive
notice of this Amendment to third parties under applicable law (collectively,
the “Mortgage Modifications”), fully executed and acknowledged by the
appropriate Borrower that owns fee title to the Mortgaged Properties and by the
applicable TRS Lessee (for the purpose of evidencing of record that the TRS
Leases have been terminated and that the TRS Lessee has released any and all
interest it may have in or to the Mortgaged Property to the Borrower entity
which owns fee title to such Mortgaged Property), and Lender’s receipt of
evidence that each of the Mortgage Modifications has been recorded in the
appropriate real estate records in accordance with Lender’s written instructions
(or, alternatively, Lender’s receipt of appropriate commitments for “gap”
insurance coverage with respect to the title policy endorsements to be obtained
for such Mortgage Modifications as described in Section 4.8 below). Each of the
Noteholders hereby authorizes and directs GECC to enter into the Mortgage
Modifications as agent for all of the Noteholders, in GECC’s capacity as the
Lead Lender (as described in Section 2.17 above).

4.8 Lender’s title insurance company(s) shall have issued and delivered to
Lender, or shall have irrevocably and unconditionally committed to issue for the
benefit of Lender, such reasonable endorsements to the title policies issued for
the Mortgages encumbering the Mortgaged Properties as Lender shall request to
insure the continuing validity and priority of such Mortgages, as amended by the
Mortgage Modifications, including without limitation modification endorsements.

4.9 Lender receipt of an opinion or opinions of counsel, representing Borrower
and Guarantors (collectively, the “Borrower Parties”), for the benefit of
Lender, opining as to (i) the due formation and good standing of each of the
Borrower Parties, (ii) the due authorization, execution and delivery of this
Amendment, the Guaranty Amendment, the CMA Amendment, the Note A Guaranty (if
applicable) and each of the Mortgage Modifications, (iii) the enforceability of
this Amendment, the Guaranty Amendment, the CMA Amendment, the Note A Guaranty
(if applicable) and each of the Mortgage Modifications, each in accordance with
their terms, and (iv) such other matters as may be reasonably requested by
Lender; which opinion letter or letters shall be in form and content (and with
assumptions and qualifications) reasonably acceptable to Lender. Also, receipt
of a non-consolidation opinion acceptable to Lender.

4.10 Borrower shall make the principal payment on Note A that is required under
Section 2.2(a) above.

4.11 Borrower shall make the retroactive interest payment required under
Section 2.4(f) above.

4.12 Borrower shall have obtained an Extension Interest Rate Cap Agreement
(covering the Loan only) for the period from the Payment Date in February, 2011
until the Payment Date in November, 2012 (or such portion thereof as exists
following the Modification Closing Date), and collaterally assigned such
Extension Interest Rate Cap Agreement to Lender pursuant to an Assignment of
Interest Rate Cap Agreement.

 

-40-



--------------------------------------------------------------------------------

4.13 Borrower shall have paid to Lender all of its external costs and expenses
incurred in evaluating, documenting, negotiating and closing the transactions
contemplated by this Amendment, and in connection with prior Borrower defaults
and events leading up to this Amendment, including without limitation, all fees
and costs incurred for legal services, environmental, structural and engineering
reports, appraisals, title endorsements and policies, escrow services and
closing matters.

4.14 No Default or Event of Default shall then exist (other than the Prior
Defaults identified in Section 1.2 to be waived as of the Modification Closing
Date, and any Defaults that may arise from matters disclosed by Borrower in
Schedule 1.3 and Exhibit E attached to this Amendment).

4.15 (i) An updated organizational chart of Borrower and Guarantors (and
Mezzanine Borrower); (ii) Authorizing consents and resolutions of Borrower and
Guarantors; and (iii) Any amendments to the organizational/formation documents
of Borrower or Guarantors (or Mezzanine Borrower) since May 28, 2008.

Borrower and Lender agree that upon the release of signature pages by all
parties hereto, the Modification Closing Date shall be deemed to have occurred
and the conditions to closing set forth above shall be deemed satisfied
(although the foregoing shall not be deemed a waiver of any representations,
warranties or covenants set forth in other provisions of the Loan Documents that
may relate to the same subject matter as the foregoing conditions); except that
certain deliveries or payments described in Schedule 4 (to be attached to this
Amendment on the Modification Closing Date) shall be post-closing covenants of
Borrower.

5. Modification of Loan Documents. The Loan Documents are hereby supplemented,
amended and modified to incorporate the provisions of this Amendment, which
shall supersede and prevail over any conflicting provisions of the Loan
Documents. Except as otherwise specifically modified by this Amendment, all
terms and provisions of the Loan Documents shall remain unmodified and in full
force and effect. This Amendment shall not be construed as a novation of the
Note or the other Loan Documents. This Amendment shall not prejudice or be
construed as a waiver of any present or future rights, remedies, benefits or
powers belonging or accruing to Lender under the terms of the Loan Documents as
amended by this Amendment. Except as specifically indicated, nothing contained
in this Amendment shall in any way impair the Loan Documents or alter, waive,
annul, vary, affect or impair any provision, condition, or covenant contained
therein or any right, power, or remedy granted therein. The obligations and
covenants of this Amendment are in addition to (and are not in substitution of)
the obligations and covenants under the Loan Documents.

6. Default. The breach of any representation, warranty, or covenant contained in
this Amendment or the failure of Borrower or Guarantor to observe or comply with
any term or agreement contained in this Amendment shall, subject to any
applicable notice and cure period set forth in the Loan Agreement, constitute an
Event of Default under the Loan Agreement and the other Loan Documents, and
Lender shall be entitled to exercise all rights and remedies it may have under
the Loan Documents and applicable law, including without limitation the right to
declare all indebtedness and obligations owing under the Note, and all other
Loan Documents, to be immediately due and payable in full.

 

-41-



--------------------------------------------------------------------------------

7. Additional Documents. Borrower shall, upon the request of Lender, execute,
acknowledge, and deliver, or cause to be executed, acknowledged, or delivered,
such further documents, instruments, or agreements and perform such other acts
as may be necessary, desirable, or proper for carrying out the intention or
facilitating the performance of the terms of this Amendment or the Loan
Documents.

8. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties and their respective legal representatives, permitted
successors and permitted assigns.

9. Third-Party Beneficiaries. Nothing in this Amendment is intended to benefit
or create any right, interest or cause of action in or on behalf of any other
person other than the parties hereto unless expressly set forth herein.

10. No Waiver. No failure to exercise, and no delay in exercising, any right,
power or remedy under this Amendment or under any document delivered by
Borrower, Guarantor or any other party pursuant hereto or heretofore pursuant to
the transactions contemplated hereby shall impair any right, power or remedy
Lender may have, nor shall any such delay be construed to be a waiver of any of
such rights, powers or remedies, or an acquiescence in any breach or default
under this Amendment or any document delivered pursuant to this Amendment or the
transactions contemplated hereby, nor shall any waiver of any breach or default
of Borrower be deemed a waiver of any default or breach subsequently occurring.

11. Construction. Unless the context otherwise specifies or requires, all of the
terms used in this Amendment shall be applicable equally to the singular and
plural forms of such terms and to all genders. Any pronoun used in this
Amendment shall be deemed to cover all genders. The terms “include”, “including”
and similar terms shall be construed as if followed by the phrase “without being
limited to.” The term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Amendment refer to this
Amendment as a whole and not to any particular provision or section of this
Amendment. An Event of Default shall “continue” or be “continuing” until such
Event of Default has been waived in writing by Lender.

12. Miscellaneous. The parties hereto acknowledge that they have been
represented by counsel of their own choice throughout the negotiations that
preceded the execution of this Amendment and in connection with the preparation
and execution of this Amendment and, as a result, this Amendment shall be
construed without regard to any presumption or rule requiring construction
against the party causing the Amendment or any portion thereof to be drafted.
The Loan Documents and this Amendment may be amended or modified only by a
written agreement signed by the parties hereto. The Loan Documents and this
Amendment contain or expressly incorporate by reference the entire agreement of
the parties with respect to the matters contemplated therein or herein and
supersede all prior negotiations. In the event of any inconsistencies between
the provisions of this Amendment and the Loan Documents (without giving effect
to this Amendment), the provisions of this Amendment shall control. This
Amendment and the Consents attached hereto may be executed in any number of
counterparts, each of which when executed and delivered to Agent will be deemed
to be an original and all of

 

-42-



--------------------------------------------------------------------------------

which, taken together, will be deemed to be one and the same instrument.
Further, counterpart original signatures pages may be executed into one or more
fully executed documents. The headings used in this Amendment are for
convenience only and shall be disregarded in interpreting the substantive
provisions of this Amendment. Time is of the essence of each term of the Loan
Documents and this Amendment. This Amendment shall be subject to Section 9.2
(Governing Law) of the Original Loan Agreement (as amended in Section 2.14 of
this Amendment). If any provision of this Amendment or any of the Loan Documents
shall be determined by a court of competent jurisdiction to be invalid, illegal
or unenforceable, that portion shall be deemed severed therefrom and the
remaining parts shall remain in full force as though the invalid, illegal, or
unenforceable portion had never been a part thereof.

[Signatures on following pages]

 

-43-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first stated above.

 

BORROWER:

W2007 EQUITY INNS REALTY, LLC,

a Delaware limited liability

By:  W2007 Equity Inns Senior Mezz, LLC, a Delaware limited liability company,
its Manager By: LOGO [g933018ex10_29pg97a.jpg]    

 

Name: 

Peter A. Weidman

Title:

Authorized Signatory

W2007 EQUITY INNS REALTY, L.P.,

a Delaware limited partnership

By:  W2007 Equity Inns Realty Gen-Par, LLC, a Delaware limited liability
company, its General Partner By: LOGO [g933018ex10_29pg97b.jpg]    

 

Name: 

Peter A. Weidman

Title:

Authorized Signatory

 

SIGNATURE PAGES TO THIRD OMNIBUS

AMENDMENT TO LOAN DOCUMENTS

(MORTGAGE LOAN)

S-1



--------------------------------------------------------------------------------

LENDER:

GENERAL ELECTRIC CAPITAL CORPORATION,

a Delaware corporation

By: LOGO [g933018ex10_29pg98.jpg]  

 

Name:

Renetta Lieske

Title:

Authorized Signatory

NEW YORK LIFE INSURANCE COMPANY,

a New York mutual insurance company

By:

 

Name:

 

Title:

 

PB CAPITAL CORPORATION,

a Delaware corporation

By:

 

Name:

 

Title:

 

THE GOVERNOR AND COMPANY OF THE

BANK OF IRELAND, CONNECTICUT BRANCH

By:

 

Name:

 

Title:

 

By:

 

Name:

 

Title:

 

 

SIGNATURE PAGES TO THIRD OMNIBUS

AMENDMENT TO LOAN DOCUMENTS

(MORTGAGE LOAN)

S-2



--------------------------------------------------------------------------------

LENDER:

GENERAL ELECTRIC CAPITAL CORPORATION,

a Delaware corporation

By:

 

Name:

 

Title:

 

NEW YORK LIFE INSURANCE COMPANY,

a New York mutual insurance company

By: LOGO [g933018ex10_29pg99.jpg]  

 

Name:

Richard M. Walsh

Title:

Vice President

PB CAPITAL CORPORATION,

a Delaware corporation

By:

 

Name:

 

Title:

 

THE GOVERNOR AND COMPANY OF THE

BANK OF IRELAND, CONNECTICUT BRANCH

By:

 

Name:

 

Title:

 

By:

 

Name:

 

Title:

 

 

SIGNATURE PAGES TO THIRD OMNIBUS

AMENDMENT TO LOAN DOCUMENTS

(MORTGAGE LOAN)

S-2



--------------------------------------------------------------------------------

LENDER:

GENERAL ELECTRIC CAPITAL CORPORATION,

a Delaware corporation

By:

 

Name:

 

Title:

 

NEW YORK LIFE INSURANCE COMPANY,

a New York mutual insurance company

By:

 

Name:

 

Title:

 

PB CAPITAL CORPORATION,

a Delaware corporation

By: LOGO [g933018ex10_29pg100a.jpg] LOGO [g933018ex10_29pg100b.jpg]  

 

 

 

Name: 

Jonathan Oh

Daniel T. Cerulli

Title:

Senior Director

Senior Director

THE GOVERNOR AND COMPANY OF THE

BANK OF IRELAND, CONNECTICUT BRANCH

By:

 

Name:

 

Title:

 

By:

 

Name:

 

Title:

 

 

SIGNATURE PAGES TO THIRD OMNIBUS

AMENDMENT TO LOAN DOCUMENTS

(MORTGAGE LOAN)

S-2



--------------------------------------------------------------------------------

LENDER:

GENERAL ELECTRIC CAPITAL CORPORATION,

a Delaware corporation

By:

 

Name:

 

Title:

 

NEW YORK LIFE INSURANCE COMPANY,

a New York mutual insurance company

By:

 

Name:

 

Title:

 

PB CAPITAL CORPORATION,

a Delaware corporation

By:

 

Name:

 

Title:

 

THE GOVERNOR AND COMPANY OF THE

BANK OF IRELAND, CONNECTICUT BRANCH

By: LOGO [g933018ex10_29pg101a.jpg]  

 

Name:

Robert D. Gominiak

Title:

Director

By: LOGO [g933018ex10_29pg101b.jpg]  

 

Name:

Decian Meagher

Title:

Managing Director

 

SIGNATURE PAGES TO THIRD OMNIBUS

AMENDMENT TO LOAN DOCUMENTS

(MORTGAGE LOAN)

S-2



--------------------------------------------------------------------------------

GOLDMAN SACHS MORTGAGE COMPANY,

a New York limited partnership

By: LOGO [g933018ex10_29pg102.jpg]  

 

Name:

Mark J. Buono

Title:

 

GUGGENHEIM STRUCTURED REAL ESTATE FUNDING 2005-1 LTD. By:

 

Name:

 

Title:

 

OREGON PUBLIC EMPLOYEES RETIREMENT FUND By:

 

Name:

 

Title:

 

KEYBANK NATIONAL ASSOCIATION,

a national banking association

By:

 

Name:

 

Title:

 

 

SIGNATURE PAGES TO THIRD OMNIBUS

AMENDMENT TO LOAN DOCUMENTS

(MORTGAGE LOAN)

S-3



--------------------------------------------------------------------------------

GOLDMAN SACHS MORTGAGE COMPANY,

a New York limited partnership

By:

 

Name:

 

Title:

 

GUGGENHEIM STRUCTURED REAL ESTATE FUNDING 2005-1 LTD. By: Guggenheim Structured
Real Estate Advisors, LLC, its Collateral Manager By: LOGO
[g933018ex10_29pg103a.jpg]  

 

Name:

Grant G. Rogers

Title:

Managing Director

OREGON PUBLIC EMPLOYEES RETIREMENT FUND By: GSREA, LLC as its Agent By: LOGO
[g933018ex10_29pg103b.jpg]  

 

Name:

Grant G. Rogers

Title:

Managing Director

KEYBANK NATIONAL ASSOCIATION,

a national banking association

By:

 

Name:

 

Title:

 

 

SIGNATURE PAGES TO THIRD OMNIBUS

AMENDMENT TO LOAN DOCUMENTS

(MORTGAGE LOAN)

S-3



--------------------------------------------------------------------------------

GOLDMAN SACHS MORTGAGE COMPANY,

a New York limited partnership

By:

 

Name:

 

Title:

 

GUGGENHEIM STRUCTURED REAL ESTATE FUNDING 2005-1 LTD. By:

 

Name:

 

Title:

 

OREGON PUBLIC EMPLOYEES RETIREMENT FUND By:

 

Name:

 

Title:

 

KEYBANK NATIONAL ASSOCIATION,

a national banking association

By: LOGO [g933018ex10_29pg104.jpg]  

 

Name:

TAYVEN HIKE,CFA

Title:

VICE PRESIDENT

 

SIGNATURE PAGES TO THIRD OMNIBUS

AMENDMENT TO LOAN DOCUMENTS

(MORTGAGE LOAN)

S-3



--------------------------------------------------------------------------------

CONSENT AND AGREEMENT OF GUARANTORS

This Consent and Agreement of Guarantors (this “Consent”) is attached to that
certain Third Omnibus Amendment to Loan Documents (Mortgage Loan) (the
“Amendment”) dated as of December 15, 2010, executed by General Electric Capital
Corporation, a Delaware corporation, New York Life Insurance Company, a New York
mutual insurance company, PB Capital Corporation, a Delaware corporation, The
Governor and Company of the Bank of Ireland, Connecticut Branch, Goldman Sachs
Mortgage Company, a New York limited partnership, Guggenheim Structured Real
Estate Funding 2005-1 Ltd., Oregon Public Employees Retirement Fund, and Key
Bank National Association, a national banking association, collectively as
Lender, and W2007 Equity Inns Realty, LLC, a Delaware limited liability and
W2007 Equity Inns Realty, L.P., a Delaware limited partnership, collectively as
Borrower. Capitalized terms used and not defined in this Consent shall have the
same meanings that are given to such terms in the Amendment or in the Loan
Agreement referred to therein, as applicable. Operating Partnership previously
executed in favor of Lender that certain Payment Guaranty dated October 25, 2007
(the “Operating Partnership Payment Guaranty”), which is secured by that certain
Pledge and Security Agreement (Encumbered Property Equity Interests — Mortgage
Loan) dated as of October 25, 2007, executed by Operating Partnership in favor
of Lender (the “Operating Partnership Pledge Agreement”). Operating Partnership
and Sponsor previously executed in favor of Lender that certain Guaranty of
Recourse Obligations (Mortgage) dated as of October 25, 2007, as amended by the
Guaranty Amendment (as so amended, the “Guaranty of Recourse Obligations”).
Operating Partnership previously executed in favor of Lender that certain
Environmental Indemnity Agreement dated as of October 25, 2007 (the
“Environmental Indemnity Agreement”). As used in this Consent, the term
“Guarantors” means, collectively, Operating Partnership and Sponsor.

Guarantors, having read and understood the provisions of the Amendment, each
hereby (i) consents to all of the terms and provisions of the Amendment, and
(ii) joins in and makes in favor of Lender all of those waivers and releases set
forth in Section 3 of the Amendment (which are hereby incorporated into this
Consent in their entirety).

Operating Partnership hereby: (a) agrees that the Amendment does not terminate
or otherwise impair any of the obligations of Operating Partnership to Lender
under the Operating Partnership Payment Guaranty, the Operating Partnership
Pledge Agreement, the Guaranty of Recourse Obligations and/or the Environmental
Indemnity Agreement; (b) reaffirms, in light of the Amendment, the obligations
of Operating Partnership to Lender under the Operating Partnership Payment
Guaranty, the Operating Partnership Pledge Agreement, the Guaranty of Recourse
Obligations and the Environmental Indemnity Agreement; (c) agrees that the
Operating Partnership Payment Guaranty and the Guaranty of Recourse Obligations
shall continue to guaranty the obligations of Borrower specified therein, as
such obligations may have been

 

CONSENT AND AGREEMENT

OF GUARANTORS

-1-



--------------------------------------------------------------------------------

modified by or pursuant to the Amendment and including the Amendment; and
(d) agrees that all references in the Operating Partnership Payment Guaranty,
the Operating Partnership Pledge Agreement, the Guaranty of Recourse Obligations
and/or the Environmental Indemnity Agreement, (i) to the “Loan Agreement”, the
“Note” and any other terms used therein or other Loan Documents described
therein shall be deemed to be references to such terms and/or documents as
amended by or pursuant to the Amendment, and (ii) to the “Loan Documents” shall
include, in addition to all other Loan Documents existing as of the date hereof,
the Amendment and all documents executed pursuant to the Amendment.

Sponsor hereby: (a) agrees that the Amendment does not terminate or otherwise
impair any of the obligations of Sponsor to Lender under the Guaranty of
Recourse Obligations; (b) reaffirms, in light of the Amendment, the obligations
of Sponsor to Lender under the Guaranty of Recourse Obligations; (c) agrees that
the Guaranty of Recourse Obligations shall continue to guaranty the obligations
of Borrower specified therein, as such obligations may have been modified by or
pursuant to the Amendment and including the Amendment; and (d) agrees that all
references in the Guaranty of Recourse Obligations, (i) to the “Loan Agreement”,
the “Note” and any other terms used therein or other Loan Documents described
therein shall be deemed to be references to such terms and/or documents as
amended by or pursuant to the Amendment, and (ii) to the “Loan Documents” shall
include, in addition to all other Loan Documents existing as of the date hereof,
the Amendment and all documents executed pursuant to the Amendment.

[Remainder of page intentionally left blank]

 

CONSENT AND AGREEMENT

OF GUARANTORS

-2-



--------------------------------------------------------------------------------

Operating Partnership has reread the Operating Partnership Payment Guaranty, the
Operating Partnership Pledge Agreement, the Guaranty of Recourse Obligations and
the Environmental Indemnity Agreement, and Sponsor has reread the Guaranty of
Recourse Obligations, and Operating Partnership and Sponsor, with the advice of
their own counsel, each hereby reaffirms and restates all waivers,
authorizations, and agreements set forth in such documents, as though set forth
in full in this Consent.

 

GUARANTORS: “Operating Partnership”

W2007 EQUITY INNS PARTNERSHIP, L.P.,

a Tennessee limited partnership

By:  W2007 EQUITY INNS GEN-PAR, LLC, a Delaware limited liability company, its
General Partner By: LOGO [g933018ex10_29pg107a.jpg]    

 

Name: 

Peter A. Weidman

Title:

Authorized Signatory

“Sponsor”

WHITEHALL STREET GLOBAL REAL ESTATE

LIMITED PARTNERSHIP 2007,

a Delaware limited partnership

By:  WH ADVISORS, L.L.C. 2007, a Delaware limited liability company its General
Partner By: LOGO [g933018ex10_29pg107b.jpg]    

 

Name: 

Peter A. Weidman

Title:

Authorized Signatory

 

CONSENT AND AGREEMENT

OF GUARANTORS

-3-



--------------------------------------------------------------------------------

CONSENT AND AGREEMENT OF PILLAR HOTEL AND RESORTS, L.P.

This Consent and Agreement of Pillar Hotel and Resorts, L.P. (this “Consent”) is
attached to that certain Third Omnibus Amendment to Loan Documents (Mortgage
Loan) (the “Amendment”) dated as of December 15, 2010, executed by General
Electric Capital Corporation, a Delaware corporation, New York Life Insurance
Company, a New York mutual insurance company, PB Capital Corporation, a Delaware
corporation, The Governor and Company of the Bank of Ireland, Connecticut
Branch, Goldman Sachs Mortgage Company, a New York limited partnership,
Guggenheim Structured Real Estate Funding 2005-1 Ltd., Oregon Public Employees
Retirement Fund, and KeyBank National Association, a national banking
association, collectively as Lender, and W2007 Equity Inns Realty, LLC, a
Delaware limited liability and W2007 Equity Inns Realty, L.P., a Delaware
limited partnership, collectively as Borrower. Capitalized terms used and not
defined in this Consent shall have the same meanings that are given to such
terms in the Amendment or in the Loan Agreement referred to therein, as
applicable. The undersigned, Pillar Hotel and Resorts, L.P. (f/k/a Archon
Hospitality, L.P.), a Delaware limited partnership (“Pillar Hotel”) is a party
to the Pillar Hotel Property Management Agreements, and one or more Consents and
Agreements of Manager and Subordination of Management Agreement (Mortgage) made
in favor of Lender with respect to all of such Pillar Hotel Property Management
Agreements (collectively, the “Subordination Agreements”).

Pillar Hotel, having read and understood the provisions of the Amendment, hereby
(a) consents to all of the terms and provisions of the Amendment, (b) agrees
that the Amendment does not terminate or otherwise impair any of the obligations
of the undersigned to Lender under the Subordination Agreements, (c) reaffirms
the undersigned’s obligations under the Subordination Agreements, in light of
the Amendment, (d) agrees that all references in the Subordination Agreements to
the Loan Agreement, the Note and any other terms used therein or other Loan
Documents described therein shall be deemed to be references to such terms
and/or documents as amended by or pursuant to the Amendment, and that all
references in the Subordination Agreements to the “Loan Documents” shall
include, in addition to all other Loan Documents existing as of the date hereof,
the Amendment and all documents executed pursuant to the Amendment, and
(e) joins in and makes in favor of Lender all of those waivers and releases set
forth in Section 3 of the Amendment (which are hereby incorporated into this
Consent in their entirety).

[Remainder of page intentionally left blank]

 

CONSENT AND AGREEMENT

OF ARCHON HOSPITALITY

-1-



--------------------------------------------------------------------------------

Pillar Hotel has reread the Subordination Agreements, and with the advice of its
own counsel, hereby reaffirms and restates all waivers, authorizations, and
agreements set forth in the Subordination Agreements, as though set forth in
full herein.

 

“Pillar Hotel” PILLAR HOTEL AND RESORTS, L.P.,

(f/k/a Archon Hospitality, L.P.),

a Delaware limited partnership

By:  Pillar Hotels and Resorts Gen-Par, L.L.C., a Delaware limited liability
company, its general partner By: LOGO [g933018ex10_29pg109.jpg]    

 

Name: 

Chris Russell

Title:

President & Manager

 

CONSENT AND AGREEMENT

OF ARCHON HOSPITALITY

-2-



--------------------------------------------------------------------------------

CONSENT AND AGREEMENT OF MEZZANINE LENDER

This Consent and Agreement of Mezzanine Lender (this “Consent”) is attached to
that certain Third Omnibus Amendment to Loan Documents (Mortgage Loan) (the
“Amendment”) dated as of December 15, 2010, executed by General Electric Capital
Corporation, a Delaware corporation, New York Life Insurance Company, a New York
mutual insurance company, PB Capital Corporation, a Delaware corporation, The
Governor and Company of the Bank of Ireland, Connecticut Branch, Goldman Sachs
Mortgage Company, a New York limited partnership, Guggenheim Structured Real
Estate Funding 2005-1 Ltd., Oregon Public Employees Retirement Fund, and KeyBank
National Association, a national banking association, collectively as Lender,
and W2007 Equity Inns Realty, LLC, a Delaware limited liability and W2007 Equity
Inns Realty, L.P., a Delaware limited partnership, collectively as Borrower.
Capitalized terms used and not defined in this Consent shall have the same
meanings that are given to such terms in the Amendment or in the Loan Agreement
referred to therein, as applicable. The undersigned, Goldman Sachs Mortgage
Company, a New York limited partnership (“Mezzanine Lender”) is the sole current
“Mezzanine Lender” (as such term is defined in the Loan Agreement) and currently
holds all of the Mezzanine Loan (as such term is defined in the Loan Agreement).
Mezzanine Lender is also a party with Lender to that certain Intercreditor
Agreement dated as of October 25, 2007 (the “Mortgage/Mezz Intercreditor
Agreement”).

Mezzanine Lender, having read and understood the provisions of the Amendment,
hereby (a) consents to all of the terms and provisions of the Amendment,
(b) agrees that the Amendment does not terminate or otherwise impair any of the
obligations of the undersigned to Lender under the Mortgage/Mezz Intercreditor
Agreement, (c) reaffirms the undersigned’s obligations under the Mortgage/Mezz
Intercreditor Agreement, in light of the Amendment, (d) agrees that all
references in the Mortgage/Mezz Intercreditor Agreement to the Loan Agreement,
the Note and any other terms used therein or other Loan Documents described
therein shall be deemed to be references to such terms and/or documents as
amended by or pursuant to the Amendment, and that all references in the
Mortgage/Mezz Intercreditor Agreement to the “Loan Documents” shall include, in
addition to all other Loan Documents existing as of the date hereof, the
Amendment and all documents executed pursuant to the Amendment, (e) agrees that
the Mezzanine Loan Documents are subject to the provisions of the Amendment, and
that the Amendment shall govern in the event of any inconsistency with the
Mezzanine Loan Documents, (f) represents to Lender that (i) the agreements set
forth in paragraph B of Schedule 1.3 attached to the Amendment are all of the
currently effective Mezzanine A Loan Documents and (ii) all Mezzanine Loan
Documents with respect to Mezzanine Loans B through G, inclusive, have been
released pursuant to the release agreements set forth in paragraph C of Schedule
1.3 attached to the Amendment.

[Remainder of page intentionally left blank]

 

CONSENT AND AGREEMENT

OF MEZZANINE LENDER

-1-



--------------------------------------------------------------------------------

Mezzanine Lender has reread the Mortgage/Mezz Intercreditor Agreement, and with
the advice of its own counsel, hereby reaffirms and restates all waivers,
authorizations, and agreements set forth in the Mortgage/Mezz Intercreditor
Agreement, as though set forth in full herein.

 

GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership By: LOGO
[g933018ex10_29pg111.jpg]  

 

Name:

Mark J. Buono

Title:

 

 

CONSENT AND AGREEMENT

OF MEZZANINE LENDER

-2-



--------------------------------------------------------------------------------

CONSENT AND AGREEMENT OF ASSET MANAGER

This Consent and Agreement of Asset Manager (this “Consent”) is attached to that
certain Third Omnibus Amendment to Loan Documents (Mortgage Loan) (the
“Amendment”) dated as of December 15, 2010, executed by General Electric Capital
Corporation, a Delaware corporation, New York Life Insurance Company, a New York
mutual insurance company, PB Capital Corporation, a Delaware corporation, The
Governor and Company of the Bank of Ireland, Connecticut Branch, Goldman Sachs
Mortgage Company, a New York limited partnership, Guggenheim Structured Real
Estate Funding 2005-1 Ltd., Oregon Public Employees Retirement Fund, and KeyBank
National Association, a national banking association, collectively as Lender,
and W2007 Equity Inns Realty, LLC, a Delaware limited liability and W2007 Equity
Inns Realty, L.P., a Delaware limited partnership, collectively as Borrower.
Capitalized terms used and not defined in this Consent shall have the same
meanings that are given to such terms in the Amendment or in the Loan Agreement
referred to therein, as applicable.

The undersigned, Archon Group, L.P., a Delaware limited partnership (“Asset
Manager”) and W2007 Grace I, LLC, a Tennessee limited liability company are
currently parties to that certain Asset Management Agreement dated as of
October 25, 2007 (as now or hereafter amended, and including substitutions
thereto or replacements thereof, the “Asset Management Agreement”), pursuant to
which Asset Manager provides asset management services to the Mortgaged
Properties and the Encumbered Properties.

Asset Manager, having read and understood the provisions of the Amendment,
hereby: (a) consents to all of the terms and provisions of the Amendment
(including without limitation the restrictions on the amount of the Asset
Management Fee, and the deferral of 50% of the Asset Management Fee, set forth
in Section 2.8(d) of the Amendment); (b) agrees that Asset Manager’s right to
receive the Archon Asset Management Fee is subject to all restrictions set forth
in the Amendment (including without limitation Section 2.8(d) thereof), and that
Asset Manager will hold in trust for Lender and immediately pay over to Lender
any payments made under the Asset Management Agreement in violation of the
restrictions set forth in the Amendment; (c) agrees that Asset Manger’s rights
to enforce the Asset Management Agreement in accordance with its terms against
Borrower or any Affiliate of Borrower are hereby amended to incorporate the
restrictions set forth in Section 2.8(d) and any other applicable provisions of
the Amendment; (d) confirms and agrees that Lender has no obligation to Asset
Manager under or with respect to the Asset Management Agreement; (e) confirms
and agrees that the Asset Management Agreement (including without limitation any
obligation to pay any deferred portion of any Asset Management Fee) shall not be
binding on the Mortgaged Properties, Lender, any receiver obtained by Lender, or
any other party that acquires ownership of any of the Mortgaged Properties,
following any foreclosure (or deed in lieu of foreclosure) of any Mortgages

 

CONSENT AND AGREEMENT

OF ASSET MANAGER

-1-



--------------------------------------------------------------------------------

encumbering such Mortgaged Properties; and (f) subordinates its right to receive
any and all payments under the Asset Management Agreement to Lender’s liens and
rights to receive payments under the Loan Documents (provided that Asset Manager
may retain portions of the Asset Management Fee received by Asset Manager prior
to the occurrence of an Event of Default to the extent permitted under the
provisions of the Amendment and other Loan Documents).

[Remainder of page intentionally left blank]

 

CONSENT AND AGREEMENT

OF ASSET MANAGER

-2-



--------------------------------------------------------------------------------

Asset Manager, with the advice of its own counsel, has executed this Consent in
favor of Lender and its successors and assigns under or with respect to the Loan
Documents.

 

“Asset Manager”

ARCHON GROUP, L.P.,

a Delaware limited partnership

By: LOGO [g933018ex10_29pg114.jpg]  

 

Name:

Richard R. Frapart

Title:

Vice President

 

CONSENT AND AGREEMENT

OF ASSET MANAGER

-3-



--------------------------------------------------------------------------------

EXHIBIT A

REVISED SCHEDULE E TO LOAN AGREEMENT

(Aggregate Allocated Loan Amounts)

Note: This Schedule E replaces the existing Schedule E to the Loan Agreement.

[Attached]

 

EXHIBIT A

REVISED SCHEDULE E TO LOAN AGREEMENT

(Aggregate Allocated Loan Amounts)

-1-



--------------------------------------------------------------------------------

LOGO [g933018ex10_29pg116new.jpg]



--------------------------------------------------------------------------------

LOGO [g933018ex10_29pg117new.jpg]



--------------------------------------------------------------------------------

LOGO [g933018ex10_29pg118new.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF GUARANTY AMENDMENT

FIRST AMENDMENT TO GUARANTY OF RECOURSE OBLIGATIONS

(MORTGAGE LOAN)

THIS FIRST AMENDMENT TO GUARANTY OF RECOURSE OBLIGATIONS (MORTGAGE LOAN) (this
“Amendment”) is made and entered into as of December 15, 2010, by and between
WHITEHALL STREET GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007, a Delaware limited
partnership (together with its successors and assigns, “Sponsor”), W2007 EQUITY
INNS PARTNERSHIP, L.P., a Tennessee limited partnership, (together with its
successors and assigns, “Operating Partnership”; and collectively with Sponsor,
“Guarantors” and each a “Guarantor”), GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation (“GECC”), NEW YORK LIFE INSURANCE COMPANY, a New York
mutual insurance company (“New York Life”), PB CAPITAL CORPORATION, a Delaware
corporation (“PB Capital”), THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND,
CONNECTICUT BRANCH (“Bank of Ireland”), GOLDMAN SACHS MORTGAGE COMPANY, a New
York limited partnership (“Goldman Sachs”). GUGGENHEIM STRUCTURED REAL ESTATE
FUNDING 2005-1 LTD. (“GSRE”), OREGON PUBLIC EMPLOYEES RETIREMENT FUND (“OPERF”),
and KEYBANK NATIONAL ASSOCIATION, a national banking association (“KeyBank”).
GECC, New York Life, PB Capital, Bank of Ireland, Goldman Sachs, KeyBank, GSRE
and OPERF (and their respective successors and assigns) are sometimes
individually and collectively referred to herein as the “Lender” or the
“Noteholders.”

RECITALS

A. Lender is the current “Lender,” and W2007 EQUITY INNS REALTY, LLC, a Delaware
limited liability (“Borrower LLC”), and W2007 EQUITY INNS REALTY, L.P., a
Delaware limited partnership (“Borrower LP” and collectively, together with
Borrower LLC, the “Borrower”), jointly and severally, are the current
“Borrower,” pursuant to a Loan Agreement dated as of October 25, 2007, between
Borrower and Goldman Sachs (in such capacity as the sole initial Lender, the
“Original Lender”) (the “Original Loan Agreement”), as amended by a First
Omnibus Amendment to Loan Documents (Mortgage) dated as of February 11, 2008,
between Borrower and Original Lender (the “First Omnibus Amendment”) and a
Second Omnibus Amendment to Loan Documents (Mortgage) dated as of April 2, 2008,
between Borrower and Original Lender (the “Second Omnibus Amendment”). The
Original Loan Agreement, as modified by the First Omnibus Amendment and the
Second Omnibus Amendment, is referred to herein as the “Loan Agreement.”
Capitalized terms used and not defined in this Amendment shall have the same
meanings that are given to such terms in the Loan Agreement. Pursuant to the
terms of the Loan Agreement, Lender made a loan to Borrower (the “Loan”) for the
purposes described in the Loan Agreement.

 

EXHIBIT B

FORM OF GUARANTY AMENDMENT

-1-



--------------------------------------------------------------------------------

B. The Note (as defined in the Original Loan Agreement) that evidenced the Loan
has been divided into the following currently existing Note Components pursuant
to Section 1.3(c) of the Original Loan Agreement:

(i) Note A-1A, in the stated principal amount of $555,000,000, currently held by
GECC, and having an outstanding principal balance of $462,044,469.80 as of the
date hereof (“Note A-1A”);

(ii) Note A-1B, in the stated principal amount of $100,000,000, currently held
by New York Life, and having an outstanding principal balance of $83,251,255.81
as of the date hereof (“Note A-1B”);

(iii) Note A-1C, in the stated principal amount of $60,000,000, currently held
by PB Capital, and having an outstanding principal balance of $49,950,753.50 as
of the date hereof (“Note A-1C”);

(iv) Note A-2, in the stated principal amount of $100,000,000, currently held by
Bank of Ireland, and having an outstanding principal balance of $83,251,255.81
as of the date hereof (“Note A-2”);

(v) Note B-1A, in the stated principal amount of $134,000,000, currently held by
Goldman Sachs, and having an outstanding principal balance of $111,556,682.81 as
of the date hereof (“Note B-1A”);

(vi) Note B-1B1, in the stated principal amount of $25,841,188.68, currently
held by GSRE, and having an outstanding principal balance of $25,841,188.68 as
of the date hereof (“Note B-1B1”);

(vii) Note B-1B2, in the stated principal amount of $15,784,439.23, currently
held by OPERF, and having an outstanding principal balance of $15,784,439.23 as
of the date hereof (“Note B-1B2”);

(viii) Note B-1B3, in the stated principal amount of $41,625,627.91, currently
held by KeyBank, and having an outstanding principal balance of $41,625,627.91
as of the date hereof (“Note B-1B3”);

(ix) Note B-2A, in the stated principal amount of $40,000,000, currently held by
Goldman Sachs, and having an outstanding principal balance of $33,300,502.34 as
of the date hereof (Note B-2A”); and

(x) Note B-2B, in the stated principal amount of $60,000,000, currently held by
Goldman Sachs, and having an outstanding principal balance of $49,950,753.50 as
of the date hereof (“Note B-2B”).

 

EXHIBIT B

FORM OF GUARANTY AMENDMENT

-2-



--------------------------------------------------------------------------------

As used herein, “Note” means, collectively, Note A-1A, Note A-1B, Note A-1C,
Note A-2, Note B-1 A, Note B-1B1, Note B-1B2, Note B-1B3, Note B-2A and Note
B-2B, and all references to any of the foregoing include all amendments,
modifications, restatements, supplements or replacements thereto (including any
further components thereof, created under Section 1.3(c) of the Original Loan
Agreement or otherwise).

C. The Loan, and the other obligations of Borrower to Lender under the Loan
Agreement, the Note and the other Loan Documents, is secured by, among other
things, those certain mortgages, deeds of trust and deeds to secure debt, each
dated as of October 25, 2007, and each further amended substantially as of the
date hereof (collectively, the “Security Instruments”), which grant to Lender,
among other things, a first priority lien on the fee simple title and/or
leasehold estate of Borrower in the Mortgaged Properties.

D. The Loan is guaranteed by, among other things, a Guaranty of Recourse
Obligations (the “Recourse Guaranty”) dated as of October 25, 2007, made by
Guarantors in favor of Lender.

E. Lender and the Guarantors desire to modify the Recourse Guaranty upon the
terms and conditions set forth in this Amendment.

F. This Amendment is a “Loan Document” as such term is defined in the Loan
Agreement.

AGREEMENT

NOW, THEREFORE, with reference to the foregoing Recitals and in consideration of
the mutual covenants and agreements contained in this Amendment, and for other
valuable consideration, receipt of which is acknowledged, Borrower and Lender
hereby agree as follows:

1. Recitals. Lender and the Guarantors acknowledge and agree that the above
statements of fact set forth in the Recitals are true and correct.

2. Defined Terms. Section 1(b) of the Recourse Guaranty is amended in its
entirety to read as follows:

(b) The term “Guaranteed Obligations” shall mean, (x) with respect to Sponsor,
the obligations set out in Section 2(a) and the Joint and Several Guaranteed
Obligations as defined in Section 2(b), and (y) with respect to Operating
Partnership, the obligations set out in Section 2(a), the Joint and Several
Obligations as defined in Section 2(b) and the Operating Partnership Guaranteed
Obligations as defined in Section 2(c). For the avoidance of doubt, no use of
the general term “Guaranteed Obligations” to characterize the obligations of
Sponsor and Operating Partnership hereunder shall imply any liability on the
part of Sponsor for any of the Operating Partnership Guaranteed Obligations, nor
shall it in any way be deemed a limitation on or vitiation of the

 

EXHIBIT B

FORM OF GUARANTY AMENDMENT

-3-



--------------------------------------------------------------------------------

cap on Sponsor’s liability set forth in the last paragraph of Section 2(b);
provided, that, except as expressly set forth herein with respect to the
Operating Partnership Guaranteed Obligations, all of the obligations of the
Guarantors under this Agreement shall be joint and several.

3. Guaranty of Loan Obligations. Section 2 of the Recourse Guaranty is amended
in its entirety to read as follows:

2. Guaranty of Loan Obligations.

(a) The Guarantors hereby irrevocably and unconditionally guarantee to Lender
and its successors and permitted assigns of interests in the Loan, on a joint
and several basis, the payment of all of Borrower’s payment obligations under
the terms of the Loan Agreement, the Note and the other Loan Documents as and
when the same shall be due and payable, whether by lapse of time, by
acceleration of maturity or otherwise; provided that such amounts shall only be
payable in the event of (i) any voluntary Transfer of Collateral which is
prohibited under the Loan Agreement, or (ii) the occurrence of any filing by
Borrower or Mezzanine Borrower under the Bankruptcy Code or any joining or
colluding by Borrower, Mezzanine Borrower or any of their Affiliates (including
any Guarantor) in the filing of an involuntary case in respect of Borrower or
Mezzanine Borrower under the Bankruptcy Code. To the extent such payment
obligation arises, each Guarantor hereby irrevocably and unconditionally
covenants and agrees that it is liable for such payment obligations as a primary
obligor. For the avoidance of doubt, the obligations of the Guarantors under
this Section 2(a) is in addition to, and is not limited by, their obligations
under Sections 2(b) and 2(c), below.

(b) Without in any way limiting its obligations under Sections 2(a) and 2(c),
the Guarantors hereby agree to indemnify Lender on a joint and several basis and
hold Lender harmless from and against any and all Damages to Lender (including
the legal and other expenses of enforcing the obligations of Borrower and/or any
Guarantor hereunder and under Section 9.19(b) of the Loan Agreement) to the
extent resulting from or arising out of any of the following (collectively, the
“Joint and Several Guaranteed Obligations”):

(i) any voluntary Lien which is prohibited under the Loan Agreement;

(ii) (A) The misappropriation or misapplication in violation of the Loan
Documents by Borrower, the Guarantors or any of their respective Affiliates of
any funds (including misappropriation or misapplication of Revenues, security
deposits, Net Proceeds and/or Loss Proceeds and the violation of the last
sentence of Section 5.7(d) of the Loan Agreement, (B) any failure by the
Operating Partnership to remit or cause to be remitted all net Revenues

 

EXHIBIT B

FORM OF GUARANTY AMENDMENT

-4-



--------------------------------------------------------------------------------

generated by the Encumbered Properties in the possession or control of the
Operating Partnership or its Affiliates, including but not limited to all Excess
Capital Event Proceeds with respect to all or any part of the Encumbered
Properties, or sales of full or partial interests in the Encumbered Properties,
into the Cash Management Account or a Blocked Account, in each case pursuant to
and solely to the extent required under Section 3.1(b)(ii) of the Loan
Agreement), (C) Borrower or any Guarantor or any of their respective Affiliates
give any payment directions to any Approved Property Manager after an Event of
Default with respect to any Revenues or other proceeds of the Mortgaged
Properties and the Encumbered Properties that conflict with any prior
instructions given by Lender to such Approved Property Manager, or (D) any
failure of the Operating Partnership to turn over any Trust Preferred Payments
to Lender as required under Section 3.2(b)(vi) of the Loan Agreement (as amended
and restated in Section 2.12(e) of the Third Omnibus Amendment to the Loan
Agreement);

(iii) Borrower’s failure to notify Lender or cause Lender to be notified of the
receipt by the Encumbered Property Owner of a written notice of default
(specifically denominated as such) under any Encumbered Property Indebtedness
Document and/or Borrower’s failure to reasonably cooperate with Lender to permit
Lender to cure the default, in each case if, and only if, a Whitehall Knowledge
Party is aware of same, in each case pursuant to Section 5.21 of the Loan
Agreement; and

(iv) Borrower’s failure to maintain insurance as required by the Loan Agreement
or any other Loan Document.

Notwithstanding the foregoing, but without in any way limiting the obligations
and liabilities of any Guarantor under Section 2(a) above, of Operating
Partnership with respect to the Joint and Several Guaranteed Obligations or of
Operating Partnership and Sponsor with respect to any other guarantees delivered
in connection with the Loan and/or the Mezzanine Loan, Sponsor’s (but not
Operating Partnership’s) aggregate liability with respect to the Joint and
Several Guaranteed Obligations shall in no event exceed 10% of the Principal
Indebtedness as of the time the acts or omissions giving rise to such Joint and
Several Guaranteed Obligations occurred.

(c) Without in any way limiting its obligations under Sections 2(a) and 2(b),
Operating Partnership hereby agrees to indemnify Lender and hold Lender harmless
from and against any and all Damages to Lender (including the legal and other
expenses of enforcing the obligations of Borrower hereunder and under
Section 9.19(b) of the Loan Agreement or of Operating Partnership hereunder) to
the extent resulting from or arising out of any of the following (collectively,
the “Operating Partnership Guaranteed Obligations”):

(i) Any fraud or intentional misrepresentation committed by Borrower, the
Guarantors or any of their respective Affiliates in connection with the Loan;

 

EXHIBIT B

FORM OF GUARANTY AMENDMENT

-5-



--------------------------------------------------------------------------------

(ii) Any breach by Borrower or the Guarantors of any representation or covenant
regarding environmental matters contained in the Loan Agreement or in the
Environmental Indemnity Agreement;

(iii) Any intentional physical waste with respect to any Mortgaged Property
committed or permitted by Borrower, the Guarantors or any of their respective
Affiliates; and

(iv) The failure of Borrower and/or any Single-Purpose Equityholder, at any
time, to be a Single-Purpose Entity.

4. Relationship to Recourse Guaranty. Except as expressly modified by or
pursuant to this Amendment, all terms and conditions of the Recourse Guaranty
shall be and remain in full force and effect until all amounts owing under the
Loan Agreement and each other Loan Document have been paid in full. Any
reference to the Recourse Guaranty from and after the effective date of this
Amendment shall mean the Recourse Guaranty as amended by or pursuant to this
Amendment. In the event of any inconsistency between the provisions of this
Amendment and those of the Recourse Guaranty, the provisions of this Amendment
shall control.

5. Entire Agreement. This Amendment and the Loan Documents constitute the entire
agreement among the parties with respect to the subject matter hereof. This
Amendment supersedes all previous negotiations, discussions and agreements
between the parties relating to its subject matter, and no parol evidence of any
prior or other agreement shall be permitted to contradict or vary the terms
hereof.

6. Governing Law. Except only to the extent that any Mortgage or other Loan
Document expressly states that the law of another jurisdiction shall govern such
Loan Document or any particular matter specified therein, the validity,
construction, enforcement and interpretation of the Loan Documents (including
this Amendment), and any claim, controversy or dispute arising under or related
to any of the Loan Documents, the transactions contemplated thereby or the
rights, duties and relationship of the parties thereto, shall be governed by the
laws of the State of New York, without regard to the principles thereof
regarding conflict of laws, and any applicable laws of the United States of
America.

7. Successors and Assigns. This Amendment shall be binding on, and shall inure
to the benefit of, the successors and permitted assigns of the parties hereto.

8. Construction. Unless the context otherwise specifies or requires, all of the
terms used in this Amendment shall be applicable equally to the singular and
plural forms of such terms and to all genders. Any pronoun used in this
Amendment shall be deemed to cover all

 

EXHIBIT B

FORM OF GUARANTY AMENDMENT

-6-



--------------------------------------------------------------------------------

genders. The terms “include,” “including” and similar terms shall be construed
as if followed by the phrase “without being limited to.” The term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Amendment refer to this Amendment as a whole and not to
any particular provision or section of this Amendment.

9. Counterparts. This Amendment may be executed in counterparts, which together
shall constitute but one and the same original.

[Signatures begin on next page]

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first stated above.

 

GUARANTORS:

WHITEHALL STREET GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007,

a Delaware limited partnership

By:

WH ADVISORS, L.L.C. 2007,

a Delaware limited liability company

its General Partner

By:

 

Name:

 

Title:

 

W2007 EQUITY INNS PARTNERSHIP, L.P.,

a Tennessee limited partnership

By:

W2007 EQUITY INNS GEN-PAR, LLC,

a Delaware limited liability company

its General Partner

By:

 

Name:

 

Title:

 

 

EXHIBIT B

FORM OF GUARANTY AMENDMENT

-7-



--------------------------------------------------------------------------------

LENDERS:

GENERAL ELECTRIC CAPITAL CORPORATION,

a Delaware corporation, as Lead Lender on behalf of all Noteholders

By:

 

Name:

 

Title:

 

 

EXHIBIT B

FORM OF GUARANTY AMENDMENT

-8-



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF PROPERTY MANAGER PAYMENT LETTER

[Letterhead of Borrower]

[Leave undated]

 

[Name and Address of Property Manager]

 

 

 

 

  Re: [Name and address of Hotel]

Gentlemen:

The undersigned is the owner of that certain hotel designated above (the
“Hotel”), and you are the property manager of the Hotel under a property
management agreement between you and the undersigned dated                     
(the “Management Agreement”).

You are hereby directed to comply with all directions received from General
Electric Capital Corporation (“GECC”), as lead lender and the holder, on behalf
of itself and various other mortgage lenders, of a mortgage, deed of trust or
deed to secure debt encumbering the Hotel (“Lender”). Such compliance includes
the delivery of all cash flow from the Hotel, after the payment of property
expenses and permitted management fees and the retention of any required minimum
operating reserve in accordance with the provisions of the Management Agreement,
directly to any bank account designed by GECC.

[Insert applicable Borrower signature block]

 

cc: General Electric Capital Corporation

 

EXHIBIT C

FORM OF PROPERTY MANAGER PAYMENT LETTER



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF AMENDMENT TO CASH MANAGEMENT AGREEMENT

FIRST AMENDMENT TO CASH MANAGEMENT AGREEMENT

THIS FIRST AMENDMENT TO CASH MANAGEMENT AGREEMENT (this “Amendment”) is made and
entered into as of December 15, 2010, by and between BANK OF AMERICA, N.A.,
successor to LaSalle Bank National Association (together with its successors and
permitted assigns, the “Cash Management Bank”). W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company (“Realty LLC”). W2007 EQUITY INNS REALTY,
L.P., a Delaware limited partnership (“Realty LP”; and together with Realty LLC,
individually or collectively, as the context requires, “Borrower”), GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation (“GECC”), NEW YORK LIFE
INSURANCE COMPANY, a New York mutual insurance company (“New York Life”). PB
CAPITAL CORPORATION, a Delaware corporation (“PB Capital”), THE GOVERNOR AND
COMPANY OF THE BANK OF IRELAND, CONNECTICUT BRANCH (“Bank of Ireland”). GOLDMAN
SACHS MORTGAGE COMPANY, a New York limited partnership (“Goldman Sachs”).
GUGGENHEIM STRUCTURED REAL ESTATE FUNDING 2005-1 LTD. (“GSRE”). OREGON PUBLIC
EMPLOYEES RETIREMENT FUND (“OPERF”). and KEYBANK NATIONAL ASSOCIATION, a
national banking association (“KeyBank”). GECC, New York Life, PB Capital, Bank
of Ireland, Goldman Sachs, KeyBank, GSRE and OPERF (and their respective
successors and assigns) are sometimes individually and collectively referred to
herein as the “Lender” or the “Noteholders”). GECC is authorized under the Third
Omnibus Amendment (as defined below) to execute this Amendment as the Lead
Lender on behalf of all Noteholders.

RECITALS

A. Borrower is the current “Borrower”, Noteholders are the current “Lender” and
Cash Management Bank is the current “Cash Management Bank,” under that certain
Cash Management Agreement dated as of October 25, 2007, originally between
LaSalle Bank National Association (as the original Cash Management Bank),
Borrower, and Goldman Sachs Mortgage Sachs Mortgage Company, a New York limited
partnership (as the original Lender) (the “Cash Management Agreement”).
Capitalized terms used and not defined in this Amendment shall have the same
meanings that are given to such terms in the Cash Management Agreement.

 

EXHIBIT D

FORM OF AMENDMENT TO

CASH MANAGEMENT AGREEMENT

-1-



--------------------------------------------------------------------------------

B. Borrower and Lender have entered into that certain Third Omnibus Amendment to
Loan Documents (Mortgage Loan) dated as of December 15, 2010 (the “Third Omnibus
Amendment”), which amends the Loan Agreement in certain respects.

C. Lender, Borrower and Cash Management Bank desire to modify the Cash
Management Agreement in certain respects, in order to conform it to the
provisions of the Third Omnibus Amendment.

AGREEMENT

NOW, THEREFORE, with reference to the foregoing Recitals and in consideration of
the mutual covenants and agreements contained in this Amendment, and for other
valuable consideration, receipt of which is acknowledged, Borrower, Lender and
Cash Management Bank hereby agree as follows:

10. Recitals. Lender and Borrower acknowledge and agree that the above
statements of fact set forth in the Recitals are true and correct.

11. Identification of Existing Accounts. The Accounts designated in
subparagraphs (i) through (x) of Section 1(a) of the Cash Management Agreement
are hereby replaced with the Accounts listed on Exhibit “A” attached hereto,
which are the Accounts under the Cash Management Agreement existing as of the
date hereof (subject to any future changes, deletions or additions thereto which
shall also be deemed included within the definition of “Accounts” under the Cash
Management Agreement).

12. New Exhibit 1. The form of disbursement instructions letter attached as
Exhibit 1 to the Cash Management Agreement is hereby deleted and replaced with
the revised Exhibit 1 attached to this Amendment.

13. Definitions. All references in the Cash Management Account to the “Loan
Agreement” shall be deemed to mean the Loan Agreement, as amended by a First
Omnibus Amendment to Loan Documents (Mortgage) dated as of February 11, 2008, a
Second Omnibus Amendment to Loan Documents (Mortgage) dated as of April 2, 2008,
and the Third Omnibus Amendment.

14. Entire Agreement. This Amendment constitutes an amendment of the Cash
Management Agreement as contemplated by Section 17 of the Cash Management
Agreement. The Cash Management Agreement and this Amendment constitute the
entire agreement among the parties with respect to the subject matter hereof in
accordance with Section 17 of the Cash Management Agreement.

15. Counterparts. This Amendment may be executed in counterparts, which together
shall constitute but one and the same original.

 

EXHIBIT D

FORM OF AMENDMENT TO

CASH MANAGEMENT AGREEMENT

-2-



--------------------------------------------------------------------------------

[Signatures begin on next page]

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first stated above.

 

CASH MANAGEMENT BANK:

BANK OF AMERICA, N. A.,

successor-by-merger to LaSalle Bank National Association

By:

 

Name:

 

Title:

 

 

EXHIBIT D

FORM OF AMENDMENT TO

CASH MANAGEMENT AGREEMENT

-3-



--------------------------------------------------------------------------------

BORROWER:

W2007 EQUITY INNS REALTY, LLC,

a Delaware limited liability

By:

W2007 Equity Inns Senior Mezz, LLC,

a Delaware limited liability company,

its Manager

By:

 

Name:

 

Title:

 

W2007 EQUITY INNS REALTY, L.P.,

a Delaware limited partnership

By:

W2007 Equity Inns Realty Gen-Par, LLC,

a Delaware limited liability company,

its General Partner

By:

 

Name:

 

Title:

 

 

EXHIBIT D

FORM OF AMENDMENT TO

CASH MANAGEMENT AGREEMENT

-4-



--------------------------------------------------------------------------------

LENDER:

GENERAL ELECTRIC CAPITAL CORPORATION,

a Delaware corporation, as Lead Lender on behalf of all Noteholders

By:

 

Name:

 

Title:

 

 

EXHIBIT D

FORM OF AMENDMENT TO

CASH MANAGEMENT AGREEMENT

-5-



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF CURRENTLY EXISTING ACCOUNTS

 

CMA Account Name

  

Cash Management Bank Account Number

  

Cash Management Bank Account Name

Cash Management Account    Account 2047628893919 (for further credit to Trust
account 725086.1)    W2007 Equity Inns Tax, Ground Rents and Insurance Reserve
Account    sub-account of Cash Management Account    Same FF&E and CapEx Reserve
Account    sub-account of Cash Management Account    Same Working Capital
Reserve Account    sub-account of Cash Management Account    Same Loss Proceeds
Account    sub-account of Cash Management Account    Same

 

EXHIBIT D

FORM OF AMENDMENT TO

CASH MANAGEMENT AGREEMENT

-6-



--------------------------------------------------------------------------------

REVISED EXHIBIT 1

DISBURSEMENT INSTRUCTIONS

[This Exhibit replaces Exhibit 1 in the Cash Management Agreement]

            ,         

 

 

[Address] Attention:

 

Ladies and Gentlemen:

Reference is made to that certain Cash Management Agreement dated as of
October 25, 2007, as amended by that certain First Amendment to Cash Management
Agreement dated as of December 15, 2010 (the “Cash Management Agreement”),
currently among BANK OF AMERICA, N.A., successor to LaSalle Bank National
Association, as Cash Management Bank, W2007 EQUITY INNS REALTY, LLC, a Delaware
limited liability company and W2007 EQUITY INNS REALTY, L.P., a Delaware limited
partnership, collectively as Borrower, and GENERAL ELECTRIC CAPITAL CORPORATION,
a Delaware corporation, as Lead Lender (on behalf of the Noteholders designated
therein). Capitalized terms used and not defined herein shall have the meanings
given to such terms in the Cash Management Agreement and the Loan Agreement.

We hereby authorize and direct the Cash Management Bank to transfer from and
disburse on             , 20    , in accordance with wiring instructions (or
other account information) for each such disbursement as set forth on Annex I
hereto, funds then on deposit in the Cash Management Account (excluding its
subaccounts) as follows, subject in each case to the right of Cash Management
Bank to retain up to $5,000 in the Cash Management Account at all times,
pursuant to Section 2(b) of the Cash Management Agreement:

(a) To the Tax, Ground Rents and Insurance Reserve Account, the amount of
$        .

(b) To Lender, the amount of $        .

 

EXHIBIT D

FORM OF AMENDMENT TO

CASH MANAGEMENT AGREEMENT

-7-



--------------------------------------------------------------------------------

(c) To the FF&E and CapEx Reserve Account, the amount of $        .

(d) To Mezzanine Lender, the amount of $        .

(e) To Trust Preferred Payments, the amount of $        .

(f) To Borrower (to fund any shortfalls in payment of scheduled monthly debt
service or funding of reserves with respect to the Encumbered Property
Indebtedness or shortfalls in payment of approved operating expenses with
respect to the Borrower or the Encumbered Property Owners), the amount of
$        .

(g) To Borrower (to fund approved G&A Expenses), the amount of $        .

(ix) To the Working Capital Reserve Account, the amount of $        .

With respect to any Permitted Investments, we hereby authorize and direct the
Cash Management Bank to [                    ].

 

Very truly yours,

 

Enclosure: Annex 1 (wiring and account information)

 

EXHIBIT D

FORM OF AMENDMENT TO

CASH MANAGEMENT AGREEMENT

-8-



--------------------------------------------------------------------------------

EXHIBIT E

ADDITIONAL DISCLOSED EXCEPTION REPORT ITEMS

Litigation List –

UNINSURED:

 

Borrower Party

  

Adverse Party

  

Description

W2007 Equity Inns Realty, LLC    Richter Developments, Ltd.    Neighboring
landowner asserts that their consent was required (and not obtained) when Hyatt
replaced old sign with Hyatt Place sign; Richter seeks signage on structure
advertising Richter parcels. W2007 Equity Inns Realty, LLC   
United Construction Group of Miami, Inc.    various unpaid subcontractors,
potential mechanics liens. W2007 Equity Inns Realty, LLC    ServPro    ServPro
seeking payment of $1,506 W2007 Equity Inns Realty, LLC    B&R Electric, Inc.   
Mechanics lien in Vermont; seeking $6,763 W2007 Equity Inns Realty, LLC   
Northwest Commercial Exterior Co.    Northwest Commercial obtained judgment
against United Construction Group of Miami; attempting to enforce writ of
garnishment against hotel owner. W2007 EQI Jacksonville Beach Partnership, L.P.
   Bill Norkunas    Alleged violations of Americans with Disabilities Act. W2007
Equity Inns Realty, LLC    Modesto Hernandez    Alleged violations of Americans
with Disabilities Act.

 

EXHIBIT E

ADDITIONAL DISCLOSED

EXCEPTION REPORT ITEMS

-1-



--------------------------------------------------------------------------------

Litigation List –

INSURED:

 

ENN Leasing Company Kandy Lee Carter Personal injury—Holiday Inn Bluefield ENN
Leasing Company, Inc. Trhyiah Hampton Personal injury—Homewood Suites Orlando
(no case filed yet). W2007 EQI Jacksonville Beach Partnership, L.P. Wanda
Lambert Personal injury—Jacksonville Beach Comfort Inn. W2007 Equity Inns
Realty, LLC Nakia Vasser Personal Injury—Omaha Residence Inn W2007 Equity Inns
Realty, LLC Dallas H. Wilson, Jr. and Janie D. Wilson Personal Injury—Embassy
Suites, Orlando W2007 Equity Inns Realty, LLC Robert Brent Payne Personal
Injury—Courtyard, Moblie, AL W2007 Equity Inns Realty, LLC Vertis Seals Personal
injury—Hamton Inn, Gurnee, IL (no case filed yet). W2007 Equity Inns Realty, LLC
Marion Y. Phillips Personal injury—Residence Inn, Savannah, GA W2007 Equity Inns
Realty, LLC Marie Landon Personal injury—Residence Inn, Minneapolis W2007 EQI
Meriden Partnership LP Berkley N. Lewis PI/trip and fall, mental anguish —
Hampton Inn Meriden W2007 Equity Inns Realty Troy and Paula Anderson PI Troy
Anderson was shot in parking lot of hotel - vehicle carjacked — Embassy Suites
Orlando W2007 Equity Inns Realty, LLC Amanda Meyers PI/S&F in shower — Residence
Inn Colorado Springs W2007 Equity Inns Realty, LLC Janet Libson and Ted Libson
PI/plaintiff struck retrieving soda and hit by door pushed by employee —
Courtyard Gainsville

 

EXHIBIT E

ADDITIONAL DISCLOSED

EXCEPTION REPORT ITEMS

-2-



--------------------------------------------------------------------------------

W2007 Equity Inns Realty, LLC

Western National

Insurance Group

PI/spider bite — Amerisuites Minneapolis W2007 Equity Inns Realty, LLC
Dennis R. LeBlanc and Meridith LeBlanc PI, s/f in bathtub — Residence Inn Tinton
Falls W2007 Equity Inns Realty, LLC Deborah Cheatwood PI slip in construction
area — Hyatt Place Hoover W2007 Equity Inns Realty, LLC James Schwab PI, trip
and fall on sidewalk — Residence Inn Somers Point

 

EXHIBIT E

ADDITIONAL DISCLOSED

EXCEPTION REPORT ITEMS

-3-



--------------------------------------------------------------------------------

SCHEDULE 1.3

(Disclosures)

 

A. Letters Received From Approved Franchisors.

Courtyard Dallas Market Center, TX

Hampton Inn Albany, NY

Residence Inn Lexington, K Y

Residence Inn Jacksonville Airport

Residence Inn Chattanooga. TN

Residence Inn Oklahoma City West, OK

Residence Inn Tallahassee, FL

Residence Inn Savannah, GA

Residence Inn Knoxville, TN

Residence Inn Portland, OR

Residence Inn Princeton, NJ

Residence Inn Sarasota, FL

Residence Inn Mobile, AL

Residence Inn Omaha, NE

San Antonio SHS

 

SCHEDULE 1.3

(Disclosures)

-1-



--------------------------------------------------------------------------------

B. Schedule of Mezzanine Loan A Documents.

1. Mezzanine A Loan Agreement, dated as of October 25, 2007, by and between
W2007 Equity Inns Senior Mezz, LLC, as borrower, and Goldman Sachs Mortgage
Company, as lender

2. Omnibus Amendment to Loan Documents (Mezzanine A), entered into as of
April 2, 2008, by and between Goldman Sachs Mortgage Company and W2007 Equity
Inns Senior Mezz, L.L.C.

3. Amended and Restated Promissory Note, dated as of October 25, 2007, made by
W2007 Equity Inns Senior Mezz, L.L.C. to the order of Goldman Sachs Mortgage
Company

4. Pledge and Security Agreement (Mezzanine A Loan), dated as of October 25,
2007, by and between W2007 Equity Inns Senior Mezz, LLC, as borrower, and
Goldman Sachs Mortgage Company, as lender

a. Consent of Property Owner and General Partner of Property Owner, dated as of
October 25, 2007, by W2007 Equity Inns Realty, LLC, W2007 Equity Inns Realty,
L.P. and W2007 Equity Inns Realty Gen-Par, LLC

5. Consent and Agreement of TRS Lessees and Subordination of TRS Lease
Agreements, dated as of October 25, 2007, made by and among the operating
lessees on Schedule A thereto, Goldman Sachs Mortgage Company, and W2007 Equity
Inns Senior Mezz, LLC, W2007 Equity Inns Realty, LLC and W2007 Equity Inns
Realty, L.P.

6. Environmental Indemnity Agreement (Mezzanine A), dated as of October 25,
2007, made by W2007 Equity Inns Partnership, L.P. and W2007 Equity Inns Senior
Mezz, LLC, in favor of Goldman Sachs Mortgage Company

7. Mezzanine Loan Cooperation Agreement (Mezzanine A), dated as of October 25,
2007, made by W2007 Equity Inns Partnership, L.P. and W2007 Equity Inns Senior
Mezz, LLC, in favor of Goldman Sachs Mortgage Company

8. Guaranty of Recourse Obligations (Mezzanine A), dated as of October 25, 2007,
made by Whitehall Street Global Real Estate Limited Partnership 2007 and W2007
Equity Inns Partnership, L.P. in favor of Goldman Sachs Mortgage Company

9. Payment Guaranty (Mezzanine A), dated as of October 25, 2007, made by W2007
Equity Inns Partnership, L.P. in favor of Goldman Sachs Mortgage Company

10. Pledge and Security Agreement (Encumbered Property Equity Interests –
Mezzanine A), made as of October 25, 2007 by W2007 Equity Inns Partnership, L.P.
in favor of Goldman Sachs Mortgage Company

 

SCHEDULE 1.3

(Disclosures)

-2-



--------------------------------------------------------------------------------

11. Subordination of Conversion Documents (Mezzanine A), dated as of October 25,
2007

12. Delaware Secretary of State UCC-1 Financing Statement, filed as Document
#2007 4074943, listing W2007 Equity Inns Senior Mezz, LLC as debtor and Goldman
Sachs Mortgage Company as secured party

13. Second Omnibus Amendment to Loan Documents (Mezzanine Loan) dated as of
December 15, 2010 (to be entered into on the Modification Closing Date)

 

C. Schedule of Mezzanine Loans (B – G) Release Agreements.

1. Release Agreement, dated as of June 29, 2009, by and between Goldman Sachs
Mortgage Company and W2007 Intermediate Mezz I, LLC, with respect to Goldman
Sachs Mortgage Company’s release of the indebtedness under the Mezzanine B Loan
Agreement, dated as of October 25, 2007

2. Release Agreement, dated as of June 29, 2009, by and between Goldman Sachs
Mortgage Company and W2007 Intermediate Mezz II, LLC, with respect to Goldman
Sachs Mortgage Company’s release of the indebtedness under the Mezzanine C Loan
Agreement, dated as of October 25, 2007

3. Release Agreement, dated as of June 29, 2009, by and between Goldman Sachs
Mortgage Company and W2007 Intermediate Mezz III, LLC, with respect to Goldman
Sachs Mortgage Company’s release of the indebtedness under the Mezzanine D Loan
Agreement, dated as of October 25, 2007

4. Release Agreement, dated as of June 29, 2009, by and between Goldman Sachs
Mortgage Company and W2007 Intermediate Mezz IV, LLC, with respect to Goldman
Sachs Mortgage Company’s release of the indebtedness under the Mezzanine E Loan
Agreement, dated as of October 25, 2007

5. Release Agreement, dated as of June 29, 2009, by and between Goldman Sachs
Mortgage Company and W2007 Intermediate Mezz V, LLC, with respect to Goldman
Sachs Mortgage Company’s release of the indebtedness under the Mezzanine F Loan
Agreement, dated as of October 25, 2007

6. Release Agreement, dated as of June 29, 2009, by and between Goldman Sachs
Mortgage Company and W2007 Junior Mezz, LLC, with respect to Goldman Sachs
Mortgage Company’s release of the indebtedness under the Mezzanine G Loan
Agreement, dated as of October 25, 2007

 

SCHEDULE 1.3

(Disclosures)

-3-



--------------------------------------------------------------------------------

SCHEDULE 2.8(d)(2)

(Assumed Proportionate Values of Mortgaged Properties and Encumbered Properties)

[Attached]

 

SCHEDULE 2.8(d)(2)

(Assumed Proportionate Values of

Mortgaged Properties and Encumbered Properties)

-1-



--------------------------------------------------------------------------------

LOGO [g933018ex10_29pg144new.jpg]



--------------------------------------------------------------------------------

LOGO [g933018ex10_29pg145new.jpg]



--------------------------------------------------------------------------------

LOGO [g933018ex10_29pg146new.jpg]



--------------------------------------------------------------------------------

LOGO [g933018ex10_29pg147new.jpg]



--------------------------------------------------------------------------------

SCHEDULE 2.18

(Amended and Restated Schedule C to Original Loan Agreement)

Whitehall / Equity Inns Properties with Liquor Licenses

 

STATE

  

HOTEL NO

  

BRAND

  

LOCATION

  

LICENSE HELD BY

   168    Haytt Place    Birmingham    W2007 Equity Inns Realty, LLC (Property
Owner) AL    197    Courtyard    Mobile    W2007 Equity Inns Realty, LLC
(Property Owner)    218    Residence Inn    Mobile    W2007 Equity Inns Realty,
LLC (Property Owner) AZ    111    Residence Inn    Tucson    W2007 Equity Inns
Realty, LLC (Property Owner) CA    213    Courtyard    San Diego    Carlsbad HHG
Hotel Development Limited Partnership (Manager Entity)   

 

235

  

 

Residence Inn

  

 

El Segundo

  

 

Huntington Pacific Hotels, LLC (Manager Entity)

CO    109    Residence Inn    Colorado Springs    W2007 Equity Inns Realty, LLC
(Property Owner) FL    95    Comfort Inn    Jacksonville Beach    W2007 EQI
Jacksonville Beach Partnership, L.P. (Property Owner/Ground Leasee)

 

SCHEDULE 2.18

(Revised Schedule C to Original Loan Agreement)

-1-



--------------------------------------------------------------------------------

Whitehall / Equity Inns Properties with Liquor Licenses

 

STATE

  

HOTEL NO

  

BRAND

  

LOCATION

  

LICENSE HELD BY

   176    Homewood Suites    Orlando    W2007 EQI Orlando Partnership, L.P.
(Property Owner/Ground Leasee)    181    Residence Inn    Tallahassee   
McKibbon Hotel Management, Inc. (Manager Entity)    216    Courtyard    Orlando
   McKibbon Hotel Management, Inc. (Manager Entity)    178    Courtyard   
Tallahassee    McKibbon Hotel Management, Inc. (Manager Entity)    180   
Courtyard    Gainesville    McKibbon Hotel Management, Inc. (Manager Entity)   
199    Residence Inn    Jacksonville    Archon Hospitality, L.P. (Manager
Entity)    201    Courtyard    Jacksonville    Archon Hospitality, L.P. (Manager
Entity)    203    Residence Inn    Sarasota    McKibbon Hotel Management, Inc.
(Manager Entity)    204    Courtyard    Sarasota    McKibbon Hotel Management,
Inc. (Manager Entity)    214    SpringHill Suites    Sarasota    W2007 McKibbon
Hotel Group of Sarasota Florida #3, L.P. (Property Owner/Ground Leasee)

 

SCHEDULE 2.18

(Revised Schedule C to Original Loan Agreement)

-2-



--------------------------------------------------------------------------------

Whitehall / Equity Inns Properties with Liquor Licenses

 

STATE

  

HOTEL NO

  

BRAND

  

LOCATION

  

LICENSE HELD BY

   219    Embassy Suites    Orlando    W2007 Equity Inns Realty, LLC (Property
Owner)    158    Hyatt Place    Tampa    W2007 Equity Inns Realty, LLC (Property
Owner)    155    Hyatt Place    Miami    W2007 Equity Inns Realty, LLC (Property
Owner)    147    Homewood Suites    Augusta    Crossroads Hospitality Company,
L.L.C. (Manager Entity)    192    Courtyard    Dalton    Dalton Courtyard Bar,
Inc. (Manager Entity) GA    185    Courtyard    Athens    McKibbon Hotel
Management, Inc. (Manager Entity)    186    Residence Inn    Savannah   
McKibbon Hotel Management, Inc. (Manager Entity)    194    Residence Inn   
Macon    McKibbon Hotel Management, Inc. (Manager Entity) ID    161    Residence
Inn    Boise    W2007 Equity Inns Realty, LLC (Property Owner) IL    175   
Homewood Suites    Chicago    W2007 Equity Inns Realty, LLC (Property Owner)

 

SCHEDULE 2.18

(Revised Schedule C to Original Loan Agreement)

-3-



--------------------------------------------------------------------------------

Whitehall / Equity Inns Properties with Liquor Licenses

 

STATE

  

HOTEL NO

  

BRAND

  

LOCATION

  

LICENSE HELD BY

   230    Courtyard    Chicago (Elmhurst)    ENN Elmhurst, L.L.C. (Lessor) (will
be moving into W2007 Equity Inns Realty, L.L.C. (Manager Entity)) pending
jurisdictional approvals IN    153    Hyatt Place    Indianapolis    W2007
Equity Inns Realty, LLC (Property Owner) KS    156    Hyatt Place    Kansas City
   W2007 EQN Kansas SPE, L.L.C. (Owner Entity)    193    Hilton Garden Inn   
Louisville    Big Blue Bar, Inc. (Manager Entity)    200    Courtyard    Bowling
Green    Big Blue Bar, Inc. (Manager Entity) KY    223    Courtyard    Lexington
   W2007 Equity Inns Realty, LLC (Property Owner)   

 

224

  

 

Courtyard

  

 

Louisville

  

 

W2007 Equity Inns Realty, LLC (Property Owner)

   225    SpringHill Suites    Lexington    W2007 Equity Inns Realty, LLC
(Property Owner)    229    Residence inn    Lexington    W2007 Equity Inns
Realty, LLC (Property Owner) LA    167    Hyatt Place    Baton Rouge    W2007
Equity Inns Realty, LLC (Property Owner)

 

SCHEDULE 2.18

(Revised Schedule C to Original Loan Agreement)

-4-



--------------------------------------------------------------------------------

Whitehall / Equity Inns Properties with Liquor Licenses

 

STATE

  

HOTEL NO

  

BRAND

  

LOCATION

  

LICENSE HELD BY

MD    166    Hyatt Place    Baltimore    W2007 Equity Inns Realty, LLC (Property
Owner) MN    172    Hyatt Place    Minneapolis    W2007 Equity Inns Realty, LLC
(Property Owner) NC    183    Courtyard    Ashville    W2007 Equity Inns Realty,
LLC (Property Owner) NE    90    Residence Inn    Omaha    W2007 Equity Inns
Realty, LLC (Property Owner) NM    165    Hyatt Place    Albuquerque    Archon
Hospitality, L.P. (Manager Entity)   

 

226

  

 

Hilton Garden Inn

  

 

Albuquerque

  

 

Gateway Lodging, Inc. (Manager Entity)

NV    169    Hyatt Place    Las Vegas    W2007 Equity Inns Realty, LLC (Property
Owner)    160    Homewood Suites    Cincinnati    W2007 Equity Inns Realty, LLC
(Property Owner) OH    150    Hyatt Place    Cincinnati    Archon Hospitality,
L.P. (Manager Entity)    151    Hyatt Place    Columbus    Archon Hospitality,
L.P. (Manager Entity)

 

SCHEDULE 2.18

(Revised Schedule C to Original Loan Agreement)

-5-



--------------------------------------------------------------------------------

Whitehall / Equity Inns Properties with Liquor Licenses

 

STATE

  

HOTEL NO

  

BRAND

  

LOCATION

  

LICENSE HELD BY

SC    94    Holiday Inn    Charleston    W2007 Equity Inns Realty, LLC (Property
Owner)    170    Hyatt Place    Memphis    W2007 Equity Inns Realty, LLC
(Property Owner)    173    Hyatt Place    Nashville/Franklin    W2007 Equity
Inns Realty, LLC (Property Owner) TN    184    Residence Inn    Chattanooga   
McKibbon Hotel Group of Chattanooga (Manager Entity)   

 

182

  

 

Residence Inn

  

 

Knoxville

  

 

McKibbon Hotel Group of Tennessee #2 L.P. (Manager Entity)

   196    Courtyard    Knoxville    McKibbon Hotel Group of Tennessee (Manager
Entity)    206    Hampton    Franklin    W2007 Equity Inns Realty, LLC (Property
Owner) TX    227    Hilton Garden Inn    Austin    Lone Rock Bar, Inc. (Manager
Entity)   

 

177

  

 

Courtyard

  

 

Houston

  

 

W2007 EQI Houston SPE, L.L.C. (Owner Entity)

WA    174    Homewood Suites    Seattle    W2007 EQI Seattle Partnership, L.P.
(Property Owner/Ground Leasee)

 

SCHEDULE 2.18

(Revised Schedule C to Original Loan Agreement)

-6-



--------------------------------------------------------------------------------

Whitehall / Equity Inns Properties with Liquor Licenses

 

STATE

  

HOTEL NO

  

BRAND

  

LOCATION

  

LICENSE HELD BY

VA    157    Hyatt Place    Richmond    W2007 Equity Inns Realty, LLC (Property
Owner) and Archon Hospitality, L.P. (Manager Entity)

 

SCHEDULE 2.18

(Revised Schedule C to Original Loan Agreement)

-7-



--------------------------------------------------------------------------------

SCHEDULE 2.19

(Amended and Restated Schedule D to Original Loan Agreement – Material
Agreements)

 

Asset Name:

  

Contractor:

Courtyard Athens    Timberridge Courtyard Athens    Timberridge Courtyard Dallas
   Steve Hoegger Courtyard Jacksonville    Allied Const Embassy Suites Orlando
   Insight Hampton Inn Chicago (Gurnee)    Hatchett Hospitality Hampton Inn
Chicago (Gurnee)    Hatchett Hospitality Hampton Inn Kansas City    Hatchett
Hospitality Hampton Inn Scranton    Innvision Hampton Inn Scranton    Allied
Residence Inn (North-175) Tampa    Timberridge

 

SCHEDULE 2.19

(Revised Schedule D to Original Loan Agreement)

-1-



--------------------------------------------------------------------------------

Residence Inn (North-175) Tampa Timberridge Residence Inn Boise Guest Supply
Residence Inn Boise Taylor Construction Residence Inn Boise Taylor Construction
Residence Knoxville Timberridge Residence Inn Mobile Timberridge Residence Inn
Mobile Timberridge Residence Inn Omaha Allied Const Residence Inn Princeton
Absolute Security Residence Inn Savannah Timberridge SpringHill Suites Grand
Rapids Timberridge SpringHill Suites Grand Rapids Timberridge SpringHill Suites
Houston ProCon SpringHill Suites San Antonio Imperial Construction

 

SCHEDULE 2.19

(Revised Schedule D to Original Loan Agreement)

-2-



--------------------------------------------------------------------------------

SCHEDULE 4

(Post-Closing Deliveries)

1. Section 4.2 - Mezzanine Lender and Borrower to provide satisfactory evidence,
including filed UCC-3 termination statements, that all liens filed against
Operating Partnership with respect to Mezzanine Loans B through G have been
released, within five (5) Business Days following the Modification Closing Date.

2. Section 4.5 - Lender to review summaries and documents provided by Borrower
under Section 4.5, and Lender and Borrower to cooperate in finalizing the
delivery of all required documents under Section 4.5 within thirty (30) days
following the Modification Closing Date.

3. Section 4.7 – The parties acknowledge that they are closing on “gap”
coverage, and that Mortgage Modifications will be recorded post-closing.
Borrower will cooperate in fixing any technical corrections that need to be
made, and providing additional release or termination documents needed with
respect to TRS Leases, in order to enable all Mortgage Modifications to be
recorded and final title endorsements issued in accordance with the “gap”
commitment.

4. Section 4.9 – Any remaining local counsel opinions not delivered at closing
(including original opinions with respect to copies delivered at closing) will
be delivered within thirty (30) days following the Modification Closing Date.

 

SCHEDULE 4

(Post-Closing Deliveries)